Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 1 of 98

** PUBLIC DISCLOSURE COPY **

Return of Organization Exempt From Income Tax
Under section 501(c), 527, or 4947(a}{1) of the internal Revenue Code (except private foundations)
> Do not enter social security numbers on this form as it may be made public.

     

rem 990

Department of the Treasury

 
      
     

 

Open to Public

 

 

 

 

 

 

 

 

 

 

Internal Revenue Service e Inspection
A For the 2018 calendar year, or tax year Seana and ending
B check |C Name of organization D Employer identification number
applicable:
care | NATIONAL RIFLE ASSOCIATION OF AMERICA
thange | Doing business as 130
C_}retta Number and street (or P.O. box if mail is not delivered to street address) Roor/suite | E Telephone number
Coe, 11250 WAPLES MILL ROAD 703-267-1000
ted” | City or town, stato or province, country, and ZIP or foreign postal code |G Grose receipts $ 367,702,748.
run "| FAIRFAX, VA 22030 H{a) Is this a group retum
[_]eee"* | F Name and address of principal officer; CRAIG B. SPRAY for subordinates? [_lyes [X]No
rendino | SAME AS C ABOVE Hb) Ave ait subordinates incuded? L_]¥es [__]No
|_ Tax-exempt status: 501(c)(3 s0i(c)( 4 <@ {insert no. 4947(a)(1) or 527} Hf "No,” attach a list. (see instructions)
J Website: > WWW.NRA.ORG H(c) Group exemption number B-

 

 

Form of organization’ Corporation [_] Trust [] Association [_] Other > L Year of formation: 1871] m State of legal domicile: NY
Partl| Summary

1 Briefly describe the organization's mission or most significant activities: FIREARMS SAFETY, EDUCATION, AND
TRAINING; AND ADVOCACY ON BEHALF OF SAFE AND RESPONSIBLE GUN OWNERS

2 Gheck this box [=a if the organization discontinued its operations or disposed of more than 25% of its net assets.

3 Number of voting members of the goveming body (Part Vi, line ta) cee LS 76

 

 

   

 

 

4 Number of independent voting members of the governing body (Part Vi, line 1b) . Tc 4 67
S Total number of individuals employed in calendar year 2018 (Part V, line 2a) ccc cece eee 5. 816
6 Total number of volunteers {estimate if necessary) 150000

 

7 a Total unrelated business revenue from Part Vill, column (C), line 12 i7a|_ 23,943,194.

| Activities & Governance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b Net unrelated business taxable income from Form 990-T, line 38 wees a 7b 0.
Prior Year Current Year
B Contributions and grants (Part VIII, FIM@ 1) oo cc scesesessssesecesesesasaveveseceesesesesnenseee 98 ,026,531.| 108,599,726.
: 9 Program service revenue (Part Vill, ine 29) ae . 246,955,303. 193,010,155.
10 Investment income (Part Vill, column (A), lines 3, 4, and 7d) nia anc aBs aae e 4,893,990. 2,192,041.
©! 41 Other revenue (Part Vill, column (A), lines 5, 6d, 8c, 9c, 10c,andite) 62,111,910.| 48,748,942.
___| 12 Total revenue - add lines 8 through 11 (must equal Part VIII, column (A). line 12) _311,987,734./ 352,550,864.
13 Giants and similar amounts paid (Part IX, column (A), fines 13) ae 93,334. 75,661.
14 Benefits paid to or for members (Part IX, column (A), FINO 4) ccceccceccvecerecene 0. 0.
15 Salaries, other compensation, employee benefits (Part IX, column (A), lines 5-10) 66,789,561.| 63,864,842.
16a Professional fundraising fees (Part IX, column (A), line 110) _. 8,943,038. 7,798,658.
b Total fundraising expenses (Part IX, column (0), line 25) > 48,091,585.
17 Other expenses (Past IX, column (A), lines 11a-11d, 11f-24e) . ww... _.254,005,718.| 283,536,156.
12 Total expenses. Add lines 13-17 (must equal Part 1X, column @), tine 25) . senwes 2297655, 051.| 355,275, 317.
___|.19 Revenue less expenses. Subtract line 18 fromline 12... 5 -17,843,917. -2,724,453.
Ss | Beginning of Current Year End of Year
Ss] 20 Total assets (Part X16 16) ooo csssssesnsnnnnmnnarmnumnnnnunnnnun (96,125,681,| 197,212,080.
21° Total liabilities (Part X, line 26) —sisceiaussssimseectvces, (Abeeo ete] TOL LEO Soe.
22 Not assets or fund balances. Subtract line 21 from line 20 occsccscssussssssesssssssssses 24,950,203.| 16,031,526.

 

 

  

 

 

Under penalties of perjury, | declare that | have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is
true, correct, and complete. Declaration of preparer an Officer) is based on all information of which preparer has any knowledge.

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| stipe le?
Sign > Signature of officer Date
Hore CRAIG B. SPRAY, TREASURER
Type or print name and title
Print/Type preparer's name Preparer's signature Date Cheek] | PTIN
paid (ZACK FORTSCH, CPA 3 nck ented 11/14/19 | bavenotoes 72;
Preparer | Fism'sname_ p RSM US LLP £ - Firm's E1N pe | OG 325
Use Only | Firm's address» ONE SOUTH WACKER DR STE 800
CHICAGO, IL 60606-3392 Phone no.3 112-634-3400

May the IRS discuss this retum with the preparer shown above? (see instructions) vstpsesssnssscsesssassesienuseecess Yes No
832001 12-31-18 LHA For Paperwork Reduction Act Notice, see the separate instructions. Form 990 (2018)

SEE SCHEDULE O FOR ORGANIZATION MISSION STATEMENT CONT San 297

UST EXH G - Page 1 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 2 of 98

Form 990 (2018) NATIONAL RIFLE ASSOCIATION OF AMERICA D130 _Page2
| Part Ill | Statement of Program Service Accomplishments
Check if Schedule O contains a response or note to any line in this Part Mh oe sees ee etc cec es seseaseecaseseesn cesses sesassceneesssecessteteses x)

 

1 Briefly describe the organization's mission:
PER NRA BYLAWS, TO PROTECT AND DEFEND THE U.S. CONSTITUTION; TO
PROMOTE PUBLIC SAFETY, LAW AND ORDER, AND NATIONAL DEFENSE; TO TRAIN
LAW ENFORCEMENT AGENCIES AND CIVILIANS IN MARKSMANSHIP; TO PROMOTE
SHOOTING SPORTS AND HUNTING.

2 Did the organization undertake any significant program services during the year which were not fisted on the

prior Form 990 or 990-EZ? srassiciocsuatt tse asencanucntesnitccceciscnctaniniicinaiencecameeccesy ‘Laas
tf *Yes," describe these new services on n Schedule. oO.
3 Did the organization cease conducting, or make significant changes in how it conducts, any program services? _ Coyes [xX] No

If "Yes," describe these changes on Schedule O,

4 Describe the organization's program service accomplishments for each of its three largest program services, as nana by expenses.
Section 501(c)(3) and 501 (c}{4) organizations are required to report the amount of grants and allocations to others, the total expenses, and
revenue, if any, for each program service reported.

4a (code: Vee ¢__ 140, 238,506.  inctaingganisot$ _ 75,661. ) @ s__ 203,053,219. }
NRA MEMBERSHIP SUPPORT INCLUDES PUBLICATIONS, EDUCATION AND TRAINING,
FIELD SERVICES, COMPETITIVE SHOOTING, LAW ENFORCEMENT, HUNTER SERVICES,
MEMBER COMMUNICATIONS SBRVICES, MEMBER PROGRAMS, MEMBER SERVICES, AND
FULFILLMENT OF MEMBER SERVICES. THE CHIEF VALUE OF NRA MEMBERSHIP IS IN
GUN SAFETY AND TRAINING ALONG WITH REGULAR REINFORCEMENT OF THESE
LESSONS AND PRINCIPLES BY KEEPING ENGAGED WITH THE COMMUNITY OF OUTDOOR
LOVERS AND SAFE AND RESPONSIBLE SHOOTING ENTHUSIASTS. NRA MEMBERSHIP
SUPPORT AND FULFILLMENT ARE DEDICATED TO PROVIDING NRA MEMBERS WITH
HIGH QUALITY SUPPORT AS WELL AS CONTENT DELIVERED THROUGH MANY
PLATFORMS. SAFE AND RESPONSIBLE GUN OWNERSHIP REMAINS THE CORNERSTONE
OF EVERYTHING THE ASSOCIATION PROVIDES FOR MEMBERS.

 

4b (Coe) (Expenses § 32,507,712 ncndnagumets 0. ) (Revenues 0.)
THE NRA INSTITUTE FOR LEGISLATIVE ACTION ADVOCATES ON BEHALF OF SAFE _
AND RESPONSIBLE GUN OWNERS. AS THE FOREMOST PROTECTOR AND DEFENDER OF
THE SECOND AMENDMENT, THE NRA PROMOTES FIREARMS SAFETY, ADVOCATES
AGAINST EFFORTS TO ERODE GUN RIGHTS AND FREEDOMS, FIGHTS FOR
INITIATIVES AIMED AT REDUCING VIOLENT CRIME, AND PROMOTES
HUNTERS 'RIGHTS AND CONSERVATION EFFORTS. NRA MEMBERS RECOGNIZE THIS
VITAL IMPORTANCE OF NRAILA'S TRUE GRASSROOTS WORK TO PRESERVE THE
SECOND AMENDMENT FOR FUTURE GENERATIONS OF SHOOTERS AND OUTDOOR
SPORTSMEN AND SPORTSWOMEN. THIS LEGION OF ENGAGED AND MOTIVATED MEMBERS
IS THE REASON FOR THE NRA'S STRENGTH.

 

 

4c (Code: ) (Expenses $ 18,732,003. Including grants of $ ) (Revenue $ 20,582,280. )
NRA SHOWS AND EXHIBITS INCLUDE THE NRA ANNUAL MEETINGS AND MEMBERS

EXHIBIT HALL, HELD IN A DIFFERENT CITY EACH YEAR, AND OTHER SHOWS
AROUND THE COUNTRY. THE ANNUAL MEETINGS AND EXHIBITS ARE PRESENTED AS A
CELEBRATION OF AMERICAN FREEDOM FEATURING ACRES OF EXHIBITS, PREMIER
EVENTS, EDUCATIONAL SEMINARS AND WORKSHOPS, AND FUN-FILLED ACTIVITIES
FOR THE ENTIRE FAMILY. DALLAS, TEXAS WAS THE 2018 HOST CITY. OTHER NRA

' HOSTED SHOWS INCLUDED THE GREAT AMERICAN OUTDOOR SHOW HELD IN
HARRISBURG, PENNSYLVANIA.

 

 

 

 

4d Other program services (Describe in Schedule O.)

 

 

a 59,426 584. inctuding grants ot$ 0 « ) (Revenue $ 1,330,515.) _
42 __Total program service expenses B> 250,904,765.
Form 990 (2018)
852002 12-31-18
Appx. 298

UST EXH G - Page 2 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 3 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

990 (2018 NATIONAL RIFLE ASSOCIATION OF AMERICA 130 Page
Checklist of Required Schedules
4 Yes | No_
1 Is the organization described in section 501(c)(3) or 4947(a)(1) (other than a private foundation)?
if "Yes," complete SCHEGUIC A ........ccc...scese-esesssssevessssseeuesseessnsusesesesesensvuvessssseesssssnsssesseveveveseyusestscessuevevevsvivyareanaveuesevavees 1 X_
2 Is the organization required to complete Schedule B, Schedule of Contributors? . 2|xX
3 Did the organization engage in direct or indirect political campaign activities on behalf of or in in opposition to candidates for
public office? #7 "Yes," complete Schedule C, Part! ............. ete).
4 Section 501(c)(3) organizations, Did the organization engage i in n lobbying activities, or shave 2 a ‘section 501 h) election i in n effect rd
Guring the tax year? if *Yes," complete Schedule C, Part II . tee a LS
5 Is the organization a section 501(c)(4), 501(c){5), or 501(c}(6) ‘capentzmtion that receives es nienberahip dues, inosine or
similar amounts as defined in Revenue Procedure 98-197 /f *Yes,* complete Schedule C, Part II .o....cccccceseee .. LSJ
6 Did the organization maintain any donor advised funds or any similar funds or accounts for which donors have the right to
provide advice on the distribution or investment of amounts in such funds or accounts? ff "Yes," complete Schedule D, Part! |_6_ X
7 Did the organization receive or hold a conservation easement, including easements to preserve open space,
the environment, historic land areas, or historic structures? /f "Yes," complete Schedule D, Part II .. oo er 7 x
8 Did ths organization maintain collections of works of art, historical treasures, or other similar assets? | It “Yes, ocean
Schedule D, Part lll. aa wig (fH a
9 Did the organization rsoort a an emount ‘in Part x line 21, fores escrow or sr cumtadial ‘acsount ability, se serve as a a.custodian for
_ amounts not listed in Part X; or provide credit counseling, debt management, credit repair, or debt negotiation services?
If *Yes,* complete Schedule D, Part IV .o.eseesessn 9 x
10 = Did the organization, directly or through a related organization, ‘hold ‘assets it in 5 temporarily restricted ‘endowments, ‘permanent.
endowments, or quasi-endowments? /f "Yes," complete Schedule D, PartV .............. . Lto | X
11 ‘If the organization’s answer to any of the following questions is "Yes," then complete Schedule D, Parts: VI, vil, Vill, x, orX
as applicable. _
a Did the organization report an amount for land, buildings, and equipment in Part X, line 10? if "Yes," complete Schedule D,
PORE ss scsscsscessscens vue [dta| X
b Did the organization report a an ramnourt for investments - ‘other ‘securities in Part x line 42 that is 5%0 or more eof its total |
assets reported in Part X, line 16? if "Yes," complete Schedule D, Part VII .........0.....« cee | 14b x
ce Did the organization report an amount for investments - program related in Part X, line 13 that i is 55% 0 orr more re of its total |
assats reported in Part X, line 167 if "Yes, * complete Schedule D, Part Vill ...-----..-.... cnn [Be xX
d_ Did the organization report an amount for other assets in Part X, line 15 that is 5% or more 0 of its total ‘assets reported in in
Part X, line 16? /f "Yes," complete Schedule D, Part IX . - our, Wade x
e Did the organization report an amount for other liabilities in Part X. ine 25? 1 Yes," ‘eomplaee Schedule L D, Pat . vues [Me] X
f Did the organization's separate or consolidated financial statements for the tax year include a footnote that addresses
the organization's liability for uncertain tax positions undar FIN 48 (ASC 740)? jf *Yes,* complete Schedule D, PartX ............ [Vit x
12a _ Did the organization obtain separate, independent audited financial statements for the tax year? if "Yes, complete
Schedule D, Parts Xi and Xil sen dustcsinenen [ia] &
b Was the organization inciludsd in consolidated, independent audited financial statements Yor the tax year?"
If "Yes,* and if the organization answered “No* to line 12a, then completing Schedule D, Parts Xi and Xilis optional _.............. | 12b x
13 Is the organization a school described in section 170(b)(1)(AMI)? if "Yes," complete Schedule F  ooevccccccussssensnnuuennee [18 x
14a Did the organization maintain an office, employees, or agents outside of the United States? =. wa. [14a x_
b Did ths organization have aggregate revenues or expenses of more than $10,000 from grantmaking, fundraising, ‘business,
investment, and program service activities outside the United States, or aggregate a investments valued at $100,000
or more? if *Yes,° complete Schedule F, Parts land IV . ioe (ap
15 Did the organization report on Part IX, column (A), line 3,1 more > then $5, 000 of grants orether. assistance toc or wor any
foreign organization? #f "Yes," complete Schedule F, Parts and IV ........ cone [18 x
16 Did the organization report on Part (X, column (A), line 3, more than $5, co of sogreqais ‘grants or cotheer: assistance to.
or for foreign individuals? /f "Yes," complete Schedule F, Parts Wand IV... .ccccen 16 x
17 Did the organization report a total of mare than $15,000 of expenses for professional fundraising se services on Part x,
column (A), lines 6 and 11e? if *Yes,* complate Schedule G, Part! . ve NAZIS
18 Did the organization report more than $15,000 total of fundraising event gross ‘income and contributions © on n Part vill, ines
1c and 8a? /f *Yes," complete Schedule G, Part Wo... eee: cone LIB) X
19 Did the organization report more than $15,000 of gross income 6 from: gaming activities o on n Part Vill, “ 9a? Y Ves."
complete Schedule G, Part Ill . . cities: [AD x
20a Did the organization operate one or more hospital faclities? 4f "Yes," ergata SOMOGUIO HM vooeocvevorevvvvtvereeeseec,. | 208 x
b If "Yes* to line 20a, did the organization attach a copy of its audited financial statements to this return? : 20b
21 Did the organization report more than $5,000 of grants or other assistance to any domestic organization or
domestic government on Part IX, column (A), line 12 if "Yes." complete Schedule |. Paris Land I 21| &
832003 12-31-18 Form 990 (2018)
Appx. 299

UST EXH G - Page 3 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 4 of 98

 

Form $90 (201 NATIONAL RIFLE ASSOCIATION OF AMERICA MM «130 Page 4
[Part IV i Checkdst of Required Schedules (continued)

Yes | No

 

 

22 Did the organization report more than $5,000 of grants or other assistance to or for domestic individuals on

Part IX, column (A), line 2? if "Yes," complete Schedule |, Parts | and JI! ve —
23 Did the organization answer "Yes’ to Part Vil, Section A, line 3, 4, or 5 about compensation of the organization's s ourent

and former officers, directors, trustees, key employees, and highest compensated employees? ff Yes," complete

x

Is

 

 

last day of the year, that was issued after December 31, 2002? if "Yes," answer lines 24b through 24d and complete
Schedule K. If "No," go to line 25a .. ea
b Did the organization invest any procesds. of iatexenet bonds beyond & a : temporary ‘period exception? oe
c¢ Did the organization maintain an escrow account other than a refunding escrow at any time during the year to deleawe
any tax-exempt bonds? oo...
d Did the organization act as an “on behatt of” issuer for bonds outstanding at any time ‘during: the year?
25a Section 501(c)(3), 501(c)4), and 501(c)(29) organizations. Did the organization engage in an excess benefit
transaction with a disqualified person during the year? If "Yes," complete Schedule L, Part! ................. cents
b Is the organization aware that it engaged in an excess benefit transaction with a disqualified person in a prior yeor, cand
that the transaction has not been reported on any of the organization's prior Forms 990 or 990-EZ? /f "Yes,* complete
Schedule L, Path eocccceseen sates 26S X
28 Did the organization report any amount ¢ on mn Part x, fine 5, 6 “or 22 for secelvables jane or aoe es acs vec or
former officers, directors, trustees, kay employeas, highest compensated employees, or disqualified persons? ' if *Yes,*
complete Schedule L, Part esccesccecssese women: (Ls x
27 ~~‘ Did the organization provide a grant or other asabhcion ion an niolficer, director, (unten, hay employes: abetania
contributor or employee thereof, a grant selection committee member, or toa 35% controlled entity or family member
of any of these persons? /f "Yes," complete Schedule L, Part I ...c.ccccee aananmmun eee x
28 Was the organization a party to a business transaction with one of the flowing vation (ase Schedule L Part Vv
instructions for applicable filing thresholds, conditions, and exceptions):

 

Schedule J . m5 . = x
24a Did the degartzition have’ ataxennigt ‘bond: esue with 2 an rioulstending ‘princioal ‘aaount ‘olin more tun $100, 000 a: as sor the
24a
24b

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a Accurrent or former officer, director, trustee, or key employee? /f "Yes," complete Schedule L, Part IV caters 28a| X
b A family member of a current or former officer, director, trustee, or key employse? jf "yes," complete Schedule L, Pot NV. | 28b x
c¢ Anentity of which a current or former officer, director, trustee, or key employee (or a family member thereof) was an officer,
director, trustee, or direct or indirect owner? /f "Yes," complete Schedule L, Part IV .. _ 28c}| X
29 Did the organization receive more than $25,000 in non-cash contributions? ff "Yes," congas Sohediuie Mu. een ee me
30 Did the organization receive contributions of art, historical treasures, or other similar assets, or qualified coneervettion
contributions? /f "Yes," complete Schedule Mo... Aino Se x
31 Did the organization liquidate, terminate, or dissolve andc cease so opertions? |
if "Yes," complete Schedule N, Part | rises erepcakita ae x.
32 Did the organization sell, exchange, dispose of, or transfer rr more re than 25% of its | net ascets? i "Yes," wn
Schedule N, Part l ...eccccccceco00 Sominneeaas, (ae | xX
33 Did the organization own 100% ote an erty disregarded a as 3 separate from the onaeriizaiion tine Heguiiions
sections 301.7701.2 and 301.7701-3? if *Yes,” complete Schedule R, Part |... x
34 Was the organization related to any tax-exempt or taxable entity? /f "Yes," complete Schedule R, ‘Part M, nm ‘el, a.
. Part V, line 1 si ga} X
35a Did the organization have a a controled entity within the meaning of. section 54 2(dV(1 3)? oe x
b {ff "Yes" to line 35a, did the organization receive any payment from or engage in any transaction with a a controllod entity
‘within the meaning of section 512(b)(13)? 14 "Yes," complete Schedule R, Part V, line 2 .......... | 35b
36 Section 501(cH3) organizations. Did the organization make any transfers to an exempt ron-charitable related ‘ongenization?
ff "Yes," complete Schedule R, Part V, line 2 . Te re en
37 _~—~CDid the organization conduct more than 5% of its activities through a an n entity that is! nota a ‘related organization
and that is treated as a partnership for federal income tax purposes? if "Yes," complete Schedule R, Part VI. 37 x
38 Did the organization compiste Schedule O and provide explanations in Schedule O for Part Vi, lines 11b and 197
e. All Form 990 filers ara requirad to complete Schedule O__ ere reece LS Lae
[ Part vj Statements Regarding Other IRS Filings and Tax Compliance
Check if Schedule O contains a response or note to anyline in this Part Voces ceccsegesecesessczsesettttsctgessstsusasssstnece LL]
Yes | No_
4a Enter the number reported in Box 3 of Form 1096. Enter-ifnotapplicable ss 1 1176
b Enter the number of Forms W-2G included in line 1a. Enter -0-if not applicable 3... ib 0
c Did the organization comply with backup withholding rules for reportable payments to vendors and ‘reportable gaming
(gambling) winnings to.prize WiNMOrS? cscs ese eee a petess eeeeseseee 5‘ cts ee 1c | X
832004 12-31-18 Form 990 (2018)
Appx. 300

UST EXH G - Page 4 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 5 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2018 NATIONAL RIFLE ASSOCIATION OF AMERICA 6130 page S
[Part v ] Statements Regarding Other IRS Filings and Tax Compliance (continued)
ve Yes | No
2a Enter the number of employees reported on Form W-3, Transmittal of Wage and Tax Statements,
filed for the calendar year ending with or within the year covered by this return
b If at least ono is reported on line 2a, did the organization file all required federal employment tax retums? | 2b x
Note. If the sum of lines 1a and 2a is greater than 250, you may be required to 9-fi/9 (see instructions) |.
3a Did the organization have unrelated business gross income of $1,000 or more during the year? x
b If "Yes," has it filed a Form 990-T for this year? /f "No" to line 3b, provide an explanation in Schedule O noes Lae x
4a At any time during the calendar year, did the organization have an interest in, or a signature or other authority over, a
financial account in a foreign country (such as a bank account, securities account, or other financial account)? CL x
b If "Yes," enter the name of the foreign country: >
See instructions for filing requirements for FinCEN Form 114, Report of Foreign Bank and Financial Accounts (FBAR).
5a Was the organization a party to a prohibited tax shelter transaction at any time during the tax year? pyaar ay | 5a x
b Did any taxable party notify the organization that it was or is a party to a prohibited tax shelter transaction? = 5b x
¢ if "Yes" to line 5a or 5b, did the organization file Form 8886-T? |... me 4
6a Does the organization have annual gross receipts that are normally greater ‘than’ $100, 000, and did the organization ‘soicit
any contributions that were not tax deductible as charitable contributions? vsti, 68] %
b ff “Yes,” did the organization include with every solicitation an express statement that such contributions or rite
were not taxdeductible? x
7 Organizations that may receive deductible contributions under section 170(c).
a_ Did the organization receive a payment in excess of $75 made partly as a contribution and partly for goods and services provided to the payor? | 7a
b If "Yes," did the organization notity the donor of the value of the goods or services provided? sacar case 7b
c Did the organization sell, exchange, or otherwise dispose of tangible personal property for which it was as required
to file Form 8282? __........... 5s EXONS SE) irr acetate eer ea Sal hl ciara 7c
d If "Yas," indicate the fumiber ot Feria 9282 filed ding ey GOON vac | 7d |
e Did the organization receive any funds, directly or indirectly, to pay premiums 0 ona @ personal benefit contract? Te
f Did the organization, during the year, pay premiums, directly or indirectly, on a personal benefit contract? coceneee coe 7
g If the organization received a contribution of qualified intellectual property, did the organization file Form 8899 as required? _ 7q
h if the organization received a contribution of cars, boats, airplanes, or other vehicles, did the organization file a Form 1098-C? | 7h
8 Sponsoring organizations maintaining donor advised funds. Did a donor advised fund maintained by the
sponsoring organization have excess business holdings at any time during the year? oo. sseuenssussssnunnveseeneanesee 8
9 Sponsoring organizations maintaining donor advised funds.
a_ Did the sponsoring organization make any taxable distributions under section 49667 oc ccccccccccnsecaceveveveverevesea Sa
b Did the sponsoring organization make a distribution to a donor, donor advisor, or related person? | 9b
10 §=Section 501(c){7) organizations. Enter:
a Initiation fees and capital contributions included on Past Vill, line 12 0 sees cipsccamcct ecnac |S
b Gross receipts, included on Form 990, Part VIII, line 12, for public use of club facilities carernacesan 10b
11. Section 01(c)(12) organizations. Enter:
a Gross income from members or shareholders sein
b Gross income from other sources (Do not net amounts due o or t paid to other 6 sources 98 against |
amounts due or received from them.) PT TEC iib
12a Section 4947(a}(1) non-exempt charitable trusts, Is the organization filing Form 990 i in n feu of Fon 1041?
b If Yes," enter the amount of tax-exempt interest received or accrued during the year oo... 126
13 Section 501(cX29) qualified nonprofit health insurance issuers.
a isthe organization licensed to issue qualified health plans in more than one state? 43a
Note. See the instructions for additional information the organization must report on 1 Schedule oO. _
b Enter the amount of reserves the organization is required to maintain by the states in which the
organization is licensed to issue qualified health plans ooo. weeneee LAB
e¢ Enter the amount of reserves on hand . ——— osesxserenaas) | Lkaie
14a _ Did the organization receive any payments for indoor’ fanning services a during es tax year? we onwaitiometaasay i baae x
b If "Yes," has it filed a Form 720 to report these payments? /f *No," provide an explanation in Schedule O |. scheeaicpacsiiece uss TD
1§ Is the organization subject to the section 4960 tax on payment(s) of more than $1,000,000 in remuneration 0 or
excess parachute payment(s) during the year? _. i te li ete cSt ond 1s | X
If "Yes," see instructions and file Form 4720, Schedule N. '
16 —_Is the organization an educational institution subject to the section 4968 excise tax on net investment income? |... 16 x
if "Yes," complete Form 4720, Schedule O.
Form 990 (2018)
632005 12-31-18
Appx. 301

UST EXH G - Page 5 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 6 of 98

 

Form 990 (2018 NATIONAL RIFLE ASSOCIATION OF AMERICA a: 130 Pagaé
(Partvr] Gover nance, Management, and Disclosure Fo, each *Yes* response to lines 2 through 7b below, and for a "No" response
to line 8a, 8b, or 10b below, descnbe the circumstances, processes, or changes in Schedule O. See instructions.

Check if Schedule O contains a response or note to any line inthis Part Vb eee eee cece eee seegesecesesesteetscesstgs (x)
Section A. Governing Body and Management

 

 

Yi No
4a Enter the number of voting members of the goveming body atthe end ofthe taxyear | ta 76 —
If there are material differences in voting rights among members of the governing body, or if the governing
body delegated broad authority to an executive committee or similar committee, explain in Schedule O.
b Enter the number of voting members included in line 1a, above, who are independent _............. 1b 67
2 Did any officer, director, trustee, or kay employes have a family relationship or a business relationship with any other
officer, director, trustee, or key employee? Boao
3 Did the organization delegate control over management duties customarily performed bye or under ‘the direct supervision
of officers, directors, or trustees, or key employees to a management company or other person? sana Tawa
4 Did the organization make any significant changas to its goverming documents since the prior Form 990 was s filed? manceatietce
Did the organization become aware during the year of a significant diversion of the organization's assets?
6 Did the organization have members or stockholders? ee —
7a_ Did the organization have members, stockholders, or other persons who had the | power to elect 0 or r appoint ot one or
more members of the governing body? cinsenaneds yansenaenss
b Are any governance decisions of the organization reverved to for subject to ‘approval by) members, stockhokiers, oF or
persons other than the governing body?-
8 Did the organization contemporaneously document the meetings held or written actions ‘undertaken during the year by ‘the following:
a The goveming body? |
b Each committee with authority to ‘acto on n behalf of the governing body? lst
@  Isthere any officer, director, trustee, or key employee listed in Part Vil, Section ‘ who cannot be feached : at the
organization's mailing address? jf “Yes. * provide the names and adoresses ja Schedule O
Section B. Policies 5 section’B requests information g STE RSA :

 

 

 

 

 

 

a
PSPS ><

 

 

 

 

 

 

   

 

 

&
ole [>

10a _ Did the organization have local chapters, branches, or affiliates? ene
b If"Yes," did the organization have written policies and procedures anvenide the activities of with ichiaplers: ‘affliates,
and branches to ensure their operations are consistent with the organization's exempt purposes? 10b
11a Has the organization provided a complete copy of this Form 990 to all members of its govaming body before ‘fling the form? iia
b Describe in Schedule O the process, if any, used by the organization to review this Form 990.
12a Did the organization have a written conflict of interest policy? if *No,"go to line 13... reel ae | 12a
b Were officers, directors, or trustees, and key employees required to disclose annually interests that could ‘gNe rise to conflicts? Sammicc: 1a
c Did the organization regularly and consistently monitor and enforce compliance with the policy? if *Yes,* describe
in Schedule O how this was done ........... GaN GEANO SN epba GU ob Nba vaNGI ON eee aA NON Gon RE ab iN Naga ERRORRS
13 Did the organization have a written vihistleblower policy? stiibasepciaea wana a btn Ohddopunestecineea ce buupeeuseaasbuen nets
14 ~~ ~—Did the organization have a written document retention and destruction policy? ee cee
15 Did the process for determining compensation of the following persons include a review and approval by independent _
persons, comparability data, and contemporaneous substantiation of the deliberation and decision?
a The organization's CEO, Executive Director, or top management official eee cecceene eee pees eee Bc ccc 15a] KX |
b Othor officers or key employees of the organization |... rere i ea UmaeeR ENG Letina A eaemne, [TOR ae
if "Yes" to line 15a or 15b, describe the process in Schedule ° (eee instructions).
16a Did the organization invest in, contribute assets to, or participate in a joint venture or similar arrangement with a
taxable entity during the yaar? ...., ven. {16a x
b If “Yas," did the organization follow a written policy © or r procedure requiring the organization to evaluate its participation
in joint vanture arrangements under applicable federal tax law, and take steps to safequard the organization's
exempt status with respect to such arrangements? oss . r se 16b
Section C. Disclosure
17 List the states with which a copy of this Form 990 is required to be filed PAL, AZ,AR,CA,CO,CT,DC,FL,GA,HI,ID,IL
18 Section 6104 requires an organization to make its Forms 1023 (1024 or 1024-A if applicable), 990, and 990-T (Section 501(c)(3)s only) available
tor public inspection. indicate how you made these available. Check al! that apply.
[—] own website [_] Another's website [3X] Upon request (—) other (explain in Schedule O) .
48 Describe in Schedule O whether (and if so, how) the organization made its governing documents, conflict of interest policy, and financial
statements available to the public during the tax year.
20 State the name, address, and telephone number of the person who possesses the organization's books andrecords PB
CRAIG B. SPRAY, TREASURER - 703-267-1000
11250 WAPLES MILL RD, FAIRFAX, VA 22030
832006 12-31-18 SEE SCHEDULE O FOR FULL LIST OF STATES ; Form 990 (2018)

Appx. 302

 

 

 

 

 

 

 

i less

 

 

 

 

 

 

 

UST EXH G - Page 6 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 7 of 98

   
   

 
 
 

Form 990 (2016 __ NATIONAL RIFLE ASSOCIATION OF AMERICA
|Part Vill Compensation of Officers, Directors, Trustees, Key Employees, Highest Compensated
Employees, and Independent Contractors

Check if Schedule O contains a response or note to any line in this Part Vil

Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Emolovess.
ta Complete this table for all persons required to be listed, Report compensation for the calendar year ending with or within the organization's tax year.
® List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardiess of amount of compensation.

Enter -0 in columns (D), (E), and (F) if no compensation was paid.
® List all of the organization's current key employees, if any. See instructions for definition of "key employee.”
® List the organization's five current highest compensated employees (other than an officer, director, trustee, or key employee) who received report
able compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the organization and any related organizations.
® List all of the organization's former officers, key employees, and highest compensated employees who received more than $100,000 of
reportable compensation from the organization and any related organizations.
® List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the organization,
more than $10,000 of reportable compensation from the organization and any related organizations.

List persons in the following order: individuat trustees or directors; institutional trustees; officers; key employees; highest compensated employees;
and former such persons.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check this box if neither the organization nor any related organization compensated any current officer, director, or trusteo.
(A) (B) {C) (D) {E) (F)
Name and Title Aiatee 1 gaia hear oe ance Reportable Reportable Estimated
hours per | box, unless person is both an compensation compensation amount of
week tiger and enka oueten from from related other
(ist any’ | = the organizations compensation
hours for | = = organization (W-2/1099-MISC) from the
related z 3 Z (W-2/1099-MISC) organization
jorganizations| © 3 § é and related
below 3 2 z|£ lZai 8 organizations
line) ElZLE/S SE s
(1) RICHARD CHILDRESS 10.00
1ST VICE PRESIDENT 1.00 /X x QO. 0. 0.
(2) CAROLYN D, MEADOWS | 10.00
2ND VICE PRESIDENT 1.00/X/ |x 0. 0. Q.
(3) JOB M. ALLBAUGH 1.00
DIRECTOR ' x 0. 0. Gs
(4) WILLIAM H, ALLEY 1.00
DIRECTOR (ENDING 6/1/2018) x QO. 0. QO.
(5) THOMAS P. ARVAS 1.00
DIRECTOR D4 0. 0. Q.
(6) PAUL BABAZ 1.00
DIRECTOR (STARTING 6/1/2018) x 0. 0. 0.
(7) SCOTT L. BACH 1.00
DIRECTOR x Q. 0. Q'.
(8) WILLIAM A, BACHENBERG 1.00
DIRECTOR x 0. 0. oO.
(9) BOB BARR 1.00
DIRECTOR x 0. 0. QO.
(10) RONNIE G, BARRETT 1.00
DIRECTOR x QO. QO. Q.
(11) CLEL BAUDLER 1.00
DIRECTOR Xx 0. 0. O%
(12) 3, KENNETH BLACKWELL 1.00
DIRECTOR x 0. 0. QO.
(13) MATT BLUNT 1.00
DIRECTOR : x Q. 0. QO.
(14) DAN BOREN ; 1.00
DIRECTOR : x 0. 0. 0.
(15) ROBERT K, BROWN 1.00
DIRECTOR x 0. «NO 0.
(16) PETE R, BROWNBLL 1.00
DIRECTOR 1.00|x 2,997. Q. Q.
(17) DAVID BUTZ 5.00
DIRECTOR x 100,000. QO. Q.
032007 12-31-16 Form 990 (2018)
Appx. 303

UST EXH G - Page 7 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28

 

 

Page 8 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2018) NATIONAL RIFLE ASSOCIATION OF AMERICA 130 Page 8
Part vil | Section A. Officers, Dieskrs: Testers, Key Employees, and Highest Compensated Employees (continued)
(A) (8) {c) (D) {E) *)
Name and title AVErAGe | 6 not ch etiOM none Reportable Reportable Estimated
hours per | box, untess person is both an compensation compensation amount of
week noon End ¢ fbectorcmed from from ralated other
(ist any i the organizations compensation
hoursfor |S} |. s organization (W-2/1099-MISC) from the
related =| 3) 8 3 (W-2/1099-MISC) organization
organizations| £ | = z & and related
below | § ” Hy Z s| organizations
line) lel 2/8 slees
(18) DEAN CAIN 1.00
DIRECTOR (STARTING S/5/2018) x Q, Q. Q.
(19) TED W, CARTER 1.00
DIRECTOR x 0. 0. 0.
(20) PATRICIA A, CLARK |__1.00
DIRECTOR x QO. 0. 0.
(21) ALLAN D, CORS 1.00
DIRECTOR x 0. 0. 0.
(22) CHARLES L. COTTON 1.00
DIRECTOR x 0 0. 0.
(23) DAVID G. coy 1.00
DIRECTOR x Q. 0. Q.
(24) LARRY B, CRAIG 1.00
DIRECTOR X Q. QO. 0.
(25) JOHN L CUSHMAN 1.00
DIRECTOR x QO. Ge 0.
(26) R. LEE ERMEY 1.00
DIRECTOR (ENDING 4/15/2018) xX Q. 0. Q.
90 ON os cstte pr crtincciawecceuaaila caine nai acaeane > 102,997. Q. QO.
c Total from continuation sheets to Part Vil, Bectlow Ais ces ee p (12,820,292. 0.| 756,013.
d_ Total (add lines 1b and 1c) _.... sit bm 112,923,289. 0.| 756,013.
2 = ‘Total number of individuals iokiding ‘but not limited to ican listed above) wie received more than $100,000 of reportable
compensation from the organization D> 122
Yes | No
3 Did the organization list any former officer, director, or trustee, key employee, or highest compensated employee on
line 1a? if "Yes," complete Schedule J for such individual .............. un. L&I
4 For any individual listed on line 1a, is the sum of reportable compensation and other ‘compensation from the organization |
and related organizations greater than $150,000? /f "yes," complete Schedule J for such individual .. _ 4 |X
5 Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for s services
rendered to the omanization? J/ "Yes." complete Schedule w! for SUCH DESO anaes sees ecceccgsaetaeeerscersegy, | 5 | X

 

 

 

 

Section B. Independent Contractors

1 Complete this table for your five highest compensated independent contractors that received more than $100,000 of compensation from

 

 

 

 

 

 

 

 

 

 

the nization. Rei co ation for the calendar yaar ending with or within the organization's tax year.
| Cc
Name and bysctwes — iii a services Cag dic
ACKERMAN MCQUEEN INC UBLIC RELATIONS AND
1601 NW EXPRESSWAY, OKLAHOMA CITY, OK 73118 ADVERTISING 31,994,168.
INFOCISION MANAGEMENT CORP _ MEMBERSHIP
325 SPRINGSIDE DR, AKRON, OH 44333 PROCESSING AND CONTR] 25,727,854.
BREWER ATTORNEYS AND COUNSELORS —
1717 MAIN ST, SUITE 5900, DALLAS, TX 75201 LEGAL SERVICES 13,832,060.
MEMBERSHIP MARKETING PARTNERS LLC, 11250 RAISING PRINTING
WAPLES MILL TD, SUITE 310, FAIRFAX, VA MAILING 12,561,213.
VALTIM INC [
1095 VENTURE DR, FOREST, VA 24551 ULFILLMENT CENTER 8,836,104.
2 Total number of independent contractors (including but not limited to those listed above) who received more than
$100,000 of compensation from the organization D> 123
SEE PART VII, SECTION A CONTINUATION SHEETS Form 990 (2018)
832008 12-31-18
Appx. 304

UST EXH G - Page 8 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 9 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 NATIONAL RIFLE ASSOCIATION OF AMERICA 130
[Part Vil] section A Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (contioued)
(A) ®) (c) (D) (E) (F)
Name and title Average Position Reportable Reportable Estimated
hours (check all that apply) compensation compensation amount of
per from from related other
week = the organizations compensation
(list any z = organization (W-2/1099-MISC) from the
hours for | © 3 (W-2/1099-MISC} organization
related | 3 Z and related
organizations} & 3 § 5 organizations
below 3 2/3|/5| 2/2
line) S)/£/S/2/2/
(27) EDIE P, FLEEMAN 1.00
DIRECTOR x 0. 0. 0.
(28) CAROL PRAMPTON 1.00
DIRECTOR x QO. 0. 0.
(29) JOEL FRIEDMAN 1.00
DIRECTOR Xx Q. 0. 0.
(30) SANDRA S. FPROMAN 5.00
DIRECTOR x 13,060. 0. 0.
(31) JULIE GOLOB 5.00
DIRECTOR (STARTING 5/5/2018) x 28,661. 0. 0.
(32) MARIA HEIL 1.00
DIRECTOR x QO. 0. 0.
(33) GRAHAM HILL 1.00
DIRECTOR x 0. 0. 0.
(34) STEVE HORNADY 1.00
DIRECTOR (ENDING 5/5/2018) x Oo. QO. 0.
(35) SUSAN HOWARD 1.00
DIRECTOR x 0. 0. 0.
(36) CURTIS S. JENKINS 1.00
DIRECTOR x oO. 0. 0.
(37) DAVID A, KBENE 1.00
DIRECTOR x 40,000. 0. Q.
(38) TOM KING 1.00
DIRECTOR x 0. 0. 0.
(39) TIMOTHY KNIGHT 1.00
DIRECTOR x 0. 0. 0.
(40) HERBERT A, LANFORD JR, 1.00
DIRECTOR x 0. Q. 0.
(41) WILLES K. LEE 1.00
DIRECTOR x 0. Q. 0.
(42) CARRIE LIGHTPOOT 1.00
DIRECTOR (STARTING 5/5/2018) x 2,907. 0. 0.
(43) DUANE LIPTAK, JR. 1.00
DIRECTOR (STARTING 5/5/2018) a 0. 0. 0.
(44) KARL A, MALONE 1.00
DIRECTOR x 0. 0. 0.
(45) SEAN MALONEY 1.00
DIRECTOR x 0. 0. Q.
(46) ROBERT B, MANSELL 1.00
DIRECTOR x Q. Q. Q.
Total to Part Vil, SectionA, line Ic.
832201
04-01-18
Appx. 305

UST EXH G - Page 9 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 10 of 98

   

  
 

NATIONAL RIFLE ASSOCIATION OF AMERICA 130

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)
(A) (B) {C) (D) (E) (F)
Name and title Average Position Reportable — Reportable Estimated
: hours (check all that apply) compensation compensation amount of
per from from related other
week & the organizations compensation
fist any | 2 2 organization (W-2/1099-MISC) from the
hoursfor |S]. 3 (W-2/1099-MISC) organization
related 3 2 5 . and related
organizations} £ Els organizations
below 13/2] 5/2| 2/2
; line) Z)Z/s/F)/Fle
(47) BILL MILLER _ 1.00
DIRECTOR x 0. 0. 0.
(48) OWEN BUZ MILLS 1.00
DIRECTOR ; x 5,553. 0. QO.
(49) CRAIG MORGAN 1.00
DIRECTOR x Q. 0. QO.
(50) IL LING NEW 1.00
DIRECTOR (STARTING 5/5/2018) x 0. 0. 0.
(51) GROVER NORQUIST. - 1.00:
DIRECTOR (ENDING 5/5/2018) x 0. OQ. 0.
(52) ROBERT A. NOSLER 1.00
DIRECTOR . x 0. 0. 0.
(53) JOHNNY NUGENT 1.00
DIRECTOR mp4 0. 0. Q.
(54) TED NUGENT 1.00
DIRECTOR x 64,234. QO. 0.
(55) LANCE OLSON 5.00
DIRECTOR x 75,000. Q. 0.
(56) MELANIE PEPPER 1.00
DIRECTOR x Q. 0. QO.
(57) JAMES W, PORTER IZ 1.00
DIRECTOR x Q. 0. Q.
(58) JAY PRINTZ 1.00
DIRECTOR x 0. 0. 0.
(59) TODD J, RATENER 1.00
DIRECTOR x QO. 0. Oo.
(60) KIM RHODE 1.00
DIRECTOR x QO. Q. QO.
(61) WAYNE ANTHONY ROSS ~ 1.00
DIRECTOR Xx 0. Q. 0.
(62) CARL T, ROWAN, JR. 1.00
DIRECTOR x 0. 0. 0.
(63) DON SABA 1.00
DIRECTOR x 0. Q. 0.
(64) WILLIAM EH. SATTERFIELD 1.00
DIRECTOR x 0. 0. 0.
(65) RONALD L. SCHMEITS 1.00
DIRECTOR x 0. 0. 0.
(66) ESTHER Q, SCHNEIDER 1.00 |
DIRECTOR x 0. Q. 0.
Total to Part Vil, Section A, line 1¢ milan eaten iecasas cats i
|
|
ste
Appx. 306

UST EXH G - Page 10 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 11 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 NATIONAL RIFLE ASSOCIATION OF AMERICA 130 .
art VII] Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees in
A) (8) (C) (D) (e) )
Name and title Average Position Reportable Reportable Estimated
hours (check all that apply) compensation compensation amount of
por from frorn refated other -
week 43 g the organizations compensation
(ist any 3 é organization (W-2/1099-MiISC) from the
hours for | 2]. (W-2/1099-MISC) organization
related 2/3 3 and related
organizations} $ | $ Ble organizations
below 3 i s|€]#| =
line) =| 8) 2/5/3/2|5
(67) STEVEN C, SCHREINER 1.900
DIRECTOR x 0. Q. Q.
(68) TOM SELLECK 1.00
DIRECTOR (ENDING 9/8/2018) x QO. Or QO.
(63) JOHN C, SIGLER 1.00
DIRECTOR x 0. 0. 0.
(70) LEROY SISCco 1.00
DIRECTOR x 0. 0. 0.
(71) BART SKELTON 5.00
DIRECTOR x 15,000. 0. Q.
(72) STEPHANIE SPIKA 1.00
DIRECTOR (4/15/2018-5/5/2018) x 0. QO. Q.
(73) KRISTY TITUS 1.00
DIRECTOR (STARTING 5/5/2018) x QO. 0. 0.
(74) DWIGHT D. VAN HORN 1.00
DIRECTOR x QO. 0. 0.
(75) BLAINE B, WADE 1.00
DIRECTOR x QO. 0. Gn
(76) LINDA L, WALKER 1.00
DIRECTOR x Q. 0. Or
(77) HOWARD J, WALTER 1.00
DIRECTOR x QO. 0. 0.
(78) HEIDI B. WASHINGTON 1.00
DIRECTOR x 65 0. 0.
(79) ALLEN B, WEST 1.00 !
DIRECTOR x Oo. 0. QO.
(80) ROBERT J, Wos 1.00
DIRECTOR (ENDING 5/5/2018) x QO. QO. Q.
(81) DONALD E, YOUNG 1.00
DIRECTOR x QO. 0. 0.
(82) WAYNE LAPIERRE 60.00
CEO AND EXECUTIVE VICE PRESIDENT 1.00 xX 2,150,634. 0.! 73,793.
(83) CHRIS W. COX 49.00
EXECUTIVE DIRECTOR, NRAILA 1.00 X 1,285,318. 0.| 107,350.
(84) WILSON BH. PHILLIPS 29.00
TREASURER (ENDING 9/13/2018) 11.00 x 900,537. 0.| 48,232.
(85) JOSHUA L. POWELL 40.00
CHIEP OF STAFF AND EXEC. DIR x 844,137. 0.) 75,832.
(86) CRAIG B. SPRAY 39.00
TREASURER (PROM 9/13/2018) _11.00 Xx 596,958. 0.| 51,257.
Tra Sire an 0 NN a
ono 18
Appx. 307

UST EXH G - Page 11 of 98

Cee ee
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 12 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 NATIONAL RIFLE ASSOCIATION OF AMERICA Bs:
art Vit Section A. Officers, Directors, Trustees, K Employees, and Highest pompensated Employees (continued) __
(A) (B) {C) (D) {E) (F)
Name and title Average Position Reportable Reportable Estimated
hours (check all that apply) compensation compensation amount of
per from from related other
week E the organizations compensation
fist any |Z =. organization (W-2/1099-MISC) from the
hours for | = S (W-2/1099-MISC) organization
related | 3 i 2 and related
organizations| 2 3 & € organizations
below : Se: :
fine) [Sl 2/S/ 8) Fe
(87) JOHN C, PRAZER 50.00
SECRETARY AND GENERAL COUNSEL 1.00 x 413,076. Os. 76,577
(88) JOSEPH P. DEBERGALIS, JR. 50.00
EXEC DIR, GENERAL OPS (STARTING 12/3 xX 403,226. 0.| 57,802.
(89) TYLER SCHROPP 50.00
_MANAGING DIRECTOR, ADVANCEMENT . 1.00 x 733,145. Os). "73: 623.
(90) TODD GRABLE 50.00
EXECUTIVE DIRECTOR, MEMBERSHIP xX 667,386. Q.| 66,154.
(91) DOUGLAS HAMLIN -50.00
EXECUTIVE DIRECTOR, PUBLICATIONS x 581,321. Q.| 74,403.
(92) DAVID LEHMAN 50.00
DEPUTY EXECUTIVE DIRECTOR, NRAILA 1.00 x 571, 732% QO. 31,121.
(93) ERIC FROHARDT 40.00
DIRECTOR, EDUCATION AND TRAINING x 525,745. 0.) 19,863.
(94) ROBERT K, WEAVER 0.00
FMR EXE, DIR, GENERAL OPERATIONS x 720,000. Q. QO.
(95) MICHEL MARCELLIN 0.00
PMR MANAGING DIR, APPINITY AND LICEN x 535,045. 0. Q.
(96) OLIVER L, NORTH 20.00
PRESIDENT 1.00 |x xX 4377: 627. 0. oO.
(97) MARION P, BAMMER 5.00
DIRECTOR x 270,000. Q. Q.
Total to Part Vil, Section A, line ic 12,820,292. 756,013.
beens
Appx. 308

UST EXH G - Page 12 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 13 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2018) NATIONAL RIFLE ASSOCIATION OF AMERICA 6130 Paged
flatement of Revenue
Check if Schedule O contains a response or note to any line in this Part Vill seeseieiss se steer iets icenl piece
eal ans Remnes or eek Revenue cuted
axempt function business cect oe
revenue revenue 512 - 514
E 1a Federated campaigns . veo HO
= b Membership dues eee |
¢ Fundraising events ooo Pte
EJ @ Related organizations tg] 13,959,442,
a, e Government grants (contributions) te
6 f All other contributions, gifts, grants, and
3 similar amounts not included above .___.. tt 94,640 284,
= @ Noncash contributions included In lines ta-t: $ 407,352,
My Voted, Ath GmeS TSF nace er iicserezseesssssraes 108,599,726.
@ | 2a MEMBER DUES 813410 170,391,374.] 170,391,374,
5 b PROGRAM FEES 813410 22,618,781.| 22,618,781.
a c
§ d
s e
& f Allother program service revenue
eee RAN Rl in Ei a a e 193,010,155.
3 Investment income (including dividends, interest, and
other similar amounts) ___ coo. . > 1,193,705, 1,193,705,
4 Income from investment of tax-exempt ‘bond proceeds id
O ‘Royahies: ceccctcaeosegs ie 16,532,433, 16,532, 433,
Real (i) Personal
6 a Gross rents vececeseeee [2,357 ,108,
b Less: rentalexpenses __—s— |__ 2, 203,501,
¢ Rentalincome or(loss) ~846 393,
d Net rental income or (lOSS) o.oo eee eee ce eee ees > -846 353. -846, 393.
7 a Gross amount from sales of @ Securities fii) Other
assets other than inventory 9,261,323.
b Less: cost or other basis
and sales expenses 8,262,987.
ce Gainor (loss) , $98,336.
d Nat gain or floss) . . cece Ge 996 336. 998,336,
« | 8a Gross income from ‘Andielaing corde: (not
2 including $ of
§ contributions reported on line 1c). See
. Patt V,fn@ 18 os ccssssssssssscesmnenee @P 2,403, 289,
J b Less: diractexpenses b 296,246,
c Net Income or (oss) from fundraising events a > 1,107,043, 1,107,043,
9a Gross income from gaming activities. Seo
POI OD: sis corccicscaserascetiniantnacescccgs
b Loess: direct expenses _b
¢ Net income or (loss) from gaming activities I
10 a Gross sales of inventory, less returns
And AMOWANCES .scisssisssornsswesne OL LO, 853, 015.
b Less: cost of goods sold vecece ute bL_4, 389,150,
Net income or from sales of inventory petnscuee ss ged WE 6,463 865, 7,513,384,| -1,049,519.
Miscellaneous Revenue iness
11 q ADVERTISING 541800 23,881,546, 23,881,546.
b OTHER UNRELATED BUSINESS ACTIVITY 900004 1,111,167, 1,111,167,
c¢ CAFE SALES 722320 361,423, 361,429.
d Allotherrevenue ss—s—isi(é(#.sCs«900009 137,852, 137,852.
© Total. Add fines Va VIG on eceseseseseccsecsneesnnnnnsese ca Raia Sadik
12 __ Total revenue. See instructions _. > 352,550,864.) 200,661,391.] 23,943,194.] 19,346,553.
032008 12-91-18 Form 990 (2018)
Appx. 309

UST EXH G - Page 13 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 14 of 98

Form 990
art

 

 

“ge. NATIONAL RIFLE ASSOCIATION OF AMERICA
ement of Functional Expenses

Section 501(c}(3) and 501(c)(4} organizations must complete all columns. All other organizations must complete column (A).
Check if Schedule O contains a response or note to anyline in this Part Xe ace eeeseee tects ete eect

BE 130 Page 10

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 hi iC
ie = alee lines 6b, Total onan Program oe Manageen and —_ ratsing
1 Grants and other assistance to domestic organizations
and domestic governments. See Part IV, line 21 13,328. 13,328.
2 Grants and other assistance to domestic
individuals, See Part WV, line22 62,333. 62,333.
3 Grants and other assistance to foraian
organizations, foreign governments, and foreign
individuals. See Part lV, lines 15 and 16
4 Benefits paid to or formembers ooo...
§ Gompensation of current officers, directors,
trustees, and keyemployees ; 7,673,480.| 2,458,981.) 4,792,957. 421,542.
6 Compensation not included above, to disqualified
persons (as defined under section 4958(f)(1)) and
persons described in section 4958(c)(3XB) .. 720, ooo. 720,000.
7 Othersalaries and wages vai Oly 314, 676.| 25,980,846./ 11,606,692.| 2,727,138.
8 Pension plan accruals and contributions (include
section 401(k) and 403(b) employer contributions) 7,988,421.) 4,512,549.) 2,921,394. 554,478.
9 Otheremployesbenefts «5s 4,538,230.| 2,878,218.| 1,345,012. 315,000.
10 Payrolltaxes : 2,630,035.) 1,668,010. 179,474. 182 551..
11. Fees for services (nonemployess):

MANION oo. csicraarmananermusenans

CO sihirs nartraincnniiamneiemccen -AeEOe ey Toba 8,633, 7785) 16,631 58s.

¢ Accounting 164,730. 164,730.

d Lobbying .. = 618,525. 618,525.

e Professional fundraising s services, Seo Part WV, ine 17| 7,798,658. 7,798,658.

f Investment managementfees 197,342. 197,342.

g Other, (If line 11g amount exceeds 10% of line 25,

column (A) amount, list line 119 expenses on Sch 0.) | 17,858,262.| 17,858,262.
12 Advertising and promotion oo... nu. |20,197,599.|] 38,815,749. 11,381,850.
13 Office ExPENSES oe. cee eccsssesssessseresesssseveeee 6,668,186.) 3,553,053.|] 3,115,133.
14 Information technology wn. | LL, 707,133.) 6,794,820.) 4,912,313.
TG Royatee  cescccsciccacasa
16 Occupancy 1,936,953.) 1,067,454. 869,499.
17 Travel ....2...... 8,472,207.| 6,123,416.| 2,348,791.
18 Payments of travel or 1 entertainment expenses
for any federal, state, or local public officials .
419 Conferences, conventions, and meetings 8,076,852.| 5,848,020.| 2,228,832.
20 Interest mvriatepercegoumnas 1,645,869. 876,110. 769,759.
21 + Payments to affiliates eer hankee seme
22 Depreciation, depletion, and amortization = 4,065,900.) 2,900,998.) 1,164,902.
23 Insurance _.......... a 1,772,834.| 1,772,834.
24 Other expenses. itemize. expenses not covered
above. (List miscellaneous expenses in line 24e. If line
248 amount exceeds 10% of line 25, column (A)
amount, list line 248 expenses on Schedule 0.) } _ —

a ADD'L MEMBER COMMUNICAT | 62,702,161.| 41,126,865. 21,575,296.

b ADD'L TRAINING AND COMM | 34,628,656.| 34,628,656.

ec ADD'L PRINTING AND PUBL 25, 296.,137.| 25,296,137.

d ADD'L ILA LEGISLATIVE P | 10,600,121./ 10,600,121.

e All other expenses 11,861,928.) 6,816,302.) 1,910,554.| 3,135,072.
25 _ Total tunctionzl expenses. Add lines 1 through 24e_ [355,275,317./250,904,765./ 56,278, 967.| 48,091,585.
26 Joint costs. Gomplete this line only if the organization

reported in column (8) joint costs from a combined
educational campaign and fundraising solicitation.
Check neve Be [| ittoiiowing SOP 96-2 (ASC 958-720)
092010 12-31-18 Form 990 (2018)
Appx. 310

UST EXH G - Page 14 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 15 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Form 990 (2018) NATIONAL RIFLE ASSOCIATION OF AMERICA 130 11
Part X | Balance Sheet
Check if Schedule O contains a response or note to any line in this Part X oon ce eects ese cse sec ss testes sss co bas cess eseseseseees tis CL]
—& (8)
Beginning of year End of year
1 Cash-non-interest-bearing ....... 4
2 Savings and temporary cash investments. Pata oa acy 17,764,563.]| 2 23,937 821.
3 Pledges and grants receivable, Met oc csscsesesesevesevevevevesavevasacensseeren 1,184,593./ 3 841,562.
4 Accounts receivable,net we 66,861,150.| 4 | 70, 0,154,574.
§ Loans and other receivables from current and former ‘officers, directors,
trustees, key employees, and highest compensated employees. Complete .
Part Wof ScheduleL _
6 Loansand other receivables from other disqualified pereons es defined under
section 4958(f)(1)), persons described in section 4958(c)(3)(B), and contributing
employers and sponsoring organizations of section 501(c)(9) voluntary oe s
employees’ beneficiary organizations (see instr). Complete Part llofSchL 6
j 7 Notes and loans receivable, Met cscsssesssocssseusevassvetvenvosvenesanevunenenver 3,000,000.| 7 3,000,000.
8 Inventories forsaleoruse een 13,639,054. 10,632,1 TT...
9 Propaid oxponses and deferred Chagos ecssnsesrsersvvveveree 3,277,662.| 9 3; 179, 6! 694.
10a Land, buildings, and equipment: cost or other .
basis. Complete Part Vi of Schedule D foa| 79,426,001. a
b Less: accumulated depreciation wob| 46,716,970.| 34,475,160.| 406] 32,709,031.
41 Investments - publicly traded securities ceccccccccceccesessececeseesvessee ~47,415,094.| 14 44,066,394.
12 Investments - other securities. See Part IV, line 11 gaia PR nitro acys 646,822.) 12 S71 077s.
13 Investments - program-related. See Part IV, line 11 13
14 Intangible assets _......... ee eee eet ae 14
15 Other assets. See Part Vine 11. igen ies. 7,861,583.| 15 7,819,750.
Total assets. Add lines 1 through 15 (must equalling 34) wu | 196,125, 681.| 16] 197,212,080.
17 Accounts payable and accrued @xPENSES ooo occccscveseussvvs vevesevevevevesveee 90,339,532./ 17| 84,837,717.
18 Grae payee aici co csicecrapeetizcublanwaaiinnt 18
TIMI si gccicssrecncsnccnserntirsenaencasiunsecansacieioaianasiatsicas 31,402,766.| 19] 46,580,520.
20 Tax-exemptbond liabilities ee 20
21 Escrow or custodial account liability. Complete: Part IV of Schedule D- —" 21
g 22 Loans and other payables to current and former officers, diractors, trustees,
key employees, highest compensated employees, and disqualified persons.
B Complete Part Hof ScheduleL ae 22
=] 23 Secured mortgages and notes payable to unrelated third parties | 47 ,121,100.] 23 AS 230.2
24 Unsecured notes and loans payable to unrelated third parties 24
25 Other liabilities (including federal income tax, payables to related third
parties, and other liabilities not.included on lines 17-24). nee Part X of
ScheduleD ccvsuutuswiinutvguenee [2,312,080.| 25| 6,623,905.
__| 26 _ Total liabilities. Add lines 17 through 25_ 4 bis cece sve 171,175,478. 26 | 181,180,554.
Organizations that follow SFAS 117 (ASC 958), check here - and
complete lines 27 through 29, and lines 33 and 34,
B27 Urrosticted nt 288016 0 snsnansnnnvnnnninnnnsnnnen (232,779, 579.| a7 | -36,276, 778.
= | 28 Temporarily restrictad net assets 11,398,818.| 22 | ~5, 268,615.
S| 29 Permanently restricted net assets - 45,330,964.| 2| 47,039,690.
5 Organizations that do not follow SFAS 117 (ASC 958), check here PL}
& and complete lines 30 through 34.
30 Capital stock or trust principal, or current funds ............, sissies 30
j 31 ~~ Paid-in or capital surplus, or land, building, or equipment fund pee 2 acre be 31
< 32 Retained earnings, endowment, accumulated income, orotherfunds 32
Z 133 Total net assots or fund DAIANCES ooo caccsssesesesenenussnuvessreeeresensemaeseves [oe Me 950, 203.1 33 | 16,031,526.
____ | 34 Total liabilities and net assets/fund balances 196,125,681.| a4 | 197, 212,080.
Form 990 (2018)
832011 12-31-18
Appx. 311

UST EXH G - Page 15 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 16 of 98

 

Borex 018) NATIONAL RIFLE ASSOCIATION OF AMERICA BE «130 Page 12

Reconciliation of Net Assets
Check if Schedule O contains a response or note to any line in this Part XI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Total revenue (must equal Part Vill, column (A), line 12) sserstespresuesrsererssumrevinsrnermernemuunee [ot 3944590, 864.

2 Total expenses (must equal Part IX, column (A), lin@ 25) ooo cecssssessesssesesesesecsee 2 355,275 ,oite

3 Revenue less expenses. Subtract line 2fromline? _........ | 3 | -2,724,453.

4 Net assets or fund balances at beginning of year (must equal Part x, line 33, oolumn A). 4 -24,950,203.

5 Netunrealized gains (losses) on investments § -5 ,029,267.
- 6 » Donated services and use of facilities 6

8 Prior period adjustments ............. |_ 8 |

9 Other changes in net assets or fund balances (explain ie in Schedule O) 9 -1,164,957.
10 Net assets or fund balances at end of year. Combine lines 3 through 9 (must equal Part x, line 33,

= a 16,031,526.
Financial Statements and Reporting — ”
“Check if Schedule O contains a response oF note to any fine in this Part XO aaa aac csssecascsstasuessnssunnnestcni om

 

 

 

4 Accounting method used to prepare the Form 990: fey Cash Accrual CJ Other J 1
{f the organization changed its method of accounting from a prior year or chacked “Other,” explain in Schedule O. a A tht
2a Were the organization's financial statements compiled or reviewed by an independent accountant? serene. 2a. x
If "Yes," check a box below to indicate whether the financial statements for the year were — or reviewed 0 ona
separate basis, consolidated basis, or both:
[_] Separate basis  [_] Consolidated basis  [__] Both consolidated and separate basis
b Were the organization’s financial statements audited by an independent accountant? vnuw, 2b] X
If “Yes,” check a box below to indicate whether the financial statements for the year were audited o on nasnperate basis,
consolidated basis, or both:
Separate basis  [__] Consolidated basis  [X] Both consolidated and separate basis
c If "Yes" to line 2a or 2b, does the organization have a committee that assumes responsibility for oversight of the audit,
review, or compilation of its financial statements and selection of an independent accountant? | cu. 26] X
If the organization changad either its oversight process or selection process during the tax year, ‘explain i in n Schedule 0.
3a As a result of a federal award, was the organization required to undergo an audit or audits as set forth in the Single Audit

 

 

 

 

 

 

 

 

Act and OMB Circular A-133? ‘ice Le x
b If "Yes," did the organization undergo the rexgiiredt audit 0 or 1 audits? it the cogantzation did no ‘ndetgo: the ‘required audit
or audits, explain why in Schedule O and describe any steps taken to undergo such audits ee eee: | OD I. ;
Form 990 (2018)

832012 12-31-16

Appx. 312

UST EXH G - Page 16 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 17 of 98

SCHEDULE C Political Campaign and Lobbying Activities OMB No, 1545-0047
(Form $90 or 990-EZ)
: For Organizations Exempt From Income Tax Under section 501(c) and section 527 20 18
— > Complete if the organization is described below. > Attach to Form 990 or Form 990-EZ. Open to Public
Internal Revenue Service P& Go to www.irs.gov/Form$90 for instructions and the latest Information. Inspection

 

 

Hf the organization answered “Yes," on Form 980, Part fV, line 3, or Form 990-EZ, Part V, line 46 (Political Campaign Activities), then
® Section 501(¢}(3) organizations: Complete Parts I-A and B. Do not complete Part I-C.
® Section 501(c) (other than section 501 (c}(3)) organizations: Complete Parts |-A and C below. Do not complete Part |-B.
® Section 527 organizations: Complete Part |-A only.
If the organization answered “Yes,” on Form 990, Part lV, line 4, or Form 990-EZ, Part VI, line 47 (Lobbying Activities), then
® Section 501(c)(3} organizations that have filed Form 5768 (election under section 501(h)): Complete Part I-A. Do not complete Part II-B.
® Section 501(c)(3) organizations that have NOT filed Form 5768 (election under section 501 (h)): Complete Part II-B. Do not complete Part I-A.
If the organization answered "Yes," on Form 990, Part IV, line 5 (Proxy Tax) (see separate instructions) or Form 990-EZ, Part V, line 3Sc (Proxy
Tax) (see separate instructions), then

® Section 501(c}(4), (5), or (6) organizations: Complete Part iil.
Name of organization Employer identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA 130
[Part !-A] Complete if the organization is exempt under section 501(c) or is a Section 527 organization.

1 Provide a description of the organization's direct and indirect political campaign activities in Part IV.

 

2 Political campaign activity expenditures ooo cc ecccccsecccesesevevsvessessaverssescseeseeseseessseseeeseessepentteserstteneesve., DS 4,319,458.
8 Volunteer hours for political campaign activities oo cvssssssnssnvemusssitrresssssetinssussiestuncusuvaree 10,000.

 

[Part 1-B] Complete if the organization is exempt under section 501(c)(3),
1 Enter the amount of any excise tax incurred by the organization under section 4955
2 Enter the amount of any excise tax incurred by organization managers under section 4955

  
 

 

 

 

 

3 If the organization incurred a section 4955 tax, did it file Form 4720 for this year? L_] No
GWA TL CONTENT UME ii isa cece N LE GiIR SL aa SSN OAL Sila RR a SO aa RBS a ome [J No
If "Yes," describe in Part lV.
[ Part FC Complete if the organization is exempt under section 50T[c), except section 501(c)(a)-
1 Entar the amount directly expended by the filing organization for saction 527 exempt function activities —§ ss S 785,548.
2 Enter the amount of the filing organization's funds contributed to other organizations for section 527
exempt function activities... siarpaseenegaccsicth, BO
3 Total exempt function expenditures. Add lines 1 and 2. Enter bere arid on ni Porm: 1120-POL,
line 17b Rit ssa tesonerecriee cae eeemecestc: SM 785,548.
4 Did the filing organization file Form 1120-POL for this year? Sears Rec e [x] Yes CJ No

5 Enter the names, addresses and employer identification number (EIN) of all section 527 political corpmnizatons to which the filing organization
made payments. For each organization listed, enter the amount paid from the filing organization's funds. Also entar the amount of political
contributions received that were promptly and directly delivered to a separate political organization, such as a separate segregated fund ora
political action committee (PAC). tf additional space is needed, provide information in Part |V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Narne (b) Address (c) EIN {d) Amount paid from (e) Amount of political
filing organization's | contributions received and
funds. If none, enter -0-, promptly and directly
delivered to a separate
political organization.
If none, anter -O-.
REPUBLICAN ATTORNEYS WASHINGTON, DC
GENERAL ASSOCT 20006 717 85,000. 0.
REPUBLICAN GOVERNORS WASHINGTON, DC
ASSOCIATION 20006 BE s77 135,000. 0.
COLORADO REPUBLICAN GREENWOOD
COMMITTEE VILLAGE, CO 80111] S399 120. 0.
NRA POLITICAL
VICTORY FUND (SEE PAFAIRFAX, VA 22030| [MMbo20 0. 3,078.
For Paperwork Reduction Act Notice, see the Instructions for Form 930 or 990-EZ. Schedule C (Form 930 or $90-EZ) 2018
LHA SEE PART IV FOR CONTINUATION

892041 11-08-18

Appx. 313

UST EXH G - Page 17 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 18 of 98

 

Schedule C (Form 990 or 990-EZ) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA 6130 Page2
[Part i!-A] Complete if the organization is exempt under section 501(c){3) and filed Form “Ml me: under
section 501(h)).

A Check ® [__] if the filing organization belongs to an affiliated group (and list in Part IV each affiliated group member's name, address, EIN,
expenses, and share of excess lobbying expenditures).

B Check > [ |_ if the filing organization checked box A and “limited control" provisions apply.

 

Limits on Lobbying Expenditures Or wed * (b) Afffiated group
(The term "expenditures" means amounts paid or incurred.) = te , =

 

1a Total lobbying expenditures to influence public opinion (grass roots lobbying)
b Total lobbying expenditures to influence a legislative body (direct lobbying) ee ieee
© Total lobbying expenditures (add lineS 14 ANd TD) oo ececssseccnescseseeesesesesereceesesuseenes corneesaras
d Other exempt purpose expenditures sae sane er soci earanpennmsnetsan rescespnisesezsseanpssareeetie icine
e Total exempt purpose expenditures (add lines 1¢ And Vay elec ccccecsneesesesneesneeeeneteverenes
f

 

 

 

 

 

 

 

 

g Grassroots nontaxable amount (enter 25% of line 1f)

h Subtract line 1g from line 1a. H zero orless, enter Oe eee ceccesesesssessscesnseeeneeeseesncesaretseeeee

i Subtract fine 1f from fine Tc. If 2ero OF leSS, OMEOT Dee cccesecesesesesessneeussestacesesesscaseneesese

j {If there is an amount other than zero on either line 1h or line 1i, did the organization file Form 4720
reporting section 4911 tax for this year?

 

 

 

 

 

i a ni pe [_] Yes L]No
4-Year Averaging Period Under Section 501(h)
(Some organizations that made a section 501(h) election do not have to complete all of the five columns below.
See the separate instructions for lines 2a through 2f.}

Lobbying Expenditures During 4-Year Averaging Period

 

 

(or wied pectoneie in) as (b) 2016 (c) 2017 (d) 2018 {e) Total

 

2a_Lobbying nontaxable amount
b Lobbying ceiling amount
(150% of line 2a, colummnie))

 

 

© Total lobbying expenditures

 

d_ Grassroots nontaxable amount
e Grassroots ceiling amount
(150% of line 2d, column (@))

 

 

 

 

 

 

 

{_ Grassroots lobbying expenditures

 

Schedule C (Form 990 or S990-EZ) 2018

832042 11-08-18

Appx. 314

UST EXH G - Page 18 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 19 of 98

 

eae Cc (Form $90 or 90-2) 2016 NATIONAL RIFLE ASSOCIATION OF AMERTCA 6130. Pages
[Part ll-B] Complete if the organization is exempt under section 501(c)(3) and has NOT dl = a:

(election under section 501 (h)).

 

For each “Yes,* response on linas 1a through 1i below, provide in Part IV a detailed description (a) (b)
of the lobbying activity.

 

Yes No Amount

 

1 During the year, did the filing organization atternpt to influence foreign, national, state, or

local legislation, including any attempt to influence aia opinion on a legislative matter

or referendum, through the use of:

Volunteers? ae

Paid staff or management (include compensation i in n expenses reported 0 on nines. tc through 49?

Media advertisements? ............. a

Mailings to members, legislators, 0 or the public? ne

Publications, or published or broadcast statements? sue a aguas RmIMONoees

Grants to other organizations for lobbying purposes? ............... syspcionpsimncess

Direct contact with legislators, their staffs, government officials, o1 ora a legielative body? ee

Rallies, demonstrations, seminars, conventions, speeches, lectures, or any similar means?

Other activities? pepe

Total. Add lines 1¢ through 1 veceteveveee vee

Did the activities in line 1 cause the organization to ber not t described in ‘section 501 @)?

if Yes," enter the ammount of any tax incurred under section4912 seasnneat

c If vet enter the amount of any tax incurred by organization managers under section 4912 a
g i ax. did it file Form 4720 for this ye

Complete if the organization is exempt under section 501 (c)(4), section 501 (c}(5), or section

501(c)(6).

 

 

 

 

 

 

 

 

 

 

 

 

 

nt
ome trast oannavws

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Yes No
1 Were substantially all (90% or more) dues received nondeductible by members? 1 x
2 Did the organization make ont in-house lobbying expenditures of $2 on Orless? yeesnecieans 2 x
3__ Did the organization ag ree to over lobb ing and political ca ivity expenditures fora the prior wey x

 

     

 

501(c)(6) and if either (a) BOTH Part Ill-A, lines 1 and 2, are answered "No," OR (b) Part III-A, line 3, is
answered "Yes."
Dues, assessments and similar amounts from members Se Fae seen: 1
Section 162(e) nondeductible lobbying and political expenditures (do not ‘include amounts of political _
expenses for which the section 527(f} tax was paid).
CUNO YOR sori i pstra aa ueceiie create iit Cale seidenlal Ro A GS CRB ED AUR eas

2a
b Carryover from last year icp a aa ane aa a BEd na aera aTCan amas: Pe
2c |
3
ieee

 

 

n =

CO TRM  cccerawes oe
3 Aggregate amount reported i in section 6033)(1 (a) notices of nondeductible. section 62(e) dues

4 If notices were sent and the amount on line 2c exceeds the amount on line 3, what portion of the excess
does the organization agree to carryover to the reasonable estimate of nondeductible lobbying and political
expenditure next year? sicintinnsd neem, tom
Taxable amount of lobbying and political expenditures (00 instructions) apps aiaie—S—
(Par IV | Supplemental Information
Provide the descriptions required for Part LA, line 1; Part LB, line 4; Part LC, line 5; Part ILA (affiliated group list); Part I-A, lines 1 and 2 (see

instructions); and Part II-B, line 1. Also, complete this part for any additional information.
PART I-A, LINE 1:

 

 

 

 

 

SUPPORT FOR FUNDRAISING AND ADMINISTRATIVE EXPENSES OF A SEPARATE
SEGREGATED FUND IS INDUSTRY STANDARD FOR NONPROFIT ORGANIZATIONS LIKE
THE NRA, AS ALLOWED BY LAW. IN 2018, THE NRA PAID $4,319,459
FUNDRAISING AND ADMINISTRATIVE EXPENSES FOR THE SEPARATE SEGREGATED

FUND, NRA POLITICAL VICTORY FUND, AS ALLOWED BY LAW. THE NRA ENGAGED IN
Schedule C (Form 990 or 990-EZ) 2018

 

832043 11-08-18

Appx. 315

UST EXH G - Page 19 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 20 of 98

Schedule C.(Form 990 or 990-EZ) 2018 NATIONAL RIFLE ASSOCIATION OF AMERTCA HR «130 Page 4
art upplemental Information (continued)

ACTIVITIES IN SUPPORT OF ITS MISSION, WHICH INCLUDES PROTECTING AND
DEFENDING THE CONSTITUTION OF THE UNITED STATES, ESPECIALLY WITH
REFERENCE TO THE INALIENABLE RIGHT OF INDIVIDUAL AMERICAN CITIZEN
GUARANTEED BY SUCH CONSTITUTION TO ACQUIRE, POSSESS, COLLECT, EXHIBIT,
TRANSPORT, CARRY, TRANSFER OWNERSHIP OF, AND ENJOY THE RIGHT TO USE
ARMS, IN ORDER THAT THE PEOPLE MAY ALWAYS BE IN A POSITION TO EXERCISE
THEIR LEGITIMATE INDIVIDUAL RIGHTS OF SELF PRESERVATION AND DEFENSE OF
FAMILY, PERSON, AND PROPERTY. IN PURSUIT OF THESE GOALS OF THE
ASSOCIATION, THE NRA SPENT FUNDS DIRECTLY AND INDIRECTLY ON POLITICAL
ACTIVITIES, WHICH WERE NOT THE PRIMARY ACTIVITIES OF THE ORGANIZATION.
THE NRA IS ORGANIZED PRIMARILY TO PROMOTE SOCIAL WELFARE AND CAN ALSO
ENGAGE IN POLITICAL ACTIVITIES ON BEHALF OF OR IN OPPOSITION TO
CANDIDATES FOR POLITICAL OFFICE, AS ALLOWED BY LAW. BY ANY MEASURE, THE
PERCENTAGE OF FUNDS SPENT BY THE NRA ON POLITICAL ACTIVATES IS MODEST
IN COMPARISON TO THE BUDGET DEVOTED TO THE PRIMARY ACTIVITIES OF THE
NRA. FOR INSTANCE, ALL EXPENDITURES NOTED ON PART I-A AND I-C OF
SCHEDULE C AMOUNTED TO ABOUT 1% OF THE NRA'S TOTAL EXPENSES IN 2018, AS
APPLIED TO TOTAL EXPENSES REPORTED ON FORM 990, PART IX, LINE 25.
REPORTERS AND OTHER READERS ARE ALSO KINDLY REMINDED THAT THE SEPARATE

SEGREGATED FUND IS A SEPARATE ENTITY FOR TAX PURPOSES.

 

PART I-C CONTINUATION FOR INCOMPLETE NAME/ADDRESS INFORMATION:
REPUBLICAN ATTORNEYS GENERAL ASSOCIATION

1747 PENNSYLVANIA AVE NW STE 800 WASHINGTON, DC 20006

 

REPUBLICAN GOVERNORS ASSOCIATION

1747 PENNSYLVANIA AVE NW STE 250 WASHINGTON, DC 20006

 

Schedule C (Form 990 or 980-EZ) 2018
832064 11-06-18

Appx. 316

UST EXH G - Page 20 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 21 of 98

Schedule C (Form 990 or 990-EZ) 2018 NATTONAL RIFLE ASSOCIATION OF AMERICA a: 30 Pagea
[Part V7] Supplemental Information (continued)

COLORADO REPUBLICAN COMMITTEE

59505 S WILLOW DR GREENWOOD VILLAGE, CO 80111

 

NRA POLITICAL VICTORY FUND (SEE PARTS I-A AND IV) _

11250 WAPLES MILL RD FAIRFAX, VA 22030

 

PART I-C LINE 4

THIS INFORMATION NOTE REGARDS THE NRA'S TAXES. THE NRA SEPARATELY FILES
FORM 1120-POL, WHICH IS NOT SUBJECT TO PUBLIC DISCLOSURE. THE FOLLOWING
INFORMATION ABOUT TAXES PATD WITH THE NRA‘S FORMS 1120-POL IS SHARED HERE
ON A VOLUNTARY BASIS AS A SERVICE-TO READERS AND TO DEMONSTRATE IN GOOD
FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING. 527(F) PROXY
TAX IS PAID ON THE LESSER OF NET INVESTMENT INCOME OR CERTAIN POLITICAL
EXPENDITURES AS DEFINED BY THE FEDERAL TAX CODE, SUCH AS WHEN CERTAIN
POLITICAL COMMUNICATIONS EXPRESSLY ADVOCATE THE ELECTION OR DEFEAT OF A
CANDIDATE AND ARE MADE BY THE NRA ITSELF RATHER THAN BY THE NRA'S SEPARATE
SEGREGATED FUND. THE AMOUNT OF 527 (F) PROXY TAX PAID WITH THE NRA'S 2018
FORM 1120-POL WAS $164,944. HISTORICALLY, NO 527(F) PROXY TAX WAS REQUIRED
TO BE PAID FOR 2017; THE AMOUNT OF 527(F) PROXY TAX PAID WITH THE NRA'S
2016 FORM 1120-POr WAS $20,835; THE AMOUNT PAID WITH THE NRA'S 2015 FORM
1120-POL WAS $21,817. AS ANOTHER POLITE REMINDER TO REPORTERS AND OTHER
READERS, FORM 990 INFORMATION IS NOT NECESSARILY EXPECTED TO. TIE TO
FEDERAL ELECTION COMMISSION (FEC) REPORTING DUE TO DIFFERENT DEFINITIONS

AND EXCLUSIONS IN THE DIFFERENT REGULATORY REGIMES.

 

PART I-C LINE 5
THE NRA POLITICAL VICTORY FUND, AND AN INDEPENDENT POLITICAL ACTION
COMMITTEE (PAC) OF THE NRA, DIRECTLY RECEIVED CONTRIBUTIONS DURING 2018 OF

Schedule C (Form 990 or 990-EZ) 2018
832044 11-0618

Appx. 317

UST EXH G - Page 21 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 22 of 98

    

ee eee NATIONAL RIFLE ASSOCIATION OF AMERICA
Partly. ntormation (Continued).

 

$12,938,624.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule C (Form 990 or $90-EZ) 2018
832046 11-08-18

Appx. 318

UST EXH G - Page 22 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 23 of 98

    

 

 

SCHEDULE D. Supplemental Financial Statements ete tetas
(Form 990) & Complete if the organization answered “Yes” on Form 990, 201 8
Part IV, line 6, 7, 8, Be amnekenn oon ile, 11f, 12a, or 12b. ‘Open te Public’
Saenannanabeves.. P>Go to www.irs.gov/Form990 for instructions and the latest information. inspection
Name of the organization Empl i i ion number
NATIONAL RIFLE ASSOCIATION OF AMERICA 130

 

 

| Part I | Organizations Maintaining Donor Advised Funds or Other Similar Funds or Accounts. Complete if the
organization answered "Yes" on Form 990, Part IV, line 6.

 

 

 

 

 

 

 

 

(a) Donor advised funds (b) Funds and other accounts
4 Total number at end of year oo...
2 Aggregate value of contributions to (during year)
3 Aggregate value of grants from (during yea)
4 Aggregate valueatendofyear .........,
5 Did the organization inform all donors and ‘donor advisors in writing that the assets held in donor advised funds
are the organization's property, subject to the organization's exclusive legal control? ee se aca L_] Yes (-] Ne

6 Did the organization inform all grantees, donors, and donor advisors in writing that grant funds ¢ can nbe used only
for charitable purposes and not for the benefit of the donor or donor advisor, or for any other purpose Conferring

ermissible private benefit? ne smamnous (lee. FE 1itio:
Part ll | Conservation Easements. “Complete if the organization ienured "yes" on n Form 990, Part WN, ‘tne 7.

1 Purposa(s) of conservation easements held by the organization (check all that apply).
cy Preservation of land for public use (¢.g., recreation or education) _] Preservation of a historically important land area
[_] Protection of natural habitat [_] Preservation of a certified historic structure
a Preservation of open space
2 Complete lines 2a through 2d if the organization held a qualified conservation contribution in the form of a
day of the tax year.
Total number of conservation easements vceceees vec eesesaeees
Total acreage restricted by conservation easements. es
Number of conservation easements on a certified historic structure included ir in (a) .
Number of conservation easements included in (c) acquired after 7/25/06, and not on ahistoric structure
listed in the National Register
3 Number of conservation easements modified, transferred, ‘released, ‘extinguished, c or 1 terminated by the organization during the tax
year >
4 Number of states where property subject to conservation easament is located >
5 Doss the organization have a written policy regarding the periodic monitoring, inspection, handling of

 

ao or ®

 

 

violations, and enforcement of the conservation sasements itholds? — CT Yes [_] No
6 Staff and volunteer hours devoted to monitoring, inspecting, handling of violations, ‘and enforcing conservation ‘easoments during the year

Be
7 Amount of expenses incurred in monitoring, inspecting, handling of violations, and enforcing conservation easements during the year

Ps
8 Does each conservation easement reported an line 2(d) above satisfy the requirements of saction 170(h\(4)(6)()

and section V7OP)4NB)I? oo cccecsssssssesesensnenennensnnesensnsenteutensasessssnunsnueanansesavesaianenenatssanstieussnsunsasevaneasee CJyes []No

9 In Part XIII, describe how the organization reports conservation easements in its revenue and expense statement, and balance sheet, and
include, if applicable, the text of the footnote to the organization's financial statements that describes ths organization's accounting for
conservation easements.

| Part Ill] Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets.
Complete if the organization answered “Yes" on Form $90, Part NV, line 8.

1a If the organization elected, as permitted under SFAS 116 (ASC 958), not to report in its revenue statement and balance sheet works of art,
historical treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide, in Part Xill,
the text of the footnote to its financial statements that describes these items.

b If the organization elected, as permitted under SFAS 116 (ASC 958), to report in its revenue statement and balance sheet works of art, historical
treasures, or other similar assets held for public exhibition, education, or research in furtherance of public service, provide the following amounts
relating to these items:

(i) Revenue included on Form 990, Part VII, WAO To cneceeecceceeeereeiteitieeene PS
(ii) Assets included in Form 990,PatX eee |

2 = If the organization received or held works of art, historical treasures, 0 or r other: similar assets: for financial gain, provide

the following amounts required to be reported under SFAS 116 (ASC 958) relating to these items:

 

 

 

a Revenue Included on Form 990, Part VIN, Fie Voce cescccccccceeesesevevesessesnas costes vesttanssaventvaneeuerseseeases > s
b Assets included in Form 990, PartX ey oe. |
LHA For Paperwork Reduction Act Notice, see the iebtieninn tor Fone: 00. Schedule D (Form 990) 2018

832051 10-26-16

Appx. 319

UST EXH G - Page 23 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 24 of 98

 
  

NATIONAL RIFLE ASSOCIATION OF AMERICA a: 30 Page 2
Organizations Maintaining Collections of Art, Historical Treasures, or Other Similar Assets (continved

3 Using the organization's acquisition, accession, and other records, check any of the following that are a significant use of its collection items

(check all that apply):
a [xX] Public exhibition d [X] Loanor exchange programs
b Scholarly research 8 CJ Other

 

c [x] Preservation for future generations
4 Provide a description of the organization's collections and explain how thay further the organization's exempt purpose in Part XIll.
5 During the year, did the organization solicit or receive donations of art, historical treasures, or other similar assets
to be sold to raise funds rather than to be maintained as part of the organization’s collaction? ............ Yes No
[Part VJ Escrow and Custodial Arrangements. Completa if the organization answered Yes" ¢ on | Foun 990, Part NV, line 9, or
reported an amount on Form 998, Part X, line 21.

4a Is the organization an agent, trustee, custodian or other intermediary for contributions or other assets not included

on Form 990, Part X? ow... ter anicrenmapnemw secures oi 1 [—] Ne
b if "Yes," explain the arrangement in Part xii ‘and complete the following table:

 

 

 

 

 

 

 

 

 

Amount
1 SUIRRIICNUI IOD  sce csricetreg cae e e aaeN pesreea e oaarceerc: i
GS DAMN S CUP IH Ea isaac apn capenannnsia tGiniassoseny sieccbemsndnipvani gene snishaniacsioimiasbuaicicinessentemiaintess LAS
e Distributions during the year ce ssueeeetssessvaverenerceteceananseseuevaseneecemaransnsmenseceracaanseeeteetieieerecee  (@
f Endingbalance LE
2a Did the organization include an amount o on n Form 990, Part X, line 21, fore escrow or rousiodial: account liability? ana Cc] Yes C_} No
b_If "Yes." explain the arrang i

  
   

    

 

PartV_ | Endowment Funds. Complete if the organization answered "Yes’ on Form 990, Part \V, line 10.

: a) Current year (b) Prior year _| (c) Two years back _| (di) Three years back |_(e) Four years back
ta Baginning of yearbalance cn 20,556,237, 19,520,783. 17,657,500, 16,738,628, 15,706,221,
b Contributions oo... 1,603,940, 1,371,910, 1,482,504, 1,988,178. 1,346,379,
© Net investment eamings, gains, ‘and losses |. ~886 512. 625,818. 1,204,551. -266,970. 366 395,
df Grants or SChOlArSNIPS oo csessseseee
&

Other expenditures for faciities

 

 

 

 

 

 

 

 

 

 

 

 

BNG'PROQTANS oe ceca $40,564. 916,400. 786 344, 772,538, 642,077,
f Administrative expenses 49,737. 35,574. 37,728. 29,798. 38,290,
g Endofyearbalance _.. 20,283,364, 20,566,537, 19,520,483, 17,657,500. 16,738,628,

 

2 Provide the estimated aati ee the canard year end balance (line 1g, column (a)) held as:
a Board designated or quasi-endowment > %

b Permanent endowment » _100.00 %
c Temporarily restricted endowment %

The percentages on lines 2a, 2b, and 2c should equa} 100%.
3a Are there endowment funds not in the possession of the organization that are held and administered for the organization .
by:
CU}: WEEMS ONAN asi icssieas sass espe cases at RAN EISSN ABH BUGGING OBES TEC ISR
(ii) related organizations _....
b If "Yes" on line 3a(ii), are the related organizations fisted a as s required © on n Schedule a.
4 __ Describe in Part Xill the intended uses of the organization's endowment funds.
[Part Vi] Land, Buildings, and Equipment.

Complete if the organization answered "Yes" on Form 999, Part IV, line 11a. See Form 990, Part X, line 10.

   

 

 

 

 

 
 
 

 

 

 

 

 

 

 

 

 

Description of property (a) Cost or other (b) Cost or other {c) Accumulated (d) Book value
basis (investment) basis (other) depreciation
06 708 corny, Sooo 5,380,792. 5,380,792.
b Buildings 33 sy 55,410,753.| 32,259,301.| 23,151, 452.
c Leasehold improvements . _
d Equipment . _— 18,634,456.| 14,457,669.| 4,176,787.
e Other .. es —.
Total, Add lines ta through 1. (Column ict must equal Fann 990. Part X column (2 ine 100.) _ » | 32,709,031.
Schedule D (Form 890) 2018
832092 10-20-18
Appx. 320

UST EXH G - Page 24 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 25 of 98

 

Schedule D (Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA a: 130 Page 3
[Part Vil] investments - Other Securities.

if the answered “Yes” on Form Part {V, line 11b. See Form Part X, line 12.
security or (including name of Book value Method of valuation: Cost or market value
(1) Financial derivatives ooo. ccesssesegsscesneeesseeene
(2) Closely-held equity interests
(3) Other

Investments - Program Related.

of investment Book value Method of valuation: Cost or

answered "Yes" on Form Part IV, line 11d. See Form Part X, line 15.
Book value

 

   
 

if the answered "Yes" on Form
(a) Description of Bability

Part {V, line 11¢ or 11f. See Form
Book value

Part

 
 

      
  
  
 

 

      
  
  

NOTE PAYABLE - FOUNDATION 5,000,000.

7

   

   
   
 

 

DERIVATIVE
TION

MARKET

    
 
   

22.

    
  
    

LIABILITY 7

623,905.

2. Liability for uncertain tax positions. in Part XIll, provide the text of the footnote to the organization's financial statements that reports the
atganization's liability for uncertain tax positions under FIN 48 (ASC 740). Check here if the text of the footnote has been provided in Part xi [XI

Schedule D (Form 980) 2018

  

832053 10-26-18

Appx. 321

UST EXH G - Page 25 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 26 of 98

 

Schedule D (Form 990) 2018 NATIONAL- RIFLE ASSOCIATION OF AMERICA a. 30 Page 4
[ Part XI | Reconciliation of Revenue per Audited Financial Statements With Revenue per Return.
Complete if the organization answered “Yes* on Form 990, Part IV, lina 12a.

1 Total revenue, gains, and other support per audited financial statements cee cee ceee eee 1 352,886,958.
2 Amounts included on line 1 but not on Form 990, Part Vill, line 12:

 

 

 

 

 

 

 

a Net unrealized gains (losses) on investments For Mc 2a| -5,029, 267.

b Donated services and use of facilities ccs cceeeeees enue [28 .

c Recoveries of prior year grants occ cecceccceccsssetesssteeerttteseteeereeee aS

d Other (Describe in Part XIll,) oq | -1,164,957.

@ Add lines 2a through 2d 20 | -6,194,224.

  

3 Subtract line 2e from line 1

=e eee toatl Se 359,081,182.
4 Amounts included on Form 990, Part Vill, ine 42, but not ontine 1:

 

 

 

a Investment expenses not included on Form 980, Part Vill, line 7b i, Lae
b Other (Describe in Part Xill,) siimnuneinomenneerannnnnen ‘Mel =6,530, 318.)
c Addlines4aand4b ss Si py nee rere eens (GSN Ogee SO pou ee

 
 

5 _Total revenue. Add lines 3 and 4e., Thi 0 om 990 5 352,550,864.
Reconciliation of Expenses per Med pea tatements With Expenses | per teturn.
Complete if the organization answered "Yes" on Form 990, Part IV, line 12a.
1 Total expenses and losses per audited financial statements oe ccceccceccsessssessuesuenunsinneaieennnne [4 361,805,635.
2 Amounts included on line 1 but not on Form 990, Part IX, line 25:

 
   

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

a Donated services and use of facilities ooo. ceccecesceseeeeseeseresessresesetennareencere [2

b Prior yearacjustements icc cocecccececscecsnsesesneeeecevesovene 2b

ce Otherlosses .......... sine 2c

ad Other (Dascribe in Part Xill) oh aera tauas Teaser coat umes Oe 6,592,651.)

© Add lines 2a through od cc ccaeussersuesersessessnennaneravanensntevaninseseseseeeees Louie Lae | 6,592,651.
3 Subtract line 2efromline 1 a cere | i Pee peices
4 Amounts included on Form 990, Part IX, line 25, bik noon line + i

a Investment expenses not included on Form 990, Part Vill, line7b = ~
Ne GUE RCG OE ile ncmcmaemmeunccies | Me 62,333.

ADM NCE RR ENE RDS si: oan caruminciiniinananainarntecmnemannnncmnenuunanaediasconnaa WE 62,333.
5 Total expenses. Add lines 3 and 4c.-(7hi Wea) wine ey os || 8) POD, eto poaes

 

Part XIfl} Supplemental Information.

Provide the descriptions required for Part Il, lines 3, 5, and 9; Part Ill, lines 1a and 4; Part IV, lines 1b and 2b; Part V, line 4; Part X, line 2; Part XI,
lines 2d and 4b; and Part XIl, lines 2d and 4b. Also complete this part to provide any additional information.

 

PART IIL, LINE 4:

THIS RESPONSE DESCRIBES THE MUSEUM COLLECTIONS WHICH ARE HELD BY THE NRA'S

RELATED ORGANIZATIONS AND CURATED BY NRA EMPLOYEES. THE NRA MUSEUMS
PROMOTE GUN COLLECTING AND PRESERVATION OF HISTORY THOUGH FIREARMS. THE
NRA MUSEUMS INCLUDE THE NATIONAL FIREARMS MUSEUM IN FAIRFAX, VIRGINIA: THE
FRANK BROWNELL MUSEUM OF THE SOUTHWEST IN RATON, NEW MEXICO; AND THE NRA
NATIONAL SPORTING ARMS MUSEUM AT BASS PRO SHOPS IN SPRINGFIELD, MISSOURI.
‘TO MAKE THE NRA MUSEUMS THE FINEST POSSIBLE RESOURCE FOR THE PUBLIC, THE
NRA AND ITS AFFILIATED CHARITIES RELY ON GENEROUS SUPPORTERS TO BUILD THE
EXHIBITION AND RESEARCH COLLECTIONS THROUGH COLLECTIONS OF HISTORICALLY
SIGNIFICANT FOREARMS. PLEASE VISIT NRAMUSEUMS.ORG FOR CURRENT INFORMATION

ON THE MUSEUM GALLERIES.
822054 10-20-18 Schedule D (Form 990) 2018

Appx. 322

 

UST EXH G - Page 26 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 27 of 98

Schedule D (Form 990) 2018 ___ NATIONAL RIFLE ASSOCIATION OF AMERICA 6130 pages
Part AU) Supplemental Information (continued)

 

LINE 5 THIS RESPONSE EXPLAINS WHY THE NRA MAY SOLICIT OR RECEIVE ASSETS

THAT SOME DONORS INTEND TO BE SOLD RATHER THAN MAINTAINED PERMANENTLY.

WHEN DONORS INTEND THEIR GIFTS OF FIREARMS TO BE SOLD RATHER THEN HELD FOR
EXHIBITION OR RESEARCH IN THE COLLECTIONS OF THE NRA MUSEUM, THE NRA
PARTNERS WITH AUCTION HOUSES. DONORS MAY CHOOSE TO HAVE GUNS SOLD FOR
VARIOUS REASONS, SUCH AS TO SUPPORT CURRENT PROGRAM SERVICES OR TO FUND A
CHARITABLE GIFT ANNUITY OR CHARITABLE TRUST WITH ONE OF THE NRA'S

AFFILIATED CHARITIES. THE PHILANTHROPIC INTENT OF EACH DONOR DETERMINES

HOW A GIFT IS HANDLED.

 

PART V, LINE 4:

THIS RESPONSE DESCRIBES THE INTENDED USES OF THE ORGANIZATION'S ENDOWMENT
FUNDS. THE ENDOWMENT FUNDS BENEFIT A DIVERSE RANGE OF PHILANTHROPIC
INTERESTS, INCLUDING TRAINING IN MARKSMANSHIP, NATIONAL SHOOTING
CHAMPIONSHIPS, WOMEN'S LEADERSHIP, HUNTERS'LEADERSHIP, RECREATIONAL
SHOOTING, LAW ENFORCEMENT, NRA MUSEUMS, AND THE NATIONAL ENDOWMENT FOR THE

PROTECTION OF THE SECOND AMENDMENT.

 

PART X, LINE 2:

THIS RESPONSE PROVIDES THE TEXT OF THE FOOTNOTE TO THE ORGANIZATION'S
FINANCIAL STATEMENTS IN ACCORDANCE WITH FASB ASC 740. MANAGEMENT
EVALUATED THE NRA'S TAX POSITIONS AND CONCLUDED THAT THE NRA HAD TAKEN NO
UNCERTAIN TAX POSITIONS THAT REQUIRE ADJUSTMENT TO THE FINANCIAL
STATEMENTS TO COMPLY WITH THE PROVISIONS OF THIS GUIDANCE. GENERALLY, THE
NRA IS NO LONGER SUBJECT TO INCOME TAX EXAMINATIONS BY THE U.S. FEDERAL,
STATE, OR LOCAL AUTHORITIES FOR YEARS BEFORE 2015, WHICH IS THE STANDARD

STATUTE OF LIMITATIONS LOOKBACK PERIOD.

Schedule D (Form 990) 2018
632055 10-29-18

Appx. 323

UST EXH G - Page 27 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 28 of 98

PE: 30 Page 5

_ NATIONAL RIFLE ASSOCIATION OF AMERICA

   
 

 

PART XI, LINE 2D - OTHER ADJUSTMENTS:

 

 

AGENCY TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION -1,910,739.
UNREALIZED. GAIN ON DERIVATIVE INSTRUMENT 745,782.
TOTAL TO SCHEDULE D, PART XI, LINE 2D -1,164, 957.

 

 

PART XI, LINE 4B - OTHER ADJUSTMENTS:

 

 

 

COST OF GOODS SOLD -4,389,150.
RENTAL EXPENSE | -2, 203,501.
INTEREST ON ENDOWMENT GRANTS 62,333.
TOTAL TO SCHEDULE D, PART XI, LINE 4B -6,530,318.

 

 

PART XII, LINE 2D - OTHER ADJUSTMENTS:

 

 

COST OF GOODS SOLD 4,389,150.
RENTAL EXPENSE 2,203,501.
TOTAL TO SCHEDULE D, PART XII, LINE 2D 6,592,651.

 

 

PART XII, LINE 4B - OTHER ADJUSTMENTS:

INTEREST ON ENDOWMENT GRANTS 62,333.

 

PART X

LINE 1(4) THIS INFORMATIONAL NOTE PROVIDES CONTEXT FOR THE DERIVATIVE
FINANCIALS INSTRUMENT DISCLOSED AS A LIABILITY. INTEREST RATE SWAPS ARE
ENTERED INTO TO MANAGE INTEREST RATE RISKS ASSOCIATED WITH THE NRA'S
BORROWING, AND INTEREST RATE SWAPS ARE ACCOUNTED FOR IN ACCORDANCE WITH
FASB ASC 815. THE NRA'S INTEREST RATE SWAP TS RECORDED IN THE BALANCE
SHEET AT FAIR VALUE, WITH FAIR VALUE CHANGES RECORDED AS UNREALIZED GAIN
OR LOSS ON DERIVATIVE INSTRUMENT. AS OF MARCH 2019, THE NRA NO LONGER HAS

Schedule D (Form 990) 2018
832055 10-26-18

Appx. 324

UST EXH G - Page 28 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 29 of 98

Scheduile D [Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA |
[Part XIIT] Supplemental Information ¢ontinued) __

AN_ INTEREST RATE SWAP ARRANGEMENT.

 

LINE 1(6) THIS INFORMATIONAL NOTE REGARDS THE NRA’S TAXES. THE NRA IS A
SUBSTANTIAL TAXPAYER AND REMAINS IN GOOD STANDING WITH THE TAX

AUTHORITIES. STATE AND LOCAL TAXES PAID BY THE NRA INCLUDE SALES AND USE
‘TAXES, REAL ESTATE AND PERSONAL PROPERTY TAXES, AMUSEMENT TAXES, AND STATE _
UNEMPLOYMENT TAXES. THE LIABILITY SHOWN ON SCHEDULE D, PART X FOR ACCRUED
SALES AND USE TAXES RELATES TO TIMING AND IS A SMALL FRACTION OF TAXES

PAID DURING THE YEAR. ADDITIONAL NOTES REGARDING THE NRA'S TAXES ARE

SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND ON SCHEDULE 0
REGRADING UNRELATED BUSINESS INCOME TAXES. THE NRA CHOOSES TO SHARE THIS
ADDITIONAL INFORMATION ABOUT THE NRA'S TOTAL TAXES TO DEMONSTRATE IN GOOD

FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule D (Form $90) 2018
892085 10-26-18

Appx. 325

UST EXH G - Page 29 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 30 of 98

 

 

SCHEDULE F Statement of Activities Outside the United States }“s-
(Form $90) b> Complete if the organization answered "Yes" on Form 990, Part IV, line 14b, 15, or 16. 20 1 8
Department of the Treasury P Attach to Form 990, Open to Public
Internal Revenue Service > Go to www.irs.gov/Form99g0 for instructions and tho latest information. Inspection

Name of the organization Employer identification number

 

NATIONAL RIFLE ASSOCIATION OF AMERICA a: 30

{Part | General Information on Activities Outside the United States. complete if the organization answered "Yes" on
Form 990. Part IV. line 14b.
1 For grantmakers, Does the organization maintain records to substantiate the amount of its grants and other assistance,
the grantees’ eligibility for the grants or assistance, and the selection criteria used to award the grants orassistance? | __ a} Yes Lad No

 

2 For grantmakers. Describe in Part V the organization's procedures for monitoring the use of its grants and other assistance outside the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States.
3 Activities per ion. following Part |, line 3 table can be duplicated if additional space is needed.)
(a) Region (b) Number of | (c) Number of | (d) Activities conducted in the region (e) If activity listed in (d) (f) Total
offices eke ore (by type) (Such as, fundraising, pro- is a program service, expenditures,
in the region ndent |gram services, investments, grants to describe specific type Risen ‘
contractors recipients located in the region) of service(s) in the region in the region
CENTRAL AMERICA AND
THE CARIBBEAN 0 0 [INVESTMENTS 3,021,000.
CENTRAL AMERICA AND
THE CARIBBEAN 0 0 PROGRAM SERVICES PUBLICATIONS 4,000.
EAST ASIA AND TEE
PACIPIC 0 0 PROGRAM SERVICES PUBLICATIONS 5,000,
EUROPE (INCLUDING
ICELAND & GREENLAND) 0 0 FUNDRAISING 9,000,
EUROPE (INCLUDING
ICELAND & GREENLAND) 0 0 PROGRAM SERVICES PUBLICATIONS 21,000,
MIDDLE EAST AND
NORTH. AFRICA 0 0 FUNDRAISING 5,000.
NORTH AMERICA 0 0 FUNDRAISING 6,000.
NORTH AMERICA 0 0 PROGRAM SERVICES PUBLICATIONS 16,000,
3a Subtotal oo... 0 o i 3, 081,000.
b Total from continuation
sheetstoPatl 0 0 i 56,000.
c Totals (add lines 3a
and 3b) me 0 0 ‘ 3,137,000,
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990. Schedule F (Form 990) 2018
852071 10-31-18
Appx. 326

UST EXH G - Page 30 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 31 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule F (Form 990 NATIONAL RIFLE ASSOCIATION OF AMERICA 130 Page 1
art ontinuation of Activities per Region. (Schedule F (Form 990), Part |, line 3
(a) Region (b) Number of | (c) Number of | (d) Activities conducted in region (e) If activity listed in (d) (f) Total
offices employees or (by type) (/.., fundraising, is a program service, expenditures
in the region agents in program services, grants to describe specific type for region
region recipients located in the region) of service(s) in region
NORTH AMERICA PROGRAM SERVICES OUTDOORS 37,000.
SOUTH AMERICA 0 0 RAISING 4,000,
SOUTH AMERICA 0 0 PROGRAM SERVICES PUBLICATIONS 8,000,
SUB-SAHARAN AFRICA PROGRAM SERVICES FRA OUTDOORS - 7,000,
1 re cee 56,000.
632181
04-01-18
Appx. 327

UST EXH G - Page 31 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 32 of 98

 

 

BLbe-O} SLOZES

 

 

 

 

 

 

 

 

 

 

 

810% (066 W404) 4 ajNPEYyS
“aj TT SaUS JO SUOHEZIUCHIO JaLjO JO Jaquinu jejoy sua
a) errr erenernstenatenaemaemenesentt jones Aquereninbe (6)(9)L0 uoRseS  pepiaoud sey | 30 08x86 01g Yoryn 20} 20 ‘Sus xn Aa
}dwiaxe-xe} se peziuBooo ‘Ayjunod UBteJ0; alg Aq sanweyo se peziufove ae yey) EAOge Pojsi] SUOHeZjUBBIO jUaIdida! Jo LequunU jejOyeWUy |
(ieyjo ‘fesresdde OUR }SISSE BOUuR|sISSE 6 uses jo 6 eI ' ’
‘AWS 400g) UONeNyen| yseoudU jo yseouou SERENE ES) SRO eer et uoiBay (2) (arqeoridde ») nia pue uoneziuebuo jo ewe (e)
joporgay () uoiyduoseg (uy) Jo qunowy (6) #0 JOULE) 0) yunoury (9) Jo esodung (Pp) Uo}98s ap09 Sui (4) ‘ L

 

 

 

 

 

 

 

 

 

‘popeeu s} ededs jeuOgIPpe yt peyediidnp oq ULd || Wed ‘OOO'S$ VEL} E10 Porlodas OYM yEIdIOe!
Aur 103 ‘S}. Ou] ‘A} PRY ‘NGG UOJ UO SEA, POJOMSUE UOREZIUCHIO iy y) eJe|dWIOD "SB}2}g PayUN SB SpIsinO SeNHUD 40 SUOHEZUeHIG 0} soue}sSISS¥y 431RO PUP S}UBIH [eed]

 

 

Zebeg

Octo a

 

 

WolWanv dO NOILYIOOSSY ZIIY TWNOLLYN

BLOz (066 UUOy) 4 BINPeYyoS

Appx. 328

UST EXH G - Page 32 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 33 of 98

 

Sb-be-Ob CLozes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8102 (066 W404) 4 einpeyos
Ueyjo 'yesmidde
‘Ne ood) edUeysISSe YSeoU0U eel qwowesingsip yseo yueuB yseo syuaidioos
i : : : uoifis; BOURISISSE JO JURIB JO BAA] (el
Jo poyrew; (4) 40 Uonduoseg (6) Jo qunowry (J) jouquueyy (2) ° Jo yunowny (p) | yo zequinn (9) i6ey (9) ast wesb 40 edh| (e)

 

“papasu Ss 65e0s [eUOTIppe || Paeaynp aq ued I Teg

 

“SL Our) ‘Al HEd ‘066 WOS UO ,,S0A,, PEIOMSUE LONEZIUEBIO ey }! OJE]DWOD “SEES POUUN OY SP!s}INO sjenpiipy] Oj BoUEISISSy 4EYIO PUB SjUeID IN] Ued

 

‘© obeg

O€TSTTO-€S

WOIMaWY AO NOTLWIOOSSY ATTAIN TYNOILWN

B10e (066 Uuo3) 4 sINPsYyog

Appx. 329

UST EXH G - Page 33 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 34 of 98

  

Schedule F (Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA 130. Pages
arti.) Foreign Forms

1 Was the organization a U.S. transferor of property to a foreign corporation during the tax year? /f."Yes,* the
organization may be required to file Form 926, Returm by a U.S. Transferor of Property to a Foreign
Corporation (see Instructions for Fon 926) veviw.ssseusseuseienniuniunanunninnnnonninsiinnia-~€§,»n&n, bl Y¥es DE) No

2 _Did the organization have an interest in a foreign trust during the tax year? /f "Yes, “the organization
may be required to separately file Form 3520, Annual Return To Report Transactions With Foreign
Trusts and Receipt of Cartain Foreign Gifts, and/or Form 3520-A, Annual information Retum of Foreign
Trust With a U.S. Owner (see Instructions for Forms 3520 and 3520-A; don't file with Form 990)... Ll¥es CX) No

3 Did-the organization have an ownership interest in a foreign corporation during the tax year? /f *Yes,*
the organization may be required to file Form 5471, information Return of U.S. Persons With Respect To
Certain Foreign Corporations (see Instructions for FOr 5471) ....cccecccccesscssssecsssceseeseseseeesacesavavssescsescecacaceavesereeeseteres [lves [X] No

4 Was the organization a direct or indirect shareholder of a passive foreign investment company or a
qualified electing fund during the tax year? jf "Yes," the organization may be required to file Form 8621,
Information Retum by a Shareholder of a Passive Foreign Investment Company or Qualified Electing Fund
(aoe trrmtruretticnse Foe FOr BOLT scien con ss caassnns ngs suassaes saves etsuaion Posi midge pendibaadeany eases genibintaneneereseaatosermepannee L_Jyes [XK] No

5 Did the organization have an ownership interest in a foreign partnership during the tax year? if "Yes,"
the organization may be required to file Form 8865, Return of U.S. Persons With Respect to Certain
Foreign Partnerships (see Instructions for Form 8865) ........0sccesecesesesssscerecececescoescncvsnsescvesesecceseccoves sossssscustaracasesenense [ves [X] No

6 Did the organization have any operations in or related to any boycotting countries during the tax year? i

"Yes," the organization may be required to separately file Form 5713, International Boycott Report (see _
Instructions for Form 5713; don't file with Form 990) .....cocsssvevevesessussentniosssesenuusvsserniarniiuereeaanun C) Yes No

 

Schedule F (Form $90) 2018

832074 10-31-18

Appx. 330

UST EXH G - Page 34 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 35 of 98

Schedule F Form 990) 2018 NATIONAL RIFLE ASSOCIATION. OF AMERICA 6130 Pages
PartV | Supplemental information

Provide the information required by Part I, line 2 (monitoring of funds); Part I, line 3, column (f) (accounting method; amounts of

investments vs. expenditures per region); Part Il, line 1 (accounting method); Part III (accounting method); and Part Ill, column (c)

(estimated number of recipients), as applicable. Also complete this part to provide any additional information. See instructions.
PART I, LINE 3:
THE NRA'S OFFSHORE INVESTMENTS FOLLOW INDUSTRY STANDARD BEST PRACTICES IN
RISK MANAGEMENT FOR NATIONAL NONPROFIT INSTITUTIONAL INVESTORS.
ALTERNATIVE INVESTMENTS REDUCE OVERALL PORTFOLIO RISK BY REDUCING
VOLATILITY AND IMPROVING DIVERSIFICATION. THE NRA MAINTAINS SEVERAL
INVESTMENT ACCOUNTS THAT ARE MULTI-STRATEGY FUNDS OF FUNDS. INCOME FROM
PASSIVE INVESTMENTS, WHEN APPROPRIATELY STRUCTURED, IS EXCLUDED FROM
UNRELATED BUSINESS INCOME BY LAW. THIS TYPE OF INVESTMENT POSTURE IS
COMMONLY ACCEPTED IN THE U.S. EXEMPT ORGANIZATION INDUSTRY. 100% OF THE

AMOUNT IS THE TOTAL BOOK VALUE OF INVESTMENTS FOR THAT REGION.

 

SCHEDULE F, PART I, LINE 3
THIS DISCLOSURE REFERS TO FOREIGN FUNDRAISING. 100% OF THE AMOUNT IS
THE CASH VALUE OF EXPENDITURES MADE BY THE NRA FOR NECESSARY TRAVEL,

ACCOMMODATIONS, AND RELATED EXPENSES.

 

THIS DISCLOSURE OF PROGRAM SERVICES REFERS TO NRA PUBLICATIONS
DIVISION'S FOREIGN TRAVEL EXPENSES RELATING TO GATHERING MATERIALS FOR
NRA_ MAGAZINES. 100% OF THE AMOUNT IS THE CASH VALUE OF EXPENDITURES
MADE BY THE NRA FOR NECESSARY TRAVEL, ACCOMMODATIONS, AND RELATED

EXPENSES.

 

 

 

 

 

 

832075 10-31-18 Schedule F (Form $90) 2018

Appx. 331

UST EXH G - Page 35 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 36 of 98

SCHEDULE G
(Form 990 or 890-EZ)

Supplemental Information Regarding Fundraising or Gaming Activities
Complete if the organization answered "Yes" on Form 990, Part IV, line 17, 18, or 19, or if the

organization entered more than $15,000 on Form $90-EZ, line Ga.

 

OMB No. 1545-0047

2018.

 

Department of the Treasury & Attach to Form 990 or Form $80-EZ. Open to Public
Internal Revenue Service | D> Go to www.irs.gov/Form990 for instructions and the latest information. Inspection
Name of the organization

NATIONAL RIFLE ASSOCIATION OF AMERICA

required to complete this part.
1 Indicate whether the organization raised funds Leena any of the following activities. Check al! that apply.
: e [_] Solicitation of non-government grants

a [X) Mail solicitations

b (x) Internet and email solicitations

c. [X) Phone solicitations
d | In-person solicitations

{ [_] Solicitation of government grants

9 [—) specias fundraising events

2a Did the organization have a written or oral agreement with any individual (including officers, directors, trustees, or

Employer identification number
6130

Fundraising Activities. Complete if the organization answered "Yes" on Form 990, Part IV, line 17. Form 990-E7 filers are not

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

key employees listed in Form 990, Part VII) or antity in connection with professional fundraising services? x) Yes Es No
b If “Yes," list the 10 highest paid individuals or entities (fundraisers) pursuant to agreements under which the fundraiser is to be
compensated at least $5,000 by the organization.
{i) Name and address of individual (il) Activity z wer (iv) Gross receipts i preted by Seen
it cate cinoteioen | TOMACHNIY | tegincol. (| "ganization

ALLEGIANCE DBA MEMBERSHIP Yes | No
ADVISORS - 11250 WAPLES MILL FUNDRAISING CONSULTANT x 42,370,456, 1,070,000, 41,300,456,
INFOCISION MANAGEMENT CORP -
325 SPRINGSIDE DR, AKRON, OH ‘PAID SOLICITOR x 9,521,431. 4,840,658. 4,680,773.
501C SOLUTIONS - 2530
MERIDIAN PRWY STE 300, FUNDRAISING CONSULTANT x 0. 616,000. 0.
SHARPE GROUP - 855 RIDGE LAKE
BLVD STE 300, MEMPHIS, TN UNDRAISING CONSULTANT x a, 480,000, 0.
HWS CONSULTING - 221 HOMEPORT
DR, GRASONVILLE, MD 21638 FUNDRAISING CONSULTANT x 0. 360,000, 0.
MCKENNA & ASSOCIATES - 2000
CALRENDON BLVD STE 200, FUNDRAISING CONSULTANT x 0. 300,000, 0.
KEY & ASSOCIATES - 12176 .
CHANCERY STATION CIR, RESTON, FUNDRAISING CONSULTANT x 0, 72,000; 0.
COMMONWEALTH GROUP PARTNERS -
1579 MONROE SR STE F-341, FUNDRAISING CONSULTANT x 0. 60,000. 0.
Total se sos asesttuasassususnsssnsssn p | 51,891,887, 7,798,658.] 45, 981,229.

 

 

 

 

3 List all states in which ‘the cxeritsacion} is sivehtaced or jiceneeti to solicit contributions or has been notified it is exempt from registration

or licensing.

AL,AK,AZ,AR,CA,CO,CT,FL,DC,GA,HI,IL,KS,KY,LA,MA,MD,ME,MI,MN,MO,MS,NC,ND,NH
NJ,.NM,NY,OK,OH,OR,PA,RI,SC,TN,UT,VA,WA,WI WV

 

 

 

 

 

 

 

 

 

LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or $90-EZ.
SEE PART IV FOR CONTINUATIONS

832061 10-03-18

Schedule G (Form $90 or 890-EZ) 2018

Appx. 332

UST EXH G - Page 36 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 37 of 98

Schedule G (Form 990 or 990-EZ) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA
7 [Part il}

Ms 1 30 pacer

Fundraising Events. Complete if the organization answered "Yas" on Form 990, Part WN, line 18, or reported more than $15,000

of fundraising event contributions and gross income on Form 990-EZ, lines 1 and 6b. List events with gross receipts greater than $5,000.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a) Event #1 (b) Event #2 (c) ee (a) Total events
ILA (add col. (a) through
: (event type) {event type) (total number) cole
B] 1 Gross receipts iannnnnne Poy 403, 289. 1,403,289.
@  ESSCONIOOUOTE: cr
3 Gross income (line 1 minus line2) _...., | 1,403,289. 1,403,289.
Me CORD PO sss coe cretrneeuaccte
f 6 Rentfacility costs oo assssssssseteisen 54,440. 54,440.
bj
Bl 7 Food and beverages... nuscnessnieeens __154,712. _154,712.
5}. ,
B Entertainment asc cscsscssseseusesesesenee 38,776. 38,776.
9 Other direct expenses neaceneies 48,318. 48,318.
: Direct expense summary. Add tines 4 trough 9 in column (a) + 296,246.
Net income summary. Subtract line 10 from line 3. column (d) > 1,107,043.
| Part itt } Gaming. Complete if the organization answered "Yes" on Form 990, ‘Part NV, ne 19, c or  teported i more ethan
. $15,000 on Form 990-EZ, line 6a.
5 (b) Pull tabs/instant : (d) Total gaming {add
2 fa) Bingo bingo/progressive bingo | (©) Othergaming | oy 12) through ool. (c})
$ -
& 4  GROGR OVONNNE 5s eee
ef UBT UNO i esas csc orsan a ena,
3
3 BS NOMCASM PHZOS ec ccaesesesessesscvesevesen
3 4 Rentfacility costs ces
a
5 Other direct expenses
[_] Yes % |C_] Yes % |L_] Yes %
6 Volunteor labor eseseesneee UL No [] Ne [_] No
7 Direct expense summary. Add lines 2 through 5 in column (d)
__|. 8 Net gaming income summary. Subtract line 7 from line 1, COMIN (CG) naan aaa ee cece

9 Enter the state(s) in which the organization conducts gaming activities:

 

 

 

 

 

 

a |!s the organization licensed to conduct gaming activities in each of these states? ooo cececeseseversverereceraves svarvesereevere | Yes LJ No
b If "No," explain:
10a Were any of the organization’s gaming licenses revoked, suspended, or terminated during the tax year? oo. t—] Yes [_] No

b If "Yes," explain:

 

 

 

 

832082 1047-18

Schedule G (Form 990 or 980-EZ) 2018

Appx. 333

UST EXH G - Page 37 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 38 of 98

Schedule G (Form 990 or 990-E2) 2018 NATIONAL RIFLE ASSOCIATION OF AMBRICA
11 Doss the organization conduct gaming activities with nonmembors? suecnsgpins
12 Is the organization a grantor, beneficiary or trustee of a trust, or a member ofa 5 partnership « or ¥ other entity formed
to administer charitable gaming? ................. WinCE MSR, Lee Lie
13 Indicate the percentage of gaming activity conducted in in:
i TING CRQRIUL RIO CME acct) sa eens a uag eas woh RURSSNa HS VOV TRNAS Tan ocainscowACacaps caeslNERSeAg inne

 

 

 

 

   

 

 

 

13a %
b An outside facility wee “L188 %
14 Enter the name and address of the person nwho preperes the organization’ 's 5 garsing/epecial onrks books and reoorels:
Name
Address >
15a Does the organization have a contract with a third party from whom the organization receives gaming revenue? syeeecncsisoase | Yes Cc No

b If "Yes," enter the amount of gaming revenue received by the organization B $
of garning revenue retained by the third party > $
c If “Yes,” enter name and address of the third party:

and the amount

Name B

 

Address

 

16 Gaming manager information:

Namo >

 

Gaming manager compensation B $

Description of services provided

 

 

 

CJ Diractor/officer CJ Employee _] Independant contractor

17 Mandatory distributions:
a Is the organization required under state law to make charitable distributions from the gaming proceeds to
retain the state gaming license? ————— oO Yes [_]No

b Enter the amount of distributions required under state law to be distributed to other exempt organizations o or 1 spent i in the
organization's own exempt activities during

     
 

Supplemental Information. Provide the explanations required by Part |, line 2b, columns (ji} and (v); and Part Ill, lines 9, 9b, 10b,
15b, 15c, 16, and 17b, as applicable. Also provide any additional information. Sea instructions.

SCHEDULE G, PART I, LINE 2B, LIST OF TEN HIGHEST PAID FUNDRAISERS:

 

(I) NAME OF FUNDRAISER: ALLEGIANCE DBA MEMBERSHIP ADVISORS

(I) ADDRESS OF FUNDRAISER: 11250 WAPLES MILL RD, FAIRFAX, VA 22030

 

(I) NAME OF FUNDRAISER: INFOCISION MANAGEMENT CORP

(1) ADDRESS OF FUNDRAISER: 325 SPRINGSIDE DR, AKRON, OH 44333

 

(I) NAME OF FUNDRAISER: 501C SOLUTIONS

822089 10-09-16 Schedule G (Form 990 or 990-EZ) 2018

Appx. 334

UST EXH G - Page 38 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 39 of 98

Schedule G [Form 990 or 930- NATIONAL RIFLE ASSOCIATION OF AMERICA 130 panes
art Supplemental Information (ontinved)

(I) ADDRESS OF FUNDRAISER:

2530 MERIDIAN PKWY STE 300, RESEARCH TRIANGLE PARK , NC _ 27713

 

(I) NAME OF FUNDRAISER: SHARPE GROUP
(I) ADDRESS OF FUNDRAISER: 855 RIDGE LAKE BLVD STE 300, MEMPHIS, TN 38120

 

(1) NAME OF FUNDRAISER: MCKENNA & ASSOCIATES
(I) ADDRESS OF FUNDRAISER:

2000 CALRENDON BLVD STE 200, ARLINGTON, VA 22201

 

(I) NAME OF FUNDRAISER: KEY & ASSOCIATES
(I) ADDRESS OF FUNDRAISER: 12176 CHANCERY STATION CIR, RESTON, VA 20190

 

(I) NAME OF FUNDRAISER: COMMONWEALTH GROUP PARTNERS

{1) ADDRESS OF FUNDRAISER: 1579 MONROE SR_STE F-341, ATLANTA, GA 30324

 

PART I LINE 2B(2)

THIS SUPPLEMENTAL INFORMATION NOTES THE DISTINCTION BETWEEN 990 CORE _
FORM PART VIII SECTION B LINE 1 AND SCHEDULE G PART I LINE 2B(2) FOR
THE FILING ORGANIZATION'S VENDOR INFOCISION MANAGEMENT CORP. THE VENDOR
. INFOCISION PROVIDED SERVICES TO THE FILING ORGANIZATION FOR BOTH
MEMBERSHIPS AND CONTRIBUTIONS SOLICITATIONS, AS SHOWN ON 990 CORE FORM _
PART VIII SECTION B LINE 1. SCHEDULE G IS SPECIFIC TO THE VENDOR'S WORK
AS A PAID SOLICITOR PROVIDING PROFESSIONAL FUNDRAISING SERVICES.
THEREFORE, THE SCHEDULE G DISCLOSURE EXCLUDES THE MEMBERSHIP PROCESSING
SERVICES.

 

 

Schedule G (Form 990 or 990-EZ)
832084 04-01-18

Appx. 335

UST EXH G - Page 39 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 40 of 98

Qi-ZO-Lt Lorzee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(81.02) (066 44204) | ejnpeyos "066 W204 10} SUORINASU] ey} BOS ‘BORON OY UOHONpeH YsoMUedeg 104 VHT
°0 i : Se @1qe} | OU] OY) Ul! pays] SUONEZILBIO 1eUjO Jo JequINU [e}0} JOS

cg ree tnsnintnnnsi UU SEN TAREE a RT mee &
SdIHSaWIOHD “a “@ZE ET i | se. 90002 Dd ‘NOLONIHSYM
GOaTIoo ALwnawuousang - MN LS BLST OT6 - SHOLWISIONT
NEWOM YOd NOILVAGNNOS TYNOIIYN

euro 80UE}SISSE
SOUE}SISSE 10 eoueysisse ysrouoU ne feadde “AWS yseo-uou juesB yseo (ejqeoydde jy) quowuser06 10
quei6 yo esoding (4) jouoyduoseg (6) | “ty pay yo yunowry (9) | yo yunoury(p) | uonres Dy! (9) NB (9) uoneziuebuo yo sseuppe pue owen (2) 5
“Papeeu s} ededs jeUORIPpe yi peyeoyidNp 9q UES I] Peg “CON S$ UEU} ei0W Pariedal yeu) jUeIdIDe:

 

Aue 104 ‘|Z Sulit A] UEd ‘OBE WWOY UO ,.S8,, paemsue UOHezIURGi0 eyy s BIe|dWOg “sJUaWUJeACy OGSeWOg PUe SUOREZIUeBAO SASBWOG 03 edUEISISSY Jao PUe SUED i eg

 

“SOJEIS POUUN Oy UI SPUN JUEIE JO osn Ol DUUOYUOW 10) SeiNpeooId S,uOHeiuebIO el Al Wed UI equoseG

NC] ATX]

un" Peourysisse JO s}UeIB aly preMme 0} pasn eus}Ud

uonNoejes 64) Pue ‘eoue)sisse 10 syues6 eu 40) AyjqiGije ,seejues6 uy ‘aouejsisse 10 syues6 6u) JO JUNOWe By) alENUEISGNs 0} spuove! U/EIUIeEW UONeZUeBI0 BuySBOg) Lk

 

aouR}sISSY PUR SJUeID UO UOReULIOSU) jesBUaDH | jUeW |

 

Ta
JoquINU LoKEsYRUEp! JoAOIdUI

 

WOIMaNY AO NOILVIOOSSY ATAIY TWNOLLYN

 

 

uoyeziueBio eu} Jo ewen

uonsedsujy —~ "UOREUOJU! JSEPE] OLN 40} OGGUN404/A0B'sui'MMAM 0} OF < ©2/A205 onUEASY OUI

| Syqng Oy UEdO "066 Uu04 0} YOeY «| Ainsvas, ey jo usULEdeQ
a a ZAC LZ OUN ‘AI WEd ‘066 W104 UO ,S0A,, PAZAMSUE UOgEZIUeBI0 oY 4 aJajdWiOD

S3}B}S POPUP) Oj} Ul S[ENPIAIPU] PUB ‘SPUSLULIBAOS) (066 wu04)

1900-5751 °N BIND ‘suoeziuebiC 0} 8oue\sISSy 13430 pue sjUeIDH 1a1nasHos

 

Appx. 336

UST EXH G - Page 40 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 41 of 98

(8L0z) (066 W204) | ajnpayss

Bi-ZO-+b COLTS

 

aIHSUVIOHS ‘NOILOSNNOD TWNOSUSd INAZDNINWAW GNW "ALITWNO ‘TWNOTLWHIdSNI

 

‘NOILLOLIGSNOD NYOIYHWY AHL JO SNIGNWLSHAGNN GHLWHLSNONEG “HAILOadSuad aNw

 

LHDISNL ‘HOUWaASAY TWOLMOLSIH JO SEINSWHTS AHL NO GHSSHSSY Huw SNOLLWOLIddv

 

 

dlHSUuVIOHOS IMAN “SDaTION YOd SdIHSUWIOHOS IMAN dO NOLLWULSINIWGY ANY

 

NOILO@TS AHL NI SHOLWISIOR“?'I NEWOM HO NOILVGNNOd TYNOILWN SLSISSWY ATHAILOVY

 

WAN HHL “SHOINaS GNW SHOINNC IOOHOS HSIH A ITWNAA WHOA LSALNOD dIHSUVIOHOS

 

AWSSH SLHOIY JO TIIG WHN/IM4N TWONNY AHL YOA NOTLWIOOSSY AITMIY TWNOLLYN AHL

 

 

HLIM SUANLUWd SUOLWISIOS1 NAWOM YOs NOILYGNNOS I¥NOILYN 3HL ¢@ ANIT I LuWd

 

*Z GNIT ‘I Lud

 

 

 

"UORBUUGJU] BUONIPPe 104}0 Aue pue “[q) ULIN|OO I] Veg *c Sul] | Hed Ul pejnbal UOWeUNOjUI ely EpIAIG UOHeUMOApewoualddns | AlNed

 

 

 

 

 

 

“0. “gee 29 0z SCUYMY dIHSHWIOHOS ‘IWIHOWEN AVUE 4 ANNVEC VAN

 

aourysisse yseouou 40 UoNduoseg @)

 

Geno ‘jesreudde ‘jyy4 ‘yooq) | e2uRysisseyseo |. yueib yseo syueidioas
UOIENICA 5O BOUNDIN (9) :

 

 

 

 

-uou jo yunoury (p)} jo yunowly (9) =| 4o saquuny (q) eourysisse 40 yuesB jo adf| (e)

 

OETS

“papsau s| aoeds feuonippe j! Payeayjdnp eq UeD ||| Wed
“@zZ Bull ‘A| UB ‘O66 WIOY UO ,S38A,, Palamsue UO}eZIUeHIO ayy j! BJs|GWOD “S|ENPIA/PU] DASSLIOG O} BQUEYSISSY J9ULO PUE SJUBIE) { WHed ]

 

WOINaHY AO NOTLWIOOSSW ATAIY TYNOILWN (LOT 1066 WHO | eINPEYDS

Appx. 337

UST EXH G - Page 41 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 42 of 98

 

 

AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL INSTITUTION.

 

PART III LINE 1

THE NRA JEANNE E. BRAY MEMORTAL SCHOLARSHIP AWARDS PROGRAM TS NAMED IN
HONOR AND RECOGNITION OF THE GROUNDBREAKING POLICE OFFICER JEANNE E.
BRAY, A SHOOTING CHAMPION AND PAST MEMBER OF THE NRA BOARD OF
DIRECTORS. JEANNE E. BRAY WAS THE FIRST FEMALE DETECTIVE ON BURGLARY
SQUAD, WHICH HAS EVOLVED INTO TODAY'S MODERN SWAT TEAMS. SHE WAS THE
FIRST FEMALE POLICE OFFICER TO EARN THE NRA POLICE MARKSMANSHIP
“DISTINGUISHED” BAR, AND SHE WON THE NATIONAL WOMEN'S POLICE PISTOL
COMBAT CHAMPIONSHIP FIVE TIMES FROM 1962 TO 1967. THE PROGRAM OFFERS
SCHOLARSHIPS OF UP TO $2,500 PER SEMESTER, UP TO $5,000 PER YEAR FOR A
MAXIMUM OF FOUR YEARS, TO DEPENDENT CHILDREN OF ANY PUBLIC LAW
ENFORCEMENT OFFICER KILLED IN THE LINE OF DUTY WHO WAS AN NRA MEMBER AT
THE TIME OF DEATH, AND TO DEPENDENT CHILDREN OF ANY CURRENT OR RETIRED
LAW ENFORCEMENT OFFICERS WHO ARE LIVING AND HAVE CURRENT NRA
MEMBERSHIP. THE MEMBERSHIP RESTRICTION IS PERMITTED BY LAW BECAUSE THE
NRA JEANNE E. BRAY MEMORIAL SCHOLARSHIP AWARDS PROGRAM IS A 501(C)(4)
PROGRAM. SCHOLARSHIP AWARDS ARE PAID DIRECTLY TO THE EDUCATIONAL

INSTITUTION.

 

 

 

 

 

 

 

 

gees Schedule | (Form 990)

04-01-18

Appx. 338

UST EXH G - Page 42 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 43 of 98

  
   
      

SCHEDULE J Compensation Information OMB No, 1545-0047
(Form 990) For certain Officers, Directors, Trustees, Key Employees, and Highest
Compensated Employees
> Complete if the organization answered "Yes" on Form $90, Part LV, line 23. ais
Department of the Treasury > Attach to Form 920. Open to Public
Intarnal Revenue Service Go to www.irs.gov/Form990 for instructions and the latest information. Inspection

 

 

 

Name of the organization E i ification number
NATIONAL RIFLE ASSOCIATION OF AMERICA 0
[Parti | Questions Regarding Compensation

 

Yes | No

 

ta Check the appropriate box(es) if the organization provided any of the following to or for a person listed on Form 990,
Part Vil, Section A, line 1a. Complete Part Ill to preside any relevant information regarding these items.
Cx) First-class or charter travel : (Xx) Housing allowance or residence for personal uss
[Xx] Travel for companions CI Payments for business use of personal residence
[x] Tax indemnification and gross-up payments x) Health or social club dues or initiation fees
[i] Discretionary spending account LC) Personal services (such as maid, chautfeur, chef}

b ff any of the boxes online 1a are checked, did the organization follow a written policy regarding payment or
reimbursement or provision of all of the expenses dascribed above? If *No,” complete Part Ili to explain
2 Did the organization require substantiation prior to reimbursing or allowing expenses incurred by all directors,
trustees, and officers, including the CEO/Executive Director, regarding the ttems checked on line 1a?

ib | X

 

 

3 Indicate which, if any, of the following the filing organization used to establish the compensation of the organization’s
CEO/Executive Director. Check all that apply. Do not check any boxes for methods used by a related organization to
establish compensation of the CEO/Executive Director, but explain in Part Ill.

Cx] Compensation committee [XxX] Written employment contract
Independent compensation consultant (X] Compensation survey or study
[_] Form 990 of other organizations [EX] Approval by the board or compensation committee

4 During the year, did any person listed on Form 990, Part Vil, Section A, line 1a, with respect to the filing
organization or a related organization:

a Receive a severance payment or change-of-control payment? ans Taisen alpina ums a Ne piauaay sey Sees RNASE

b Participate in, or receive payment from, a supplemental nonqualified retirement ‘plan? . spo Sermecnsteasl haat peice eeprerete rns eres x

c Participate in, or receive payment from, an equity-based compensation arrangement? _......... timuivnatinneaauls | Ae x

If “Yes” to any of lines 4a-c, list the persons and provide the applicable amounts for each item in Part Mh

lp
~

 

 

 

Only section 501(c}{3), 501(c}{4), and 601(c)(29) organizations must complete lines 5-9.
5 For persons listed on Form 990, Part VII, Section A, line 1a, did the organization pay or accrue any compensation
contingent on the revenues of:
a The organization? |
b Anyrolated organization? |.
if "Yes" on line 5a or Sb, describe i in Part i
6 For persons listed on Form 990, Part Vil, Section A, line 1a, did the organization pay or accrue any compensation ;
contingent on the net earnings of: ‘
The arQeniAtiOn? ecosccs yeyecoeenasn cena erases eeeie ir een ennai meek ea repeal calbL NSS
b Anyrolated organization? ear vaierarene Ree
if "Yes" on line 6a or 6b, describe it in 1 Part in.
7 For persons listed on Form 990, Part Vil, Section A, line 1a, did the organization provide any nonfixed payments
not described on lines 5 and 6? If "Yes," describe in Part Ill = ..ipeieres 7 x
8 Were any amounts reported on Form 990, Part VII, paid or accrued pursuant: tos a : contract ‘that v was ¢ subject to tho
initial contract exception described in Regulations section 53.4958-4(a)(3)? If “Yes,“ describe in Parti}! oo, 8 x
9 If "Yes" on line 8, did the organization also follow the rebuttable presumption procedure described in
Regulations section 53.4958-6(c)? Sa a a eti  Gat 9
LHA For Paperwork Reduction Act Notice, see the inavections ter ‘fori 990, Schedule J (Form 990) 2018

 

 

 

 

ee
d<}>¢

 

 

 

 

 

 

 

 

 

S3Z111 10-26-16

Appx. 339

UST EXH G - Page 43 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 44 of 98

OL-O2-0L ZLizee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8b0z (066 W404) fF ejNPsyoS

“0 “0 “0 “0 °0 =O “0 f woLosu1a
“0 "000‘0L2 —*«|"0 "0 "0 "0 “000‘042 |” NAW "4 NOTEWA (97)
“0 “0 “0 “0 a) “0 “Q wy INACISaS
“9 "£59 646° 1°S *0 *0 *0 “LIS Tey HLYON “IT WaAITIO ($7)
=i0 oy "0 "0 “0 "0 “0 W] NaDII CNY ALINIadY “MIG ONTOWNWW wha
“0 “spo ses “0 “0 “Gpo’ses |°0 “0 ) NITISOMYA TSHDIN (PT)
“0 “0 “0 *0 “0 =o *0 f SNOILWadO TWEENS SIG "SxS Us
=9 "000'02ZL "0 “0 "000’0z7Z |°0 “0 YaAWAM "M LAGEON (£1)
“0 "0 “0 “0 a) "0 “0 w ONINIVUL ANY NOTLVOaGa ‘HOLOsYIG
°0 *809'SPS "€98'7 *000'ST "StL‘SZ "0 *000°00¢S | LowwHoud S1ua (21)
“0 “0 “0 a) "0 “0 "0 WW) witwin ‘dotosuila salLooaxa ALnasd
"0 *€$8°709 *T29 ‘FT "00S '9T *GL9°TL *000°0S *L50’0S>p | NVAHAI GTAWG (TT)
°0 “0 "0 “0 "0 “0 "0 ! SNOTAWOITaNd ‘XOLOYIC AATLLNOaXa
“0 “O0€L'SS9 "996°LS “€7p' OT “9EL'LS *000'08 *“Gac‘enpe | NIINVH svIonod (QT)
°0 "0 *0 *0 "0 "0 “0 0) aIHSUSGWAN WOLOTaIC BAILNOAXS
"0 “OPS EEL “$9969 "00S ‘9ST OFT TT "eSS’Ltz [°eoL’ser | algyvas adoL (6)
“0 "0 "0 “0 *0 *0 “0 Ww INSWEONVAGY WOLOSUIG ONTOWNW
"0 *89L‘908 "ETT LS “00S ‘9ST "9ET'9 "90¢’eeLt |*e08s’pog | ddOWHOS HATAL (8)
“0 Pry “0 = “0 ot “0 “0 “0 )e/et ONTGuvas) sdO TwuaNaD “YIa oaxa
*0 "820 'T9b "ZOE Th "00S ‘9T "PLL‘SS "0 "eSp Lpe | "uo ‘“sitvewgaaa ‘a waasor (4)
"0 a) “6 "0 “0 "0 i) a (0) TaSNNOD IWUSNED ONY AUWIaEaS
“0 "€S9'68B *LL0‘09 *00S'9T *EZ0" EE “OOT' PS "€S6 Sze |W wazvad ‘Oo NHOr (9)
=0 "0 ‘0 “0 “0 =o "0 i! (8102/€T/6 Nowa) MAMNSYEUL
“0 “STZ ‘89 “LSL’PE "00S '9T “LEB*SET |°0 “TIT top |” kvads ‘a orvuo (S)
“0 ma) ‘0 “0 "0 “0 i} BIG ‘DEXS ANY AgVES 40 aaIRo
*0 *1°696'616 "CE 6S “00S ‘9ST "86E°T9 “0 "6eL ze. | qigmod “1 yvnHsor ()
“0 “0 "0 “0 "0 “0 __['o i) (s10¢/£1/6 ONTONA) wauNsvass
*0 "69186 "256 LZ "082 02 "OL6’9TT |[*000'°0Te |*29S"Ezs | SdITIIHa ‘H NOSTIM (£)
“0 “0 a = “0 “0 "0 wy WIIVEN ‘YOLISHIG SALLNDaKa
*0 *899’°Z6E'T |°998°TL “pap Se “CELE LE “0007002 [*98S5*LS0’T" xoo ‘mM SIUHD (Z)
"0 "0 i!) “0 “0 "0 "0 7 INAGISS¥d SDIA FAILAIIKA ONY OSD
“0 “LOv'PC7'S [ETS ES “08707 “9SL°Lzb [*000'SSP |*8L8°L9z7'7 TH AWagIaWI ANAWM (T)
066 W104 soud uo uonesuedwos uonesueduios

peuesep se payodes vowesueduios ae ot | wan el, pur owen (y)

(g) uwinjoo uw (a)-0(a) syyeueq PaLlajep 1ey}0
uonesuaduiod (4) | suunjoo so fejo, (3)} siqexejuoy (g) | pueyuoweijoy (9) | UoRPsusdwoo OSIW-G60L 4O/pur zy Jo UMopyeelg (g)

“TENpIAIpU! JEU JO} SJUNOW (3) PUE (q) ULUN}OD e;Qeoidde ‘e| OUll ‘y UONDES ‘IIA Wd ‘066 UNO, jo JUNOWE fe}0} ey penbe ysnw fenpiAIpU! Peysi| YOES 40} (111)-(i)(—g) SULUNJOD JO LUNs eLLL *820N

‘IIA BEd ‘066 WO UO Pes!) j,UEZe yeUL SjeNpIAipul Aue Ys] Jou OG
*() 401 UO ‘SUDI]ONYSU! Au] U] Paquosap ‘sucneEziueGio peje) Wo. pue ()) MO! UO UONEZIUBGIO sy, WOYy UO!eSuBdWOD Ode: ‘ft ajNpeyos uO peyodas eq jsnwW UO}}EsUBdWwOD asoys jenpiaipu! Yoea 104

 

‘papssu Si ededS feUCIPPe ji Saidoo ayeoyjdnp asp, “SeeAo|dwy payesuedwosd yseyb)pH pue ‘saaAojdwg Aey ‘seoismiy ‘Si0]}2e41G 'S48210 | i ued |

 

 

2 sbeg

WOIWHNY AO NOTLWIOOSSY ATAIAY TWNOTLYN

8L0¢ (066 Wo) ¢ ainpayos

Appx. 340

UST EXH G - Page 44 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 45 of 98

 

Gi-O2-0L CLEZEO

81-02 (066 W104) f eINPaYyoS

 

* CH LNaNNDOG

 

ATAHdONd AAW SNOISIONG TTY “AHLLINWOD NOILYSNAdNOD HHL Ad SNOILWONSWWODaY

 

 

NO Gasva "SUYOLOaYIGC JO GUVOd FHL AG GHAOUddY Sa LSOW (AINSQISaud AoIA

 

SAILNOGXA AHL ONIGNIONI) SHFOIddAO AALOATA NIVLYAD JO NOILYSNHdWOD SMWIAG

 

WUN HHL UAGNO ‘NOILIGGY NI “WLW ALITIIawawdWOD GNW ‘SHIGNLS GNW SAZAUNS

 

NOILYSNAdWOD “SLNWLINSNOD NOILYSNEdNOD LINSONSdaS0NI SNIGOIONI SCOHLEW

 

 

Ad GSHSITGVLSH Sl SIVIOldd0 INSWSDYNWW dOL S,WUN S3HL JO NOILYSNadWOD

 

*€ GNIT ‘I Luwd

 

 

*“NOILWSNGdWOD SIGYXVL WOWT CaACNTOXa

 

ATdH#d0Nd AYHM SHSOdUNd SSHNISNA HOA AHSN SANTIS AOA SANA *NOTLWSNAGNOD

 

HTEYXVL NI GHGNIONI ATHadOdd AYAM GNW STWOCIAIGNI FAIA WOX GHAUIAONd FHaM

 

 

 

SHSNadKka ONISNOH ° NOLLYSNSdHOD HF IGWkWVL NI GHQMIONI AluadOUd SYM dN SSOUD

 

XWL AHL GNW SLSOD NOILWOOTSH ANIL ANO WOd TWACIAIGNI ANO WO dN AaSSONS

 

HaaM SLNANETH NOLLYSNSdGNOD NIWLYXO “SHILITIGISNOdSHAY TYNOISSHAONd AIAHL

 

 

HLIM NOILOSNNOD NI SHOGNHA GNW STWIOTAAIO WYN HLIM LAVYOUIY ALWATad WIA

 

THAAVEL ATIVNOISWODO SNOINWdHWOD “SNOILdO ATAVIIVAY UAHLO CHAN TOPYd SNAAONOD

 

ALIMNOAS HO SOILSISOT THAWYL NEHM SNOISWODO NO GHSN SYM THAWAL WHLaAWHO

 

*WI SANIT “I Luvd

 

“UOREULOJU! feuoIppe Aue 40} Wed Siu) eyeidwOd OSfy ‘| UB 10} pue ‘g puke ‘/ ‘Gg ‘eS ‘GG ‘es ‘OP ‘Gr ‘ED ‘E ‘GL ‘EL Saul | WEY 10) penbes suonduosep Jo ‘uoWeUE;dxe ‘VORBUUOJU! ely epPIAdId
UOQEUUOW) jEJUCWIA;ddNS | 4) eG

eebed 0c Te WOIYSWY JO NOILVIDOSSY ATAIY TYNOILYN 102 (066 UM

 

 

 
 

Appx. 341

UST EXH G - Page 45 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 46 of 98

802 (066 W403) F ainpayos

BL-OT-Ol BLizes

II Luvd

 

 

“SWOONT @-M NI CaLwHoday

 

ANY SHOWM SIGVXVL NI GHANTIONI ATHadOUd FAW SLOOAWd “SHONWLSWNOWIO OIdIoOgds

 

 

WaH WO SIH GNW IWMCIALONI LNVASTaU HOWE OL UVIM0Ibuvd SUOLOWA INauaaaId

 

SNISO LNWdIOILavd HOVA JO ONILSHA YO ANVAARWIL ANY LNOONY LIASNad AHL

 

Sad1l0aq NOLLWZINWOUO ONITIA AHL ‘SNWTd CAIAITWNONON WOL “SHHAO TAWA NIWLYaO

 

YO SNWId LNAWSYILSY FALILNOFXa TWLNGNG1dd0S GAIAIlIWNONON ONY SHaA0TaHWSs

 

 

 

NIVLYSO YOA SNVId: LIGHNEA LNAWSYILAY NOILYSNSdWOD CaudeAad SVWH VWUN AHL

 

 

“GPO SESS JO NOLLYSNAdWOD AIAYKYL GHALHOAY

 

 

 

 

NITIHOUWN “UN STO? UVEA UVAGNATYO ONTUNd ANY 9T0¢ NI GHaNH ONISNSOLT

 

 

ANY ALINTAIY dO WOLOAHIG ONTOWNWW SV LNAWAOTIGWA S,NITTSOUVN THHOIN

 

 

*000’0ZL$ 40 NOILWSNXANOD

 

 

ATAYXVL GHAISORSY UAAVAM ‘UW 8TO? UWHA UVGNATWO ONTYOdC ANY 9TO02 NI CHdaNa

 

SNOLLWYdO TWHANSS AO AOLOAAIG AALLNOIXA SV LNAWAOIMWA S,YaAVAM “A LYAHOU

 

:qd-Wp SHNIT ‘I Luvd

 

 

“UONEWUO;U feUONIPPe Aue JO Yed SiLA eye|GLUOD OS}y “|| Wd JO) puke 'g PUR’? ‘QQ ‘eg ‘GS ‘ES ‘OP ‘gy ‘ey ‘E ‘GL ‘EL Soul ‘| Wed 10} pasinbes SUOI|GUOSEp JO ‘UONeUR|Cxa “UONBUUOJU! Es EPIAOdd)

 

e3bed CTS

WoReUNOpU jEQueWejddns | 1] Hed

 

 

 

WOLIWENY AO NOILVIDOSSY FZ TdIY TYNOILYN BL0¢ {066 UuO3) fr

Appx. 342

UST EXH G - Page 46 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 47 of 98

8102 (066 WO) ¢ ajnpayss

Bl-S2-OL ELLZER

 

HTEVXWL NIHLIM NOILYSNAdNOD ATAYLYOdaY YRHLO *“AONVYNSNI AAIT dNnowd

 

ey8'€$ GNW ‘SASNAdXH IVNOSURd ATAVXWL T89‘OTS ‘NwWId (a)LSb 00S’8TS

 

GS#QNIONI Wazvud “UN HOA SHDUM TIQUKVL NIHLIM NOLLWSNAGNOD a IauLuodaa

 

UHHLO “HONWUNSNI AaIT dNOWD CLT'ZS GNW “NWId (G)LSpP 00S*8T$ “SHSNadxXa

 

 

DNIAIT AUWAOdNAL ANY SLSOD NOILWOOTSY SWIG-SNO PLT’SLTS CHQNIONI avuds

 

“MN YOs SHOVM ATAVXVL NIHLIM NOTLVSNAdNOD FIAVLANOdAY YAHLO *FONVHNSNI

 

HAIT dNOWD O€7’PS GNWY SHSNAdXA ‘IWNOSUAd AIWXWL 89T' LSS AHaNIONT

 

TTEMOd “WA YOA SHOWM AIAVXWL NIHLIM NOLILYSNSdNOD AIAYLYOdsY YAHLO

 

“SESNadka TIWNOSUdd AIGVKWL OS €> ONY NWld (&)LSP 005 O15 AONWUNSNI

 

BATT dNOW ZTO’T7$ “LNOAWA (A)LSP 8LE°EL$ AHAGNIONI SdITIIHd “YW HOA

 

SHDvM AIAYXWL NIHLIM NOILYSNHdWOD AIAYLYOdeY YHHLO ‘“SHSNAdXa TYNOSuad

 

 

SIGVAWL COP TS ONY ‘SONVHMSNI Sarl dNOUD Of8 LS “Nwid (@)ZSp 00S BTS

 

GHQNTONI XOO “UH WOd SHOWM ATAVXVL NIHLIM NOLLVSNAdNOD ATdvLdodad anh

 

“SHSNAGKA TWNOSUAd ATaAwKwL Gap PS GNW NWIad (H)LSP 006 OTS SONWANSNT

 

HAIT dNOWD 298’°8ES ‘LNOAWd (4)LS7 606°S9ES GHGNIONI aueaIdvI °UW

 

 

UOd SHOWM AIGVXWVL NIHLIM NOLLYSNAdNOD HPIGVLYOdad UAHLO (I11)a& NWNIOD

 

 

“(O HINGHHOS NO GHTIVLAC YAHLYNA SY) NAXNOOW NYWAENOWY ‘NOILWZINWOUO

 

 

GaLiVISUNN NY Ad GiWd LT9°LLE' TS GSAISogaa HLYON “SW (1)a NWNTOO

 

“uoneuuojul feuowppe Aue io} ed Siva ayaidiod os|y “|| Wed 10) NUE 'g pue ‘/ 'd9 ‘Eg ‘GS ‘es ‘SP Gy ‘ep 'S ‘Gh EL SOU) | HEd 105 PesINbes suCHdUOSEp JO ‘LOHeURIGXe ‘YOELUONN OU) BpINOd

 

a OeT9

UOREUOZU [EJUSLUBIIENS | f1] HEd

 

 

WOINaNY JO NOILWIOOSSY ATAIY TYNOILWN

Appx. 343

UST EXH G - Page 47 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 48 of 98

810z (066 14104) F ainpaYyss

 

Bi-Bz-Ol ELbece

YOd LNNOWY SHL *()TOP 00S‘°9TS CHANTIONI TISMOd “UN YOd LNNONWY AHL ‘NY'Id

 

NOISNAd O84'€S GNW (H)TOP 00S*9TS GAGNIONI SdITTIHd "YW YOd LNNOWV

 

aHL “NwWId NOISNAd Os4’¢€$ aNw *(a)LS0 POZ’STS *(H)TOP 00S’*9TS AFZAGNTONT

 

XOD “UW NOS INOONY FHL “NWId NOISNAd O8L’ES ANY (A)TOP 00S’°9T$ GHANIONI

 

SuvaIdVT “UN WOd LNNOWW AHL *O NWN'IOD NI NMOHS AuW SLY auoLNd Vv

 

 

TIINN GiIWd 3a LON TTIM LVHL SLIASNHA GUWMOL SLISOdHC YAAOIGWNA O NWNTOD

 

“HONWUNSNI AAIT ANON OFT’ TS ANW SHSNAdxXa

 

 

TWNOSUdd SIAWXWL S09 $29 GSGNIONI LOYWHOMA “UN YOA SHOWM ATAYXYL NIHLIM

 

NOILWSNAdNOD AITAWLUOdaea WHHLO “HONWUNSNI AaIT dNOUD FaP° 7S ANY ‘NWId

 

 

(@)LSP 0057 8TS *LNOAWd (4)LS97 T69‘0SS CGEANIONI NWWHAT “YW WO SAOVM

 

SIGYXUL NIHLIM NOLLYSNEdNOD AIGYLNOdHY HYAHLO “HONWANSNI AIT dNowd

 

TEL PIS ONY ‘NWId (€)LSP 00S’ 8TS ‘SHSNHdXa IWNOSUHd AIAYXVL SOS‘ PZS

 

GHQNTONI NITAVH “UA WOd SHOWM AIGVXWL NIHLIM NOILYSNSdNOD TIAVLNOday

 

AHHLO “AONWANSNI BAIT dNOUdD O€S*TS AONW SASNAdXA ‘IVNOSUAd ATAVXVL

 

009°6S. GHQNTIONI AIVYS “YN YOX SHOWM AldyxXvL NIHLIM NOILYSNXdNOD

 

 

 

 

BPIdVbuOdau UAHLO “SHSNHdRaA IWNOSUad ASIGWRWL cvs cS ONY AONWENSNI BAIT

 

aNOWS O£S’TS AEGNIONI ddOWHOS “YW BOA SAOWM ATAVXWL NIHLIM NOILYSNAdNOD

 

HIGVLUOdaN UAHLO “HSONWANSNI BAIT anowd cee’ tS aNw ‘Nwid (a)LSp 00S’8TS

 

“SHSNSdXa TWNOSUEd SIAVXWL ZPE’SES GHGNIONI SIIVDYeaad “YN AOA SADWM

 

“vONeWOjU! FeUOIppE Aue JO) Wed SIL aje|dWOd OS}y “| UEd JO} ue *g PUe '/ ‘Gg 'Bg ‘GG ‘eS ‘op ‘Qb ‘eb ‘e ‘AL “EL seul “| Ued 105 pesinbes SUO!}dUOSep 10 ‘uoReUR/Axe ‘UOJEUUOJL! OLY OPIACI

 

eaved det

woReUliojUj feUSWE;daNS | Ti] Hed |

 

 

WOIMANY JO NOILWIOOSSY ATAIY IWNOLLYN BLO2 (O65 W403) f einpeYyoS

Appx. 344

UST EXH G - Page 48 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 49 of 98

St-9Z-Ol Siizse

SL0z (066 W402) ¢ siNpayos

 

 

 

 

 

 

 

 

“SNW Id

 

ALITIGYSIC WHAL-LYOHS CNW WYHL-ONOT ONY SNW‘Id TWLNHC GNY TWOIGHW AO

 

 

SNOILYOd GIVd UAAOCTAWA SHL SY HONS SLIASNAG FAAOIAWA AAGNIONI SLIAaNag

 

ATA€WXVINON CUVGNVLS “SHOILOWad LSaa ANY SCUVANVLS AWLSNGNI NOILVIOOSSY

 

HLIM LNHLSISNOD SHHAOTdNA OL GHCIAONd HUW SLIAUNAA ATIAVXVINON d NANTIOO

 

 

“(M)TOP 000‘STS CAGNIONI LOYWHOUA ‘UN YOA LNOONY

 

HHL *(M)TOP OOS’ 9TS GHGNTIONI NWWHET “UN YO LNOOWY AHL “(U)TOD EPP’ OTS

 

GHQNTONI NIIWWH “YW YOs INNOWY AHL *(M)TOP 00S°9T$ GHANIONI aTavUd

 

“WW WOd INNOWY SHEL *(M)TOb 00S‘STS$ CAAANTIONT adoOuHos “WK AOA INNOWY AHL

 

*(M)TOP 0OS’9TS GSGNTONI SITWOUREHG “UW NOA LNNONWY AHL ~(4)TOP 00S’ 9TS”

 

GHONTONI wazvdd “YA AOA LNNOWY AHL *()TOP OOS*9TS GHCNIONI AWudS "UN

 

 

“"YOHBUUOsUY |EUONPPe Aue 105 Led SIU} 6Ae;0WOD OSTy “I| Wed 103 pue 'g pue ‘s ‘Gg ‘8g ‘GG ‘eG ‘oP ‘Gr EP ‘f ‘GL ‘BL Seuy | Weg 40) PalINba, suonduosep JO ‘uONeURdxe ‘UOMeUUOJUI BY EPINGAG
, , VOHEUUONS] Fewowessans | mW Hed |

a WOIWANY JO NOILVIOOSSY FIX TWNOILYN 8102 (066 uno) F enpeypS

 

 

 

Appx. 345

UST EXH G - Page 49 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 50 of 98

 

 

 

SCHEDULE L Transactions With Interested Persons OME No, 1645-0047
(Form 990 or 990-E2)| i» Complete if the organization answered "Yes" on Form 990, Part IV, line 25a, 25b, 26, 27, 28a, 20 1 8
28b, or 28c¢, or Form 990-EZ, Part V, line 38a or 40b.

Depurtment of the Treasury > Attach to Form 990 or Form 990-EZ. Open To Public

Internal Revenue Service & Go to www.irs.gov/Form990 for instructions and the latest information, Inspection

Name of the organization Employer identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA 6130

[Part] Excess Benefit Transactions (cection 501(¢)(3), section 501(c)(4), and 501(c)(29) organizations on iy).

or

1 : : Relationship between disqualified fe
(a) Name of disqualified person ©) pei as eaten (c) Description of transaction

 

2 Enter the amount of tax incurred by the organization managers or disqualified persons during the year under

section 4958 SENT ee NT Tey ar Tee TC ne oe
3 Enter the amount of tax, if any, on line 2, above, reimbursed by the organization ccc eccesere

Loans to and/ar From Interested Persons.

Complete if the organization answered "Yes" on Form 990-EZ, Part V, line 38a or Form 990, Part IV, line 26; or if the organization

vv
“oo

 

 

(a) Namo of (b) Relationship | (c) Purpose ac {e) Original (f} Balance due (g) In (i) Written
interested person with organization] of loan oevatien? | Principal amount default? agreement?

or

(a) Name of interested person (b) Relationship between (c) Amount of (d) Type of (e) Purpose of
interested person and assistance assistance assistance
the organization

 

LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ. Schedule L (Ferm $90 or 990-EZ) 2018

632131 10-25-18

Appx. 346

UST EXH G - Page 50 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 51 of 98

(a) Name of interested person (b) Relationship between interested (c) Amount of (d) Description of

person and the organization transaction transaction oeeee 8

P. v x
JIM POWELL ADVER.PHOTOGRAP PART V 11,513.\SEE P, Vv Xx

 

Supplemental Information.
Provide additional information for rasponses to questions on Schedule L (see instructions).

SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:

(A) NAME OF PERSON: JIM POWELL ADVER. PHOTOGRAPHY

 

SCH L, PART IV, BUSINESS TRANSACTIONS INVOLVING INTERESTED PERSONS:

(A) NAME OF PERSON: TOM SELLECK

(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:

BOARD MEMBER

(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED A GROUP OF
COLLECTIBLE FIREARMS THAT ORIGINATED FROM THE COLLECTION OF THEN-BOARD
MEMBER TOM SELLECK FOR $476,000. THE NRA INTENDS TO RESELL THE FIREARMS
OR OTHERWISE USE THEM IN NRA FUNDRAISING EFFORTS. BOARD MEMBER LANCE
OLSON,A LICENSED FIREARMS DEALER WHO PROVIDED CONSULTING SERVICES TO

THE NRA ON GUN COLLECTOR OUTREACH, ASSISTED IN THE TRANSACTION.

 

(A) NAME OF PERSON: JIM POWELL ADVERTISING PHOTOGRAPHY

(B) RELATIONSHIP BETWEEN INTERESTED PERSON AND ORGANIZATION:

OWNER IS AN OFFICER'S RELATIVE

(D) DESCRIPTION OF TRANSACTION: THE NRA PURCHASED JIM POWELL _
ADVERTISING PHOTOGRAPY SERVICES FOR NRA COMPETITIONS EVENTS. THE OWNER
OF THE PHOTOGRAPHY SERVICES COMPANY, JIM POWELL, IS THE FATHER OF NRA

Schedule L (Form 990 or 990-EZ) 2018
832132 10-25-18

Appx. 347

UST EXH G - Page 51 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 52 of 98

 

Schedule L (Form 990 or 990-EZ) NATIONAL RIFLE ASSOCIATION OF AMERICA 6130 page
[ Part V

Supplemental Information
Complete this part to provide additional information for responses to questions on Schedule | (see instructions):

 

OFFICER JOSH POWELL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

982461 04-01-18 Schedule L (Form 990 or 990-EZ)
Appx. 348

UST EXH G - Page 52 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 53 of 98

SCHEDULE M Noncash Contributions | _omano. 1545-0047

(Form 990) 20 1 8
P Complete if the organizations answered "Yes" on Form 9990, Part IV, lines 29 or 30. oe Sages anon
Department of the Treasury P Attach to Form 990, : Open to Public
Internal Revenue Service P Go to www.irs.gov/Form9s0 for instructions and the latest information. inspection
Name of the organization Employer identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA E30 CC
[Part! | Types of Property

 

 

 

 

(a) (b) (c) (cd)
Check if Number of Noncash contribution Method of determining

icable | contributions or | . amounts reported on noncash contribution amounts
noe items contributed| Form 990, Part Vill, line 19

 

ATES VORWS OF OIG ici cine anise
Art- Historical treasures
Art- Fractional interests ooo eseceseun
Books and publications
Clothing and household goods
Cars and othervehicles
Boats and planes
Intellectual property oo ceeesevens
Securities - Publicly traded eee LO 11,600 407,352. FMV
Securities - Closaly held stock oo.
Securities - Partnership, LLC, or
trust interests pies acaaalansk hasuiseainwieents
12 = Securities - Miscellaneous eee
13 Qualified conservation contribution -

Historic structures seawaieaneasieawets tats
14 Qualified conservation contribution - Other _.
15 Real estate - Residential
Real estate -Commercial ooo eeececeee
Realestate-Other ooo
GCORSCtIDIES ii 53 cies g nus raue arabe
POO INVOMOY sii siiississincsscsccen neni
Drugs and medical supplies 0.
TEMGGIMNY, cea nrninieieeaey
Historical artifacts
Scientific specimens
Ascheological artifacts
Other B® ( )
Other P ( )
Other » ( )
Other wm { ) :
Number of Forms 8283 received by the organization during the tax year for contributions
for which the organization completed Form 8283, Part |V, Donee Acknowledgement 29

 

 

 

 

 

 

  

 

 

 

 

 

2So0omvaaeana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BBNBRESRBRBSSESS

 

 

 

During the year, did the organization receive by contribution any property reported in Part |, lines 1 through 28, that it
must hold for at least three years from the date of the initial contribution, and which isn't required to be used for
exempt purposes for the entire holding period?
b ff "Yes," describe the arrangement in Part ll.
31 Does the organization have a gift acceptance policy that requires the review of any nonstandard contributions?
32a Does the organization hire or use third parties or related organizations to solicit, process, or sell noncash
b if "Yes," describe in Part tl.
33 If the organization didn't report an amount in column (c) for a type of property for which column (a) is checked,
describe in Part Il. ;
LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990. Schedule M (Form 990) 2018

 

31 | X

 

 

 

 

 

 

832144 10-18-18

Appx. 349

UST EXH G - Page 53 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 54 of 98

Schedule M (Form 990)201g NATIONAL RIFLE ASSOCIATION OF AMERICA BA «130 Page 2
[Part I]

|. Supplemental Information. Provide the information required by Part |, ines 30b, 32b, and 33, and whether the organization
is reporting in Part |, column (0), the number of contributions, the number of items received, or a combination of both. Also complete
this part for any additional information.

 

 

SCHEDULE M, LINE 32B:

ON OCCASION AND AS APPROPRIATE, SECURITIES AND OTHER DONATED LIQUID OR
ILLIQUID ASSETS CAN BE CONVERTED INTO CASH BY THE OUTSIDE THIRD PARTY
SPECIALISTS THAT PARTNER WITH THE NRA TO FULFILL THE PHILANTHROPIC

INTENTIONS OF THE DONORS.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“eg214e 10-16-18 Schedule M (Form $90) 2018

Appx. 350

UST EXH G - Page 54 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 55 of 98

SCHEDULE O
(Form $90 or 990-EZ)

 
   
     

Supplemental Information to Form 990 or 990-EZ = | —2 te sseon

Complete to provide information for responses to specific questions on * 20 1 §
Form 990 or 990-EZ or to provide any additional information. me ew
Departmant of the Treasury oo Attach to Form 990 or 980-EZ. Open'to Public
Internal Revenue Service for the latest information. Inspection

Name of the organization i ification number
.. NATIONAL RIFLE ASSOCIATION OF AMERICA CS

FORM 990, PART I, SECTION 1, LINE 1

 

 

 

 

THE NRA IS A_501(C)(4) MEMBERSHTP ASSOCIATION WITH FOUR 501(C) (3)
PUBLIC CHARITIES AND A SECTION 527 POLITICAL ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL

VICTORY FUND. SEE SCHEDULE R, PART II.

 

 

FORM 990, PART I, LINE 7

THIS INFORMATIONAL NOTE REGARDS THE NRA'S UNRELATED BUSINESS INCOME.
FORM 990 PAGE 1 SHOWS GROSS UNRELATED BUSINESS REVENUE ON LINE 7A AND
NET UNRELATED BUSINESS TAXABLE INCOME ON LINE 7B. THE NRA DID NOT OWE
UNRELATED BUSINESS INCOME TAX FOR THE YEAR 2018 BECAUSE DIRECTLY
CONNECTED DEDUCTIONS WERE GREATER THAN THE ASSOCIATED INCOME IN 2018.
THE MAIN SOURCES OF NRA UNRELATED BUSINESS INCOME, AS SHOWN ON 990 PART
VIII, COLUMN C, ARE CERTAIN MERCHANDISE SALES FROM THE E-COMMERCE
PLATFORMS, ADVERTISING, AND OTHER ACTIVITIES NOT RELATED TO THE NRA'S
TAX EXEMPT PURPOSES. ADDITIONAL INFORMATIONAL NOTES RELATED TO THE
NRA'S TAXES ARE SHARED ON SCHEDULE C REGARDING 527(F) PROXY TAXES AND
SCHEDULE D REGARDING STATE AND LOCAL TAXES. THE NRA CHOOSES TO SHARE
THIS EXTRA INFORMATION ABOUT THE TAXES IN ORDER TO DEMONSTRATE IN GOOD

FAITH THAT THE ORGANIZATION IS A TAXPAYER IN GOOD STANDING.

 

FORM $90 PART I, LINE 8

LHA For Paperwork Reduction Act Notice, see the Instructions for Form 990 or 990-EZ. Schedule O (Form 990 or $90-EZ) (2018)
832211 10-10-18

Appx. 351

UST EXH G - Page 55 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 56 of 98

 

Schedule O (Form 990 or 990-2) (2018 _ : Page 2
Name of the organization Employer i ification number
NATIONAL RIFLE ASSOCIATION OF AMERICA 130

 

 

THIS INFORMATIONAL NOTE REGARDS THE NRA'S CONTRIBUTION REVENUE. THE _
VAST MAJORITY OF CONTRIBUTIONS TO THE NRA COMES FROM MILLIONS OF SMALL
INDIVIDUAL DONORS. GIFTS FROM COMPANIES AND EXECUTIVES IN THE FIREARMS ,
HUNTING, AND SHOOTING SPORTS INDUSTRIES INDUSTRIES TYPICALLY COMPRISE
LESS THAN 5% OF THE NRA'S CONTRIBUTION REVENUE EVERY YEAR, AS APPLIED

TO CONTRIBUTION REVENUE REPORTED ON FORM 990, PART VIII, LINE 1.

 

 

FORM 990, PART III, LINE 4D, OTHER PROGRAM SERVICES:

THIS NOTE PROVIDES FURTHER INFORMATION ON PART ITI PROGRAM SERVICE
ACCOMPLISHMENTS. NRA PROGRAM SERVICES ARE CENTERED ON THE NRA'S CORE
MISSION OF FIREARMS SAFETY, EDUCATION, AND TRAINING, INCLUDING
MESSAGING THAT PROMOTES FREEDOM AND LIBERTY. THE ADDITIONAL PROGRAM
SERVICE EXPENSES OF $59,426,544 NOTED ON 990 CORE FORM PART III LINE 4D
INCLUDE THE PROGRAM SERVICES COMPONENTS OF PUBLIC AFFAIRS, EXECUTIVE,
AND ADVANCEMENT OPERATIONS. 990 READERS ARE ENCOURAGED TO ACCESS

NRA.ORG FOR OPPORTUNITIES TO CONTINUE TO ENGAGE WITH THE NRA.
EXPENSES $ 59,426,544. INCLUDING GRANTS OF $ 0. REVENUE § 1,330,515.

 

FORM 990, PART VI, SECTION A, LINE 2:

SEVERAL NRA DIRECTORS ARE EMPLOYED IN THE FIREARMS INDUSTRY AS
MANUFACTURERS OR SELLERS OF FIREARMS, AMMUNITION, OR COMPONENTS THEREOF.
THESE BOARD MEMBERS ROUTINELY BUY AND SELL PRODUCTS FROM ONE ANOTHER IN THE

ORDINARY COURSE OF BUSINESS.

 

FORM 990, PART VI, SECTION A, LINE 6:
THE NATIONAL RIFLE ASSOCIATION IS A MEMBERSHIP ASSOCIATION THAT REPRESENTS

ONLY INDIVIDUAL CITIZENS. MEMBERSHIP DUES ARE PROPERLY REPORTED ON FORM
632212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)

Appx. 352

UST EXH G - Page 56 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 57 of 98

Schedule O (Form 990 or 990-EZ) (2018): : Page 2

Name of the organization identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA a 30

990, PART VIII, LINE Z PURSUANT TO THE INSTRUCTIONS FOR SUCH REPORTING.

 

 

 

FORM 990, PART VI, SECTION A, LINE 7A:

NRA MEMBERS ELECT ALL 76 MEMBERS OF THE NRA BOARD OF DIRECTORS. 75
DIRECTORS ARE ELECTED FOR STAGGERED THREE YEAR TERMS, AND THE 76TH DIRECTOR
‘Is ELECTED FOR ONE YEAR TERM ON THE OCCASION OF EACH ANNUAL MEETING OF

MEMBERS.

 

FORM 990, PART VI, SECTION A, LINE 7B:
CERTAIN BOARD OF DIRECTORS DECISIONS ARE SUBJECT TO MEMBERSHIP APPROVAL PER

NRA BYLAWS AND NEW YORK NOT FOR PROFIT CORPORATE LAW.

 

FORM 990, PART VI, SECTION B, LINE 11B:
FORM 990 IS REVIEWED BY THE EXTERNAL AUDITING FIRM, PRESENTED TO THE NRA
BOARD OF DIRECTORS AUDIT COMMITTEE, AND MADE AVAILABLE TO THE FULL NRA

BOARD OF DIRECTORS, BEFORE IT IS FILED WITH THE IRS.

 

FORM 990, PART VI, SECTION B, LINE 12¢:

THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KEY EMPLOYERS OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF.
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY

MEASURES AS NEEDED.
632212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)

Appx. 353

UST EXH G - Page 57 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 58 of 98

 

Schedule O (Form-990 or $90-EZ) (2018) __Page 2
Name of the organization ; _ Employer identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA XX-XXXXXXX

 

 

 

FORM 990, PART VI, SECTION B, LINE 15:

COMPENSATION OF THE NRA'S TOP MANAGEMENT OFFICIALS IS ESTABLISHED BY
METHODS INCLUDING INDEPENDENT COMPENSATION CONSULTANTS, COMPENSATION
SURVEYS AND STUDIES, AND COMPARABILITY DATA. IN ADDITION, UNDER THE NRA
BYLAWS COMPENSATION OF CERTAIN ELECTED OFFICERS (INCLUDING THE EXECUTIVE
VICE PRESIDENT) MUST BE APPROVED BY THE BOARD OF DIRECTORS, BASED ON
RECOMMENDATIONS BY THE COMPENSATION COMMITTER. ALL DECISIONS ARE PROPERLY

DOCUMENTED.

 

FORM 990, PART VI, LINE 17, LIST OF STATES RECEIVING COPY OF FORM 990:
AL,AZ,AR,CA,CO,CT,DC,FL,GA,HI, ID,IL,IN, IA,KS, KY,LA,ME,MD,MA,MI,MN,MS,MO,NE
NV NH, NJ, MT, NM,NY,ND,NC,OH,OK,OR, PA, PR,RI,SC,DE,SD, TN, TX,UT,VT,VA,WV,WA,WI,
Wy

 

FORM 990, PART VI, SECTION C, LINE 19:

THE ORGANIZATION'S CONFLICT OF INTEREST POLICY APPLIES TO OFFICERS,
DIRECTORS, AND KBY EMPLOYEES OF THE FILING ORGANIZATION AND ITS AFFILIATES,
AS WELL AS TO THEIR RELATIVES. RELATED PARTY TRANSACTIONS AND POTENTIAL ~
CONFLICTS ARE SELF-REPORTED ON A QUESTIONNAIRE THAT IS DISTRIBUTED AT LEAST
ANNUALLY AND REVIEWED BY THE SECRETARY AND GENERAL COUNSEL. ISSUES MAY ALSO
BE REPORTED THROUGH OTHER MEANS OR INDEPENDENTLY DISCOVERED BY STAFF. '
REGARDLESS OF HOW THEY ARE REPORTED, RELATED PARTY TRANSACTIONS AND ISSUES
OF APPARENT CONFLICT ARE PRESENTED TO THE BODY DESIGNATED BY THE BOARD OF
DIRECTORS (THE AUDIT COMMITTEE) FOR APPROVAL, DISAPPROVAL, OR PRECAUTIONARY

MEASURES AS NEEDED.

 

FORM 990, PART VI, SECTION C, LINE 18
832212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)

Appx. 354

 

UST EXH G - Page 58 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 59 of 98

 

 

Schedule O (Form $90 or 990-EZ) (2018) __- =: Page 2
Name of the organization Em identification number
- NATIONAL RIFLE ASSOCIATION OF AMERICA a 30

 

READERS ARE POLITELY REMINDED THE NRA WAS FOUNDED 147 YEARS AGO, IN
1871. THE NRA'S 1944 DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE IS AVAILABLE ON GUIDESTAR.ORG AND CAN ALSO BE REQUESTED

DIRECTLY FROM THE NRA AS REQUIRED. BY LAW. FORMS 990 CAN BE REQUESTED
DIRECTLY FROM THE NRA AS REQUIRED BY LAW.

 

 

FORM 990, PART VII, SECTION A, LINE 1

THIS INFORMATIONAL NOTE REGARDS SERVICE ON THE NRA BOARD OF DIRECTORS, _
WHICH IS NOT COMPENSATED. BOARD MEMBERS WHO RECEIVED COMPENSATION IN
2018 WERE COMPENSATED FOR OTHER REASONS, NOT FOR THEIR VOLUNTARY BOARD
SERVICE. MR. BUTZ, MS. FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR.
NUGENT, MR. OLSON, AND MR. SKELTON WERE COMPENSATED FOR OTHER
PROFESSIONAL SERVICES THEY PERFORMED FOR THE ORGANIZATION. MR.
BROWNELL, MS. -LIGHTFOOT, AND MR. MILLS, AND MR. TED NUGENT RECEIVED
MEMBERSHIP RECRUITING COMMISSIONS THAT WERE PAID TO THEIR COMPANIES.
FOR THE PURPOSE OF DETERMINING THE COUNT OF INDEPENDENT DIRECTORS AS OF
DECEMBER 31, 2018 SHOWN ON PART I LINE 3 AND PART VI LINE 1B, THE NINE
DIRECTORS NOT CONSIDERED INDEPENDENT FOR 2018 WERE MR. BUTZ, MS.
FROMAN, MS. GOLOB, MS. HAMMER, MR. KEENE, MR. NORTH, MR. NUGENT, MR.”

OLSON, AND MR. SKELTON.

 

FORM 990, PART VII, SECTION A, LINE 5

IN 2018, MR. NORTH RECEIVED NO COMPENSATION FROM THE NRA FOR HIS 20
HOURS PER WERK AS NRA PRESIDENT. THE PAYMENTS OF $1,377,617 WERE FROM
AN UNRELATED ORGANIZATION, ACKERMAN MCQUEEN INC. CERTAIN OF THESE
‘PAYMENTS ARE DISPUTED AND SUBJECT TO ONGOING LITIGATION. IN 2018. MS.

GOLOB WAS ALSO COMPENSATED BY AN UNRELATED ORGANIZATION, ACKERMAN
892212 10-10-18 Schedule O (Form 990 or 890-EZ) (2018)

Appx. 355

UST EXH G - Page 59 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 60 of 98

 

Schedule O (Form 990 or 990-EZ) (2018) Pago 2
Name of the organization Employer identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA 130

 

 

MCQUEEN INC, $28,661 FOR PROFESSIONAL SERVICES PERFORMED ON NRA DIGITAL

MEDIA PROJECTS.

 

FORM 990, PART VII SECTION B, LINE 1

THIS INFORMATIONAL NOTE PROVIDES ADDITIONAL DETAIL ABOUT AMOUNTS PAID
TO OUTSIDE SERVICES PROVIDERS. THE FILING ORGANIZATION REPORTS
COMPENSATION PAID TO SERVICES PROVIDERS EXCLUSIVE OF ADVERTISING AND
OTHER MEDIA PLACED ON BEHALF OF THE FILING ORGANIZATION AND EXPENSES
INCURRED ON BEHALF OF THE FILING ORGANIZATION. FOR EXAMPLE, THE FIGURE
OF $31,994,168 STATED ON PART VII SECTION B LINE 1 REFLECTS
COMPENSATION FOR SERVICES PAID TO ACKERMAN MCQUEEN INC. IT EXCLUDES
$6,337,508 INCURRED FOR OUT OF POCKET EXPENDITURES ON BEHALF OF THE
FILING ORGANIZATION INCLUDING MEDIA, OUTSIDE VENDOR COSTS, AND
REIMBURSEMENT OF TRAVEL AND BUSINESS EXPENSES.

 

 

FORM 990, PART VIII, LINE 2B

THIS INFORMATIONAL NOTE REGARDS THE REPORTING OF MEMBER DUES ON FORM
990. LINE 1B OF THE REVENUE STATEMENT IS PROPERLY LEFT BLANK. PURSUANT
TO 990 INSTRUCTIONS, MEMBERSHIP DUES THAT ARE NOT CONTRIBUTIONS BECAUSE
THEY COMPARE REASONABLY WITH AVAILABLE BENEFITS ARE SHOWN ON LINE 2.
THUS, ALL NRA MEMBER DUES ARE PROPERLY SHOWN ON THE 990 REVENUE
STATEMENT AS PROGRAM SERVICE REVENUE ON LINE 2, OTHER THAN NRA
LIFE-PLUS CONTRIBUTIONS. WHICH ARE PROPERLY COUNTED AS CONTRIBUTION

REVENUE IN LINE 1F OF THE 990 REVENUE STATEMENT.

 

 

FORM 990, PART IX, LINE il
892212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)

Appx. 356

UST EXH G - Page 60 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 61 of 98

Schedule O (Form 990 or 990-EZ) (2018) Page 2
Name of the organization identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA ae ; 130

THIS INFORMATIONAL NOTE REGARDS THE NRA'S PAYMENT OF FRES FOR OUTSIDE

 

PROFESSIONAL SERVICES AS STATED ON LINE 11 OF THE 990 EXPENSE
STATEMENT. LINE 11B REPORTS LEGAL FEES PAID TO OUTSIDE ATTORNEYS, SUCH
AS FOR SECOND AMENDMENT CASE WORK AND RELATED LITIGATION AT THE FEDERAL
AND STATE LEVELS AND FOR REGULATORY AND COMPLIANCE MATTERS. LINE 11C
REPORTS ACCOUNTING FEES PAID TO THE OUTSIDE CPA FIRM THAT PROVIDES THE
NRA'S AUDITING AND TAX SERVICES. LINE 11D REPORTS LOBBYING EXPENSE PAID
TO EXTERNAL REGISTERED LOBBYISTS. LINE 11E REPORTS FUNDRAISING COSTS
PAID TO THE AUTHORIZED VENDORS LISTED ON SCHEDULE G. LINE 11F REPORTS
INVESTMENT MANAGEMENT FEES PAID TO INVESTMENT ADVISORS THAT MANAGE THE

_ NRA'S PORTFOLIOS. LINE 11G SHOWS TELEMARKETING COSTS FOR MEMBERSHIP
SERVICING. PROFESSIONAL SERVICES PERFORMED BY NRA EMPLOYEES (IN HOUSE
COUNSEL, IN HOUSE ACCOUNTANTS, IN HOUSE LOBBYISTS, IN HOUSE
FUNDRAISERS, AND IN HOUSE INVESTMENT MANAGERS, RESPECTIVELY) ARE
PROPERLY REPORTED WITHIN LINES 5-7 OF THE 990 EXPENSE STATEMENT, AS
REQUIRED BY 990 FORM INSTRUCTIONS. PROFESSIONAL SERVICES PERFORMED BY
THE TELEMARKETING VENDOR FOR FUNDRAISING PURPOSES, RATHER THAN FOR
MEMBERSHIP, ARE PROPERLY REPORTED WITHIN LINE 11E, AS REQUIRED BY 990

FORM INSTRUCTIONS.

 

FORM 990, PART IX, LINE 24E
THIS RESPONSE EXPLAINS $12,581,928 OF OTHER EXPENSES STATED ON LINE 24F
OF THE 990, PART IX EXPENSE STATEMENT WHICH WERE NOT ACCOMMODATED BY
OTHER EXPENSE LINE DESCRIPTIONS. THIS FIGURE INCLUDES $9,204,256 OF
FULFILLMENT MATERIALS, $5,747,802 BANKING FEES, $1,276,567 MEMBERSHIP
PREMIUMS, $560,407 OF NON-PAYROLL TAXES, AND ($4,927,105) FASB ASC 715

PENSION ACCOUNTING VALUATION ADJUSTMENT.

 

632212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)

Appx. 357

UST EXH G - Page 61 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 62 of 98

Schedule O (Form 990 or 990-EZ) (2018) “Page 2

Name of tha organization E identification number
NATIONAL RIFLE ASSOCIATION OF AMERICA ees

FORM 990, PART XI, LINE 9, CHANGES IN NET ASSETS:

 

 

 

 

 

 

 

AGENCY TRANSACTIONS -1,910,739.
UNREALIZED GAIN ON DERIVATIVE INSTRUMENT : 745,782.
TOTAL TO FORM 990, PART XI, LINE 9 -1,164, 957.

 

FORM 990, PART XI, LINE 9

THIS RESPONSE EXPLAINS ($1,164,957) OF OTHER CHANGES IN THE NET ASSETS
RECONCILIATION SCHEDULE. THE FIGURE INCLUDES ($1,910,739) AGENCY
TRANSACTIONS BETWEEN THE NRA AND NRA FOUNDATION AND $745,782 UNREALIZED
GAIN ON DERIVATIVE INSTRUMENT. THE AGENCY TRANSACTIONS FIGURE OF
($1,910,739) INCLUDES ENDOWMENT CONTRIBUTIONS AND ENDOWMENT EARNINGS
DESIGNATED BY NRA FOUNDATION DONORS FOR ELIGIBLE NRA PROGRAMS. AN
INFORMATION NOTE REGARDING THE PURPOSE OF THE DERIVATIVE INSTRUMENT IS

INCLUDED WITH SCHEDULE D PART X, LINE 1(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

892212 10-10-18 Schedule O (Form 990 or 990-EZ) (2018)
Appx. 358

UST EXH G - Page 62 of 98

 
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 63 of 98

 

WHI] ®l-zo-at_ toLze8

 

 

8102 (066 W204) YW aINPeYy>og "066 U104 10; suORON.ASU] ety aes ‘2OHON OY UORONpPaY yonuaded 404
x Yun 4 aNr4y (€)(9) 10g iia S1aVLIUVH ooze YA ‘Xvdurva
Ca TWIIK SAIYM OSZTT

 

176 - NOILVGNNOd NOILOY Hodazad WAN

x 4 INnrq (¢€)(9) ToS VINIOUIA IGVLIUVES Q€022 VA ‘XvduIvd
Ga TIIW SST4YM OSZIT

<5 — anna asnaaaa suiore Talo vax
x wan ZL Santa (¢€)(3) tog ODTXSW Aq! a1avLIYVHS ocoz2 WA “XvaANTWA
f Ga TIIK Sa1dYM OSZTT
7 ne GNN4d NOILAGIULNOD Tw1DSds VUN
x WHN < aNrt (e) (2) Tog ¥IGHNTOD dO LOLYLSIG a ISU LTSWHo ocozz WA ‘xXvaulvd
OS WIN satevn OSzTT

903@ME — ONT NOTIWONNOd wun

 

 

 

 

 

 

 

 

 

 

ON | SPA ()©)Los
eAnue Ayque uoiyDe¢ y) snyeys uonzes (Auyunoo uBi810) uoNeZ|UeBIO peyejes jo
eiirieins Buipouos ye11g Aweyo aqnd | epodyduiexg | 40 9}e}s) eyoiwop febey Ayagoe Areutud NIB pue ‘sseappe ‘owen
) 0) | ®) eB) (9) (e)

 

 

 

 

 

 

 

‘seek xe} ou, Buunp suoijeziueBo nueg
ydwexa-xe} peyejos O10W 40 BUD PEY }! ESNEDAQ ‘PE OUI ‘Al UE ‘OBB WO UO .SEA,, PEJa/ASUB LONEZILUeBIO 043 j! oJaJdWOD “SUOReZIURBIO JdUIox3-xE) Payojoy yo UONeONQUapy © ©" —S -

 

 

 

 

 

 

 

 

 

 

 

 

 

van "Oo “0 auvMwlad ASVWHa LNSWaOTaAAG O£0zZZ WA “xX¥adIVs
ai TIA SAIYN OS7TT
82468 - DTT SONIGIOH GYOONOD NOLONIXE1
Ayqua ' (Ayunos uBie10} j Ayue pep.seBaisip yo
Bulljoujuos yoe11q _ | Syesse see4-4o-pug SWOsul feyo| 40 7235) ejfanwop jefe 5 Ayangoe Arewug (ejqeoydde })) Nia Pue ‘sseuppe ‘owen

 

 

 

 

 

W) (2) {P) {2} (a) {e)

 

"SE Oull ‘AI Ved ‘066 UNO UO ,Se,,, PelemsuUE LONEZIUEBs0 EY 4! eJe|dWOD ‘SenAUy PepseBassiq jo UOREouRUap] =|] HE

 

. Of TO , WOIWHNY AO NOILVIOOSSY ATAIY TWNOILYN

 

 

 

    
 

Jequinu voReryguep! seAO|GW uogeziuebso ay) JO ewen
"GOReUOjUI SO suo ul 20, W110 j/AOB Say MM ]

|_auqngenusdo a wa«- oe eaten eee

' 3 L Og “LE 40 "SE ‘ASE ‘ve ‘Ee oul ‘Al Bed ‘066 W04 UO Sed, Posomsue UOnEZIUEHIO ety p OJO]dWIOD | (066 u110)

Sdiysssupeg pejyejeiup pue suoneziuebip pezejey : W 31NGaHOS

Appx. 359

UST EXH G - Page 63 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 64 of 98

8L-L0-70
222768

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O£0%2 WA ‘XwadIva

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x wan 429 VINIOUIA ass/ovd
aa TIIN SATAYM OSZTT
__ CNQ4A AYOLOIA TWOILITOd VAN
on: | Ss (2) 10s
uopezpustiz Aue uonoes 4!) smeqs uonoes (Ajunoo uBies0y uoneziueBi0 payeRjai jo
Pe ae GuyjouUos yoes1g Aureys aqGNg | @poD yduexy | 40 e723) eyo1Wop jebeq Ayanoe Arewug NIB Pur ‘ssoippe ‘awey
oe 0) (2) () (2) (a) (e)
suonezjueBio ydulex3-xe) payejay 40 UONeIyNHUAp] Jo UOReNUgUOD [Hed]
OCT WOIMANY JO NOILWIDOSSWY HIAIY TWNOILYN (066 UO) Y BINpaaS

Appx. 360

UST EXH G- Page 64 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 65 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8102 (066 204) Y ainpayos Bi-ZO-OL zoizse
X |s00t ‘0 “0 addoo F WA SAOIAUES LNSWAOVNVH ocoze WA ‘XWauIVd
aa TIIN SaTdwM OSZIT
‘ 53 nn — ONI ANYGWOD SONIGIOH VEN
X |s00t “0 ‘0 doo 3 ws gaa GSWHd LINGWdO1SAgq oc0zz WA ‘xXwaNTWa
aa TIIN SAIdYM OSZTT
ONI SADIAWAS FONVYNSNI HOUNHD ALYONIM
ON A (Aguno>
L. syesse (sry 40 uBy9403
peyjoquoo | diysueuMo seok-jO-pue ewooul *diod sg ‘dios 9) Aue 40 0)0)5) UOIJEZ/UEHIO PS}e{O! jo
fr Xalzis ebeUEDI04 jo seus feqO} Jo ereyS Ayque jo adAL | Guyjjosuos yoau1g | !2wwop fe8a4 Ayanoe Auewug Nig pue ‘sseuppe ‘ewer
fh} (u) (6) G) (a) {p) {9) {q) (e)

 

‘ueek xe} eu) Guunp ysmujy 40 UOMeuOd 00 & se payeayy suCnEziUefu0 Aued
peyejes E1OW 10 BUD peY }J asNevaq ‘pE eUll ‘Al Wd ‘066 WO LO ,SeA, pasamsue uonEzUeGi0 ayy y ajejdwWiog 3SN4y JO UOReIOdIO|D e se ejqexe) SuOReZIUeBIO PayEjoy JO UOHJESYHUCP] ;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$00°66 x W/N xX ‘0 "0 9 va ad LNINLSAANT O£0c2 WA ‘Kvdurva ‘au

‘ ‘TIN SH'1AYM OSZTT “PTO
- O11 ‘SLNERLSSANI 8K

on (G90L ued) ty ON | SPA cial (pLS-21 suogoas —
ainpeyos JapUN xe} WO) Papnjoxa
giysieuno Gueren| XOQuijuniowe | 4% | seekyo-pua @woou} paren pareias) Aue poh uoneziuebio pareja: Jo
ebeuEqed|iopeuen}| IEMA apoD — | Aeuepodadsig jo eueys feyoy yo eseus | ewogu! jueuWwOpalg | Burjojuos ~peiq eee Ayanoe Arewug NI pure ‘sseuppe ‘ewey
©) 0 () () (6) () (9) (p) (9) (q) (e)
‘zeok xe} ou} Buuunp diysieuyed & se peyea.y suoeziuebio

Pojejos du0W JO oUO PRY }! esNLoE 'pE OU] ‘Aj HEd ‘OGG UUO UO ,SO,A, PasemsuR UOIVEZIUCHIO 04} HW eYoj|dWIOD “diysueupieg & se ojqexey SuOHeziUeBIO payejay jo UOHesNUSp] mWHed
Zabed O€ To WOLYANY JO NOILVIOOSSY ATTAIN TWNOILYN 9102 (066 lo) y Binpeios

Appx. 361

UST EXH G - Page 65 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 66 of 98

9102 (066 W103) Y ainpeyos

BL-Z0-01 CoLzee

 

aOTWA

HSWO

"ZLB CEP

GNNa SSNaaad SLHDIY TIAIO Wan

 

SOTWA

HSWo

*O6E8T2'F

 

ANTWA

HSwo-

$76‘€80'ET

 

FOTWA

HSWO

"000°000°S

ONI NOILWGNNOT WEN &

 

ANTWA

HSWoO

“OLS’S2S’ET

 

ONI NOILYGNNOA VEN ©)

 

TO TWA

HSW,

*“000’08T

D
6
0 ONI NOILWANOHOd Wan
a
0
v

ONI NOT£LVaNNOa wan OF

 

Penjoau! uNowe Guiuiuuazep jo pouySyy
(Pp)

 

 

Peajonu! junoury
(2)

 

uonsesuel| uoneziueiso payejai jo owen
(q) (e)

 

 

 

“Splousoly) UOHOeSUEA PUe SOIUSUOIE|e/ PaldAOD DUIpNjoul Ul] SIG) Bye|dWoo Jsrw — uo eres = SUOHIUISU! OU OBS ,, SOA, SI AOE olf JO AUe OF JOMSUe OLR] Z

 

 

 

 

tad
sg

 

 

Py ole

 

 

 

 

 

 

 

 

PGT PS] PS]PG aq] Pd) [PS

 

 

x

 

 

 

 

 

 

S| loc] [oe] [oe

 

ON

 

 

svananananovssvecerseenanennastsanavanauanascnsereneseenereransenearansnamenssasiqimteiimarerananenmanieieieininennintt (leer ERG DeNBEs LAA SIOSSE 10 ‘sysy Gumews ‘yuewdinbe ‘seni9e) jo Guueus
Fe Rey enee en are Ry Gn ee _eeegce: Payejs1 10) suoHePIIjOS Buismeupuny 10 diysuaquiaUs 10 SEOIAIBS JO BIUPULOLBY

resevinersnhmeinenneaemespratetanisnzaovniceiie socaneenstittr mrs siarsnsen sreertnnutieersiastinte ares near ienainit HDR ANNUALS al ar a ag oy Git ay gunn
cenatenoessannntsmnannssenesneesimnnimanesyezenssnemetnnapntonitneezcinantonansanoyempanuneasnee atatenesttagpateneencnunt arena estnannesnectpdhnanmiiogeeintatuhensitnhtSrhiSnetet iG ier eli Renee: ain 1a

seveencnntommareriniennennesteenetormansverymrnreienseunernegnivnnegtnfmanmsnrneearateetesinrmeanmnentsserahaarinenatcnneensehoeeittt| lpia Rages ke Seat een Ley 30 GLO}
srvemmeereenrornsmarentamennreesrnmareatnnrseearecntramee reeteaanenrarenmaersarircemeyareyinetrmnaenenneraareimeserenieieet iia aaa pete Soy 550) eieANeND UR) 10 UEC
sevmnsemsenonnsecnscesveesnrenveresnnnecnrennsrennreneenersenresnarsateovenzeesnajnteammtnnrenreinimeramereentamneentinatinest luau apg nema wow UORNGUIUOO pido 20 UNIS ae
Ht a |
ssesereuatengsnnnnsereymmnarennvanercenananenrnsmertsmmmanresvatertesemreseraneneameteienamenunanageosmenniovmmenentet?| “Alig Beennue @ iow quel (ad) 10 “SelueAON (iH) “sonUUR (i) “rsalex4 fi) Jo 1dieoeH

LAI SUE, Ul P9}S!] SUOHeZIUeBIO poyejas 210 10 EUS UWA SUONOeSUBI BuIMo}{o} oy 40 Aue ut oBefue uoneziueGi0 ou pip ‘seo Ke} oy; Guunq 4

"~[s)uoneziuebio pojejos Woy Kyodod 10 ysed jo sejsuen EOS

svovensenenstsnsnanssssrentrnstaereessstssstanenetisnnnasstneteisaateatnanasascasanasactemareennianasttnaanasansttnnanarasacistnananisiasereensanasinenmntnimamtees i aRBaE sBtRO nayeial oy AUadOId 10 USED JO JSURN JEL 4

sanatimenionrmonntnisarbn aetna emsene heron citcmnrnsoinanrrteneaee athena CRN oR Mn gg hm eer ina patmNNa Ae) fie glue roy b
sv sensovnananseansenneansraensesnseeneananansnvssssncarscaeqasascanasauananenuasanacnenannateanaaranananinitinsanerananananscccaiscasecaiacanananeniseniatanagaat g xo 104 (s)uoneziuebio paleje: 01 pred jwewesunquiey d

(SjuoneziueB10 peyejos YM Seakojdiwe pred jo Buueys

(s)uoneziueBio peyejes Aq suoneyoijos Bulstespuny 10 diystequwia 10 s9o\ses jo BOUBUUOLOG

“a-—-E€Geo

nerersrrrereeeeeee Fe OnezHueBIO Pees WO SJASSE 48YJO JO “yUeWdiNbe ‘seniOe Jo eSee]

* (sjuoneziuebio pareja. nai sjesse 590 eGueyoxg
" (s)uogeziueBio peyejes woy sjesse yo eseysung

-— OL — wo

so 03 O

"BINPSYOS SILp JO Al 10 ‘III ‘|| SUE Ul Paysi| S}) ANU Aue J! | BUI] EYa|AUIOD :a}ON

 

"QE 40 ‘ASE ‘pe oul) ‘AI Hd ‘O66 WO, UO ,S2,A,, Pelemsue LoNEZIUB iO 4) J OJe]WCD “sUOREeZIURBIO Payejoy YA SUOROBSURs, — A He

 

eae ET

 

WOLUSNY FO NOLUVIOOSSY A IdM1U IVNOLLUN ode Wés MoU Gnpayss

ONI NOILVGNHOs Wan 3

Appx. 362

UST EXH G - Page 66 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 67 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

szezte
tee
a
(eer
tay
Tz!
ter)
Aah)
(Lb)
ory
sy
iy
en
Tai
ANTWA HSV *OTh’ 88 6 OTT SONIGIOH CHOONOD NOLONIXaT TH
ANTWA HSWA*SL0’E a ANNA KYOLITA TEOTLIIOd Wan (01)
HNITWA HSWO"0e6 S08 ‘T 0 GNNa NOILNGLELNOD T¥loads wan ©
SNTIWA HSWO*000‘O2T WV GNNa NOILNGIMLNOD TwIoadsS Van @
SNTWA HSWO "TEs 6E 6 GNNa ASNSIHd SLHOTA IIATIO wan
culo raaen ees soa am
(p) (9) (a) (e)

 

 

 

 

(Z aul} “A Wed “(066 WOY) Y ejNpeYydsS) suOgEZIUeBIO payejay YM SUORIESUeI, JO LOHENUQUOD [Aved]

 

WoluanY dO NOILWIOOSSW a ldlu TWNOLLWN

 

Appx. 363

UST EXH G - Page 67 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 68 of 98

8-0} ~PRIZEB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BbOz (C66 WHO) Y 9INPIYoS
‘ ON SCA! (S90) Wu0s) | ON|S@A jesse ewoou! lia (pLS-ZLS suonoes (Aqunos
“ : 0 njoxa
diysieumo r 02 oq une 7 CeuresoFR]—_seeA-J0-pus 240} (ans: roles pos panel) X81 UBja10 40 0723S) Agua cae
EHeUEUBd|.0feioup] [GN-A 9P09 | -iodoxdeig jo aveys jo gueys ioe’ ar BWODU JURUIWOPasg } syoiwop jeGeq Ayanoe Avewud NIG pue ‘sseuppe ‘ewey
od it] ) (uy) (6) ) (2) {P) {o) (q) (e)

 

‘sdiyssouped JUaWYSanu! UNBY9O JO} UOISN}oxs BuipseGai suORoNASU! sag ‘UOHEZIURBIO paypjai B }OU SBM YeU}
(enueaes ssoi6 10 sjasse feyO} Aq painseaw) saniAnce Sj! jo JusIeC BAY UBU) BIO PayONpPUcs uoneziuebio euy yorum yBnosy diysueuped e se pexe) Ayjue yoee 40) uoIeUNOJUI Buymoyo) ey epincig

“26 Ul] ‘Al Ued ‘OGG WO UO ,S8A,, PSIOASLIE LOHEZ|UeHIO ety 4! e1e|dWOD “djysuauLe, & SE ajqexe] suogezueBIO paeiaun IA Hed

 

pers OETITIO-€S

WOITMENWY dO NOILWIOOSSY AITAIaY TWNOILYN

BlOc (066 W03) Y aINpEyoS

Appx. 364

UST EXH G - Page 68 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 69 of 98

 

Supplemental Information.
Provide additional information for responses to questions on Schedule R. See instructions.

Lae 990) 2018 _ NATIONAL RIFLE ASSOCIATION OF AMERICA B30 Page 5

PART II

THE NRA IS A 501(C)(4) MEMBERSHIP ASSOCIATION WITH FOUR 501(C) (3)
PUBLIC CHARITIES AND A SECTION 527 POLITICAL ACTION COMMITTEE (PAC)
WHICH IS A SEPARATE SEGREGATED FUND. THE FOUR CHARITIES AFFILIATED WITH
THE NRA ARE NRA CIVIL RIGHTS DEFENSE FUND, NRA FOUNDATION INC, NRA
FREEDOM ACTION FOUNDATION, AND NRA SPECIAL CONTRIBUTION FUND DBA NRA
WHITTINGTON CENTER. THE POLITICAL ACTION COMMITTEE IS NRA POLITICAL
‘VICTORY FUND; NRAPVF IS A SEPARATE UNINCORPORATED PAC OF THE NRA. IN
THE EVENT THAT ANY FUNDS ARE RECEIVED BY THE NRA AND EARMARKED TO THE
PAC, THE NRA HAS SYSTEMS IN PLACE TO ENSURE ANY SUCH RECEIPTS ARE
PROMPTLY AND IMMEDIATELY DEPOSITED INTO THE SEPARATE SEGREGATED FUND'S

ACCOUNT.

 

PART III
WBB INVESTMENTS,LLC WAS FORMED IN CONNECTION WITH A POSSIBLE
TRANSACTION THAT WAS NEVER ULTIMATELY EXECUTED. A CERTIFICATE OF

CANCELLATION HAS BEEN FILED TO DISSOLVE THE COMPANY.

 

PART V

LINE 1C THIS INFORMATIONAL NOTE REGARDS QUALIFIED CHARITABLE GRANT
MAKING. ALL GRANTS MADE BY NRA FOUNDATION AND NRA CIVIL RIGHTS DEFENSE
FUND TO THE NRA ARE SUBJECT TO STRINGENT REVIEW PROCESSES REQUIRING
THAT THE GRANTS BE MADE AND USED ONLY FOR QUALIFIED CHARITABLE PURPOSE
PROGRAMS. THE NRA IS REQUIRED TO PROVIDE AN ACCOUNTING TO THE CHARITIES
AS DOCUMENTATION THAT PROCEEDS WERE USED BY THE NRA FOR QUALIFIED

CHARITABLE PURPOSES AS SET FORTH IN THE GRANT DOCUMENTS.

 

LINE 1E DURING 2018, THE NRA ENTERED A SECURED LOAN AGREEMENT WITH THE
832165 10-02-18 . . Schedule R (Form 990) 2018

Appx. 365

UST EXH G - Page 69 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 70 of 98

 

Schedule Fi (Form 990) 2018 NATIONAL RIFLE ASSOCIATION OF AMERICA [E130 paces
[Bart] Suppiem :

Supplemental Information.
Provide additional information for responses to questions on Schedule R. See instructions.

NRA FOUNDATION. THE $5,000,000 LOAN IS PAYABLE TO THE NRA FOUNDATION AT
A_FAIR VALUE INTEREST RATE. THE NRA MAKES MONTHLY INTEREST PAYMENTS OF

7%.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

832165 10-02.18 , Schedule R (Form 990) 2018

Appx. 366

UST EXH G - Page 70 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 71 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA

FINANCIAL STATEMENTS
as of December 31, 2018 and 2017
AND
REPORT THEREON

Appx. 367

UST EXH G - Page 71 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 72 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA

TABLE OF CONTENTS
Page

Report of Independent Auditors 1
Financial Statements:

Statements of Financial Position 2

Statements of Activities : 3

Statements of Functional Expenses 4

Statements of Cash Flows 5

Notes to Financial Statements 6-25

Appx. 368

UST EXH G - Page 72 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 73 of 98

Report of Independent Auditors

To the Board of Directors and Members of the
National Rifle Association of America

Report on the Financial Statements

We have audited the accompanying financial statements of National Rifle Association of America (NRA), which comprise the
Statements of financial position as of December 31, 2018 and 2017, the related statements of activities, functional expenses, and
cash flows for the years then ended, and the related notes to the financial statements.

Management's Responsibility for the Financial Statements

Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting
principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal
control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether
due to fraud or error.

Auditor’s Responsibility

Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in
accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and
perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement.

An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.
The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the
financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal contro! relevant
to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate
in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's intemal control.
Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and
the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of
the financial statements.

We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion.

Opinion

In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of National
Rifle Association of America as of December 31, 2018 and 2017, and the changes in its net assets and its cash flows for the years
then ended in accordance with accounting principles generally accepted in the United States of America.

Emphasis of Matters

As disclosed in Note 1 to the financial statements, the NRA adopted the Financial Accounting Standards Board (FASB) issued
Accounting Standards Update (ASU) No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financia! Statements of Not-
for-Profit Entities. The adoption of this standard resulted in the issuance of the statement of functional expenses and additional
footnote disclosures and changes to the classification of net assets. Our opinion is not modified with respect to this matter.

As discussed in Note 1 to the financial statements, the accompanying financial statements are those of National Rifle Association
of America only and are not those of the primary reporting entity. The consolidated financial statements of NRA and its affiliates
have been issued as the general purpose financial statements of the reporting entity and should be read in conjunction with the
parent-only statements. Our opinion is not modified with respect to this matter.

Psa vs LLP

McLean, Virginia
March 13, 2019

Appx. 369

- UST EXH G - Page 73 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 74 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
STATEMENTS OF FINANCIAL POSITION

 

 

 

 

 

 

 

 

as of December 31, 2018 and 2017
_ ASSETS
2018 2017
Cash and cash equivalents $ 23,780,301 $ 17,123,743
Investments 45,094,991 48,702,736
Pledges receivable, net 841,562 1,184,593
Accounts receivable, net 41,458,041 36,129,175
Due from affiliates 28 696,533 30,731,975
Inventories and supplies, net 10,632,177 13,639,054
Prepaid expenses 3,179,694 3,277,662
Notes receivable, net 3,000,000 3,000,000
Property and equipment, net 32,709,031 34,475,160
Other assets ; 7,819,750 ; 7,861,583
Total assets $ 197,212,080 $ 196,125,681
LIABILITIES AND NET ASSETS
Accounts payable $ 31,190,974 $ 29,837,446
Accrued liabilities 55,270,648 62,814,166
Note payable and line of credits * 48,138,412 47,121,100
Deferred revenue 46,580,520 . . 31,402,766
Total liabilities 181,180,554 171,175,478
Net assets (deficit):
Without donor restrictions
Net assets without donor restrictions (16,665,676) 2,897,932
Cumulative pension liability ~_(19,611,103) (33,256,864)
Total net deficit without donor restrictions (36,276,779) (30,358,932)
With donor restrictions 52,308,305 55,309,135
Total net assets 16,031,526 _ 24,950,203
Total liabilities and net assets ; $ 197,212,080 $ 196,125,681
The accompanying notes are an integral
part of these financial statements.
2
Appx. 370

UST EXH G - Page 74 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 75 of 98

 

 

 

(Oz O56 F2 ? ieee $ (zee 966 OF) $
ye 0ey'L 299 02h
069'r14'SE €¢8'295 05 levi ts9'bh)
Uep'par'tt) 6r6'192'S (9¢r‘9z6'9})
SIE BITS = OE BLO
£02'se2Z . e07°s62'2
866'256 = 866'296
$90'092'2 b22'28L 062'22>'b
eure BL 'p25'p (ebz'198"82) .
828 L527 Cb * “gee sz eve
692 185 8F 692 185 87
eyS'2L0'2€ Brs'120'2¢
O94'S7s'OL 094 'S24'01
20P'OrS'92 ZOP'SHS'OL
ézy'L26'SL ez 125's
Zee '002'2 ZEe'002'L
ree'sog'e yre'sog'e
990'208' bE y90'289"b+
ser'ace’t per'ees’e
gieoRg'Z BLE'SR9"L
eSp'Z02'p €3¢'Z0L'b
Shp'506'St Sbb'605'8}
2€L'8t b> ZeL'8Eh be
0g0'p06'9e 030°b0s'3¢
Se"Ord'9e ASE‘OPL'SE
€9r DIE BLE Bi 167 Gas Ser Ie
- Tesoeco)—=<“‘w CT OSCSC*~*W
979'8/6'2 oos'et 920'S02'2 ;
Sez'ssz't 7 gee'ese't
SOP'eSs'bt # Sop'ess'pt
gs9'sia'y GSE LZ Loe’ pps'y
SLE'v0e 5 SL2'v0e'bZ
Bby'BSZ'E BHy'8sl'e
Ore 'rre’ez : Grd 'bhe'92
€60'091'66 L16'091'pz QLI66S'bL
600'L80'0L : : 600'180'01
£08°607'871 $ $ €06'602'8z5 $
OL ~ SuOnsysey suonaasay
JOU) UM Jouog woipiAA
2b02

 

 

 

t

 

 

“SysaUia}e}s fe;suaUY Bsaly jo yed
Pubaqu) ue ae sajou BuyAuedwooce ay
“wei = goemReS SC GOO) payssejoas se real Jo pud (10920) Jesse YaN
: > : SqveWODUG J82AUBpUN)
19102 NSY Ivewe}duy) o LoyEDYISSE—aY
c020s6 2 Sty'e0e'Ss Teee'ese Oc) paquozad Ajsnojnqud so 2204 yo SuuulGag ‘{;oy0p) sjesse aN
(229'816'9) (oce'000's) (2y9'215'S) Sjesse jeu uy aBueyD
SON le6 * SON iZ6 > vogebygo uojsuad uo upe6 1a
(pzo'ripZ) (yz0'pty'2) Aqua payeexiaju uy jsezeju! vo wed ($307)
BL'ShL F 782'SbL jusWNg SU! OAnsALED Uo ULE paryeaUy
{292'6z0'S) {p¢z'296) (yes"990'y) Ou ‘siuawjsoauy vo ups (sso)) pozieauy
(€22°eb4'2) (260'8¢0'2) (ozr'o44's) , SOBUEYD J91}0 240)9q Sjasse yaU Uj AUeYD)
OpL'ZEL99C a Orfecroe Sasuadxe (EIOL
62'S} 23 OE ESF ZS Bursiespuny
@ri ‘2506 8rs'290'6¢ SOYpO OANNOOX;
669'098'22 665'099'22 SAGEQSEPUPY
SC1'96O'LL etl'e69"LL UOAISINDIE PUP SaO\AJaS JaquaYy
-S9t9/'79) Sz9't91'v91
$92'ize'2 ‘ $92'/26"L Gugooys Buojeaioay
Gys'tse'e 6r9'ES8'E JuoWoagjUo we]
t6z'ese'S 462"6S9'S SOO)U0S Pf}
z99"969'1 zog'ess't SAO,UBS JOJUNY
9y8'7Z0'9 9y8'220'9 Guwien pue vonzonp3
v9'9eS'y vro'ses'y Suongedwog
€09°982'21 e0g'see'2) SHAH pur SHOYS
Sze'se6'2¢ Sze'ie6'z¢ suey? 96Q1g
£9¢"09b'9¢ ege'ogr'se suageagand
LLY9Le Er Liv'sit'ty swesbord angessi6o)
ssesques wesboig
ssasuadxy
Tat P80 65e Ti60Be0 z) pos 729 1S woddns sey puk anuaral je}O)

: Ges ter'en) 8¢9 18781 SuOPO|SAU Woy Pasea/a Sjessy
¥30'L2b'S (,60'0S9) SL'221'9 20410
g0r'Zse' - gor'ese' SWOOL! (RUDY
olz’sz9zi - alz'sz9'z4 $28) LORE NS|u|Wpe 32UBINSUy
80/'624Z f6E Sty Sie'peg's 18U “BUIOOU! JUEWISAAU}
0£0'915'02 5 080'sts"0z SuQIyx@ pue sMOYS
896'299'E 896'299'E Sees oquey
32'620'Sz vi2'e20'se Buisquoapy
56'9/7'011 6€7'869'91 Sie'sto'ee sung nuoD
21/68 ° LbZ'6LL'8 $20) WesBOly
vie" s6c'OLt $ $ ple’ b6S"OLL $ sanp SiaqQuiay,

: : poddns seyjo pue envansy
(OL SUSPINSIY SUORIASOY
JOUCO UAA JOUOG INCU
aboz

 

 

£}02 Hue 9107 ‘LE Jequi9sag papus sueah aYy 40

SSLUIALLOY 40 SINSWAIVLS

VINA NY 40 NOLLVIDOSSY 31414 TUNOLLYN

Appx. 371

UST EXH G - Page 75 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 76 of 98

 

 

—w2 eee
QUEST ERTS «= ESTAS EHS «BPS LL ZTS
Biesiet vente Alves
Ove'ess'? " :

S8c'8b1'b Sez vez B9Z ESE
S9P'6/'t6 teal b9L'SLo
StSZSe st =. (ORDERS .

LOE L9S'2 2 LOE 195%
@rz'epz"0b ézz'te7'on e
Sin'toe'ez Uoe'zOb tT

cre'eve’ce *

990’ bes'Ob 2er'b0s Coz's0r'2
eve'sce'y ey0'sez ziezse
SW'O5E'OS 680°C 07 -
cye'eas's ove"sor't 8tL'66h's

S6r'830"e 86'0KS zis'sve
vesea'ss $ ete asec $ = Taa'OCO'eHS

 

 

‘quawanys meuny esacp jo yd
Sey) Ue we vajou Oufyeduxcoe oy)

GENSCI ONS «ZOVOVSOL § «EUVLUOGILS CELOOCL S| PESCBES  DO0CRTIIS PEDsoT S BIeGEDLS CSVCDLVS SIPCOSTIS.
zr 7st wrest 16z 098 na my sso 4x«wt 4x"eu 4a 4‘
: : ore'ess'P cpo'eaz 29099 ° $65 eo'st8 ave’, 6b ens't

£99262 100'88S poz BES z tee'zes vut'se sos'ers $80'1z 599'308 604'65 cse'n

oss'est ZeveEauz svor'eL eSt'lt6 Luy'ore ers'OLe t9L'r0b't zsc'ste's vsy'008 h'tre'os
£60'9St'? = zuL299 “ : : ° - °

cue Rises .

- - cez'ore'’sz - . . . = e =
$ce’eer sor'sio's Ligh eu ust LOL'Ley orgezz'b : pt0'0ee'L O59'ee2 ezi'eet
cos'en zez'see ist'ernz ees"eze"l uss’s2t rst £091 pos'ise pzo'eth eol'ss

- z9s'eeS'z 579889 asst Lp0'Lbh - : z6p'02p ers'ur r
85°20} es8'Bz £e8200'9 S6s'e02 Csp'ess Orb 80's eL'PL pe0'0ez oso'aue tor'to9
ee'18 sopzel ors'219'S eee'z0¢ sec’ork esc'ees don't cee'201 soe'sia te0'rse's

Cei'ser't $ zes'eee'y § ccceeoly § <coceszZ $s izcieehs cooomze sors $ opeeszs oro'oezL Ss 2cr'eri2 ¢

 

 

 

 

 

SS eS eae Se Oe eee eC Cen a

 

0 sf ea
es CSO POSSTS LSE OPL'SES

 

 

 

 

 

GURY was seky (FOL pis saan

 

 

Orlze/ eat $ ofz'eSi ISS «BEL ZSO'EES

<a

GBSCGH ZS «= REL BABI $ §=«—SZOESL OSES SOT ELS GOVTSRES  LEZESHSS  ZVESSIS  STZOS mageDdDs  HK'SA/'US

 

Ore ece’t SOp'se1 BLO 291
Os '6et's : *
Oss'eLe'y 6z9'L02 ses ety

caezor'ie dep'ous's

SLL ae ‘ euceay'e
0s0'se'bE osa'bac'hb :
caoese'ss rso'ec'ez

ett e8e'sz -
bes'zoc'te 650'se8 Lez'veeZ
zoszoe'y 194° L6E Mzwe
EceoRv'o 6rr'tL0% :
sozzuy'e 1s6'628 Zr8 082’
ve'ess's 89°65 Leooie

420S5S79 $ LONE S ZebLZvIs

 

TL Toepping ~ angers

 

B29'Ca5 2eyeeh PeO'LS8 bos'eue $90'Lb eieze sz 6se'98 ZL 0S 60'02

_ - Ost ete e0z'6tz Do) - ivy zeL'v20 zzz ise'Lte'e
b610L6 pez'o1o ois'ocoz eee'2t9 193'99 foo'oss coe"tt o63'S01 668'S6 Ost
462'L0 eeo'ser's Chb'arose oge'pa0't *6L's8z tizeis tos‘ogs S6r'sze't Gertes e2s'Zhe's
@bs'e$1Z ¢ oayeeo'o ® ; , on A = s

9z4'500'8S :

> * 6th'962'St - - = - r «
ebe'eaz Las'ogs's 98¢'y9S'9 eus'bes ees'06r Cee'see's = £94'506's dys'sea sze's3s
ond" 359 ae Bly BOR bese sas'ezi's St Zo £02 Bit 89" sir'a9e oo ess as‘

. 8209882 SPE CLS wie ter'cbb . : LSS UZE Sise9 :
76 22h S899°LIZ 9963065 bbe L02 8S9°109 09 £26 sa8ue Uygtez Ott'pSE S378?
o0z'e8 908 BEL 808 B67'S Ore'one SES'6DL 2208S sere 69, £81'9t> pet eye't

LYSE S oS DEY S$ sOD'ISEE S$  SopMeS USHOMS  ZEHSCELS ee eGr $F ISLBCRLS LIEHIALS  spoerszs

ommarpy yems —esidg Bigoyg —teauomong wong = «~SAmG ~ bua “suoggedug ~~ SIquTS
EQUI WO FOOL am Die BUH z Qemoys

 

 

 

 

 

 

 

BOE

L102 PUE 8102 “b¢ 43qWa20g pepuD SIEM OY) 104
; S3SN3dX3 TWHOLLINN JO SINIASLVIS
VoRaAv 40 ROLVOSSY SUM TWHOUVN

vipon byO'bsz exuedrn pau]

- ‘ PIO Sp UAYRIRRL 70 FO

ro0'Ise Pee 3LOLe cogerqaus | LoyspaLteg

SL a'ty ETL B3EOL/'O} §——281RO puR suopuEs PLORSAQIY

‘ si zcass Saxe) PUB ypNe FeOe]

: SOyu (BNUUE 9 CAYO)

Supoaipy

. SUDGITAUULUOD DQLEAY

er2'ere's? - suopmoggnd pus Supuyy

£e2'518 wrz'e2d Buyssanard Beg

so'oie Bh0'bOS kamtreog

= : Topayeus oouyyny

uve ese" 100'2 MeUUSOUe y /AAAL)

pee'bes zeszee's soxddre e539

$ O6OPISES OfVEIEIS —« sem pud yung “sounDg

Tyan “Toman” = ~aueaey

CRIES IES §—CREOSD'S = LIDOIE'EYS

. 10a'bib Sz 8iz esundye ySal2L]

ei . > p08 oxpusyarew jo 109

Iet'ez> Bez'Duz eez'sse LOpETOWe ¥ LOpEpaIdeg

per'sos'ze = Bae’ Z09 OC ZPS'Z; «YO pum eacpues junpesayniy

¢ averse 8x8} pun ypne Yefey

- su nue g eagREWoD

Gepponpy

: SuOnPoUMUWOD ZCWOYY

6e4'86z'sz ‘ suogerggnd pun Suguug

oee'L8 vre'6a8 Susrooad ecg

bre'sve SrLZ39 kaedmog

e [euagaw peMyNy

Lb 165 99g L0rz ROSWURE UO § FeABI)

our REL pas Lenz eagdens cays

$ BOB'SECRS  ZOBBISSIS  — sOMApHESyeURQ ToYERS

Save «—ageygny og]

 

Appx. 372

UST EXH G - Page 76 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28

NATIONAL RIFLE ASSOCIATION OF AMERICA
STATEMENTS OF CASH FLOWS
for the years ended December 31, 2018 and 2017

Cash flows from operating activilies:
Change in net assets
Adjustments to reconcile change in net assets to net cash provided by (used in)
operating activities:
Depreciation and amortization
Provision for losses on pledges receivable
Provision for losses on accounts receivable
Provision for losses on inventory
Contributions restrictec for long-term investment
Ne! unrealized and reaiized loss (gain) on investments
Unrealized gain on derivative instrument
Net gain on pension obligation
Net loss on disposal of assets
Changes in assets and liabilities:
Decrease in pledges receivable
(increase) decrease in accounts receivable, net
Decrease (increase) in due from affiliates
Decrease in inventories and supplies, net
Decrease in prepaid expenses
Decrease (increase) in other assets
Increase (decrease) in accounts payable
(Decrease) increase in accrued liabilities
Increase (decrease) in deferred revenue
Toial adjustments
Net cash provided by (used in) operating activities
Cash flows from investing activities:
Sales of investments
Purchases of investments
Purchases of property and equipment
Net cash (used in) provided by investing activities
Cash flows from financing activities:
Principal payments on nots payable
Principal payments on lines of credit
Draw downs on lines of credit and proceeds on nole payable
Proceeds from life insurance policy loans
Principal paymenis on life insurance policy loans
Contributions restricted for long-term investment
Net cash provided by financing activities

Net increase in cash and cesh equivalents

Cash and cash equivalents at beginning of year
Cash and cash equivalents at end of year
Supplemental disclosure of cash flow information:

Cash paid during the year for interest

The accompanying notes are an integral
part of these finencial statements.

5

UST EXH G - Page 77 of 98

2018

 

 

 

2017
$ (918,677) = $ (11,164,487)
4,879,550 4,718,295
10,961 7,711
4,671,652 6,324,662
150,000 360,692
(1,781,726) (2,144, 164)
4,030,931 (6,313,424)
(745,782) (952,998)
(4,927, 105) (6,778,316)
249,751 31,495
332,070 323,999
(10,000,518) 7,094,143
2,035,442 (3,327,840)
2,856,877 3,209,377
97,968 510,355
41,833 (425,438)
1,353,528 (5,351,028)
(1,870,631) 6,974,744
15,177,754 (8,021,787)
wr 16,562,555 -3,759,53
7,643,878 (14,924,079)
9,281,323 27,222,871
(9,684,509) (16,431,830)
(3,353,172) (4,838,921
(3,786,358) 8,901,921
(1,107,008) (1,039,944)
(150,171,240) (132,737,519)
152,295,560 138,050,439
3.500,000 3,500,000
(3,500,000) -
1,781,726 2,144,164
2,739,038 9,927,140
6,656,558 3,905,042
17,123,743 a 13,218,701 .
$23,780,301 «$17,123,743
$ 1,945,983 $ 1,680,243
Appx. 373

Page 77 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 78 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

1. NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES

The National Rifle Association of America (NRA), founded in 1871, is a not-for-profit corporation supported by
the membership fees of public-minded citizens and clubs. Its primary purpose is to protect and defend the
Constitution of the United States of America, especially the political, civil and inalienable rights of the American
people to keep and bear arms as a common law and Constitutional right of the individual citizen.

The NRA's Board of Directors formed the Institute for Legislative Action (ILA) in 1975 as an internal division of
the NRA. The purpose of |LA is to prevent the passage of laws and regulations restricting firearms ownership,
as well as pursuing changes to existing restrictions imposed by federal, state and local govemments. ILA is
supported principally by contributions from NRA members.

Basis of Presentation

The NRA publishes financial statements in the NRA’s annual report that include the financial statements of
certain affiliated entities, which are its primary financial statements for the years ended December 31, 2018 and
2017. These financial statements for the years ended December 31, 2018 and 2017 are not intended to be the
general purpose financial statements of the NRA and have been prepared in conformity with accounting
principles that would otherwise be considered a departure from accounting principles generally accepted in the
United States of America because certain affiliated organizations are not consolidated.

Affiliates of the NRA whose financial activities are not included in these financial statements of the NRA include
the following: the NRA Foundation, Inc. (Foundation), the NRA Civil Rights Defense Fund (CRDF), the NRA
Political Victory Fund (PVF), the NRA Special Contribution Fund (SCF) and the NRA Freedom Action Foundation
(FAF).

The preparation of financial statements in conformity with accounting principles generally accepted in the United
States of America requires management to make estimates and assumptions that affect the reported amounts
of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial
statements and the reported amounts of revenue and other support and expenses during the reporting period.
Actual results could differ from those estimates.

Certain amounts from the prior year have been reclassified to conform with the current year presentation. These
reclassifications had no effect on the previously reported net assets or change in net assets.

Classification of Net Assets

To identify the observance of limitations and restrictions placed on the use of the resources available to the
NRA, the accounts of the NRA are maintained in two separate classes of net assets: without donor restrictions,
and with donor restrictions, based on the existence or absence of donor-imposed restrictions.

Net assets without donor restrictions represent resources that are not restricted by donor-
imposed stipulations. They are available for support of the NRA's general operations.

Net assets with donor restrictions represent contributions and other inflows of assets whose use
by the NRA for its programs are limited by donor-imposed stipulations. Some donor-imposed
restrictions are temporary in that they either expire by passage of time or can be fulfilled and
removed by actions of the NRA pursuant to those stipulations. Other donor restrictions are
perpetual in nature, where by the donor has stipulated the funds be maintained in perpetuity.

6 Appx. 374

UST EXH G - Page 78 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 79 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

Cash and Cash Equivalents

Highly liquid investments, consisting principally of money market funds, under the control of the NRA’s
investment managers, are considered investments. However, the NRA considers any other investments with
an original maturity of three months or less at the date of purchase to be cash equivalents. The NRA generally
invests these excess funds in repurchase agreements for U.S. government securities. The maturity date of
these repurchase agreements is the next day of business. Due to the short-term nature of these agreements,
the NRA does not take possession of the securities, which are instead held by the NRA’s principal bank from
which it purchases the securities. The carrying value of the investments approximates fair value because of the
short maturity of the agencies. The NRA believes that it is not exposed to any significant risk on its investments
in repurchase agreements. Substantially all the cash and cash equivalents were held at one financial institution
in Virginia at December 31, 2018 and 2017.

Concentrations of Credit Risk

The NRA maintains a cash balance in excess of federally insured limits in an interest bearing account. The
NRA’s policy is to deposit funds only in financially sound institutions. Nevertheless, these deposits are subject
to some degree of credit risk. Investments are maintained in financial institutions.

Concentrations of credit risk with respect to accounts receivable that are not collateralized are limited due to the
large number of members comprising the NRA’s membership base and their dispersion across many different
geographies.

The NRA invests in a professionally managed portfolio that primarily contains money market funds, equity
securities, fixed income securities, and alternative investments. Such investments are exposed to various risks,
such as market and credit. Due to the level of risk associated with such investments, and the level of uncertainty
related to changes in the value of such investments, it is at least reasonably possible that changes in risk in the
near term would materially affect investment balances and the amounts reported in the financial statements.

Investments

Investments consist primarily of money market funds, equity secuntties, fixed income securities, and alternative
investments. Investments in money market funds, equity securities and fixed income securities are carried at
fair value as determined by an independent market valuation service using the closing prices at the-end of the
period. In calculating realized gains and losses, the cost of securities sold is determined by the specific-
identification method. To adjust the carrying value of the investments, the change in fair value is included in
other changes in the statements of activities. Interest income and dividends are recorded on the accrual basis.

Alternative investments are valued at fair value based on the applicable net asset value per share as of the
measurement date, which is a practical expedient, as determined by the NRA. In determining fair value, the
NRA utilizes valuations provided by the fund managers. The underlying investments value securities and other
financial instruments on a fair value basis of accounting. The estimated fair values of certain investments of the
underlying investments, which may include private placements and other securities for which prices are not
readily available, are determined by the general partner of the investment and may not reflect amounts that
could be realized upon immediate sale, nor amounts that ultimately may be realized. Accordingly, the estimated
fair values may differ significantly from the values that would have been used had a ready market existed for
these

Appx. 375

UST EXH G - Page 79 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 80 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

investments. The fair value of the NRA’s altemative investments generally represents the amount the NRA
would expect to receive if it were to liquidate its investment excluding any redemption charges that may apply.

Pledges Receivable

Pledges receivable due in more than one year have been recorded at the present value of estimated cash flows.
An allowance for uncollectible pledges receivable is provided based upon management's judgment of potential
defaults.

Accounts Receivable

Membership dues, advertising and other accounts receivable are recorded at the invoiced amount and do not
bear interest. Membership contributions receivables are recorded when received. The allowance for doubtful
accounts is the NRA’s best estimate of the amount of probable credit losses in existing accounts receivable.
The NRA determines the membership dues accounts receivable allowance based on the aging of accounts
receivable, where three or more monthly or quarterly invoices are past due. The NRA determines all other
allowances based on historical write-off experience and specific identification. The allowances for doubtful
accounts are reviewed monthly and accounts receivable balances are written off against the allowance when
the NRA feels probable the receivable will not be recovered.

Inventories and Supp lies

Inventories and supplies are stated at the lower of cost or net realizable value, with costs determined using the
first-in, first-out method, Provisions are made to reduce the inventories to net realizable value in cases of
obsolescence. .

Property and Equipment

Property and equipment are stated at cost, less accumulated depreciation. Donated assets are recorded at the
appraised or estimated fair value at the time of donation. Expenditures for maintenance and repairs, which do
not prolong the useful lives of the assets, are expensed. Depreciation is computed on the straight-line method
over the assets' estimated useful lives. Buildings and improvements are depreciated over useful lives ranging
from 20 to 45 years, other property and equipment is depreciated over two to ten years. The NRA capitalizes
complete desktop and laptop computers greater than $500 and all other fixed assets greater than $1,500.

Members’ Dues

A portion of members’ dues that represents the present value of the cost of the magazine that is a benefit of
membership for the given membership term is deferred and amortized over the life of the membership. The
portion considered a contribution is recorded as dues revenue when the membership is received.

Contributions
Unconditional contributions, whether without donor restrictions or with donor restrictions, are recognized as
revenue when received and classified in the appropriate net asset category. When the temporary restrictions

are met by the NRA which were specified by the donor, contributions with restrictions are released from
restriction and are recognized in the net asset without restrictions category.

Appx. 376

UST EXH G - Page 80 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 81 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

Revenue Recognition

Program fees, advertising, member sales, shows and exhibit sales, and insurance administration fees are
recognized as revenue when eamed. Rental income is recognized on a straight-line basis over the term of the
lease.

Derivative Financial Instruments

Interest rate swaps are entered into to manage interest rate risks associated with the NRA’s borrowing. Interest
rate swaps are accounted for in accordance with the Financial Accounting Standards Board Accounting
Standard Codification (the Codification) topic, Derivatives and Hedging, under which the NRA is not allowed to
use cash flow hedging. Therefore, the interest rate swap is recorded in the statements of financial position at
fair value with fair value changes recorded as an unrealized gain on derivative instrument on the statements of
activities and statements of cash flows (Note 9).

Valuation of Long-Lived Assets

Long-lived assets and certain identifiable intangible assets are reviewed for impairment whenever events or
changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability
of long-lived assets is measured by a comparison of the carrying amount of the asset to future undiscounted net
cash flows expected to be generated by the asset. If such assets are considered to be impaired, the impairment
to be recognized is measured by the amount by which the carrying amount of the assets exceeds the estimated
fair value of the assets. Assets to be disposed of are reportable at the lower of the carrying amount or fair value,
less cost to sell. The NRA had no impairments of long-lived assets during 2018 or 2017.

Outstanding Legacies

The NRA is the beneficiary under various wills and other agreements, the total realizable amounts of which are
not presently determinable. The NRA's share of such amounts is not recorded until the NRA has an irrevocable
right to the bequest and the proceeds are measurable.

Functional Allocation of Expenses

The costs of providing program services and supporting activities have been accounted for on a functional basis
in the statements of activities. Accordingly, certain costs have been allocated among the program services and
supporting activities. Such allocations are determined by management on an equitable basis. Occupancy and
interest expenses are allocated based on square footage. Certain depreciation is directly charged to applicable
areas and certain depreciation is allocated based on square footage or number of employees. Data processing
and certain executive salaries and benefits are allocated based on time and effort.

rt nting pronouncement

In August 2016, the FASB issued ASU No. 2016-14, Not-for-Profit Entities (Topic 958): Presentation of Financial
Statements of Not-for-Profit Entities. The amendments in this ASU are intended to make improvements to the
information provided in the financial statements and the accompanying notes of not-for-profit entities. The
amendments set forth the FASB’s improvements to net asset classification requirements and the information
presented about a not-for-profit entity's liquidity, financial performance and cash flows. The ASU was adopted
by the NRA in 2018.

Appx. 377

UST EXH G - Page 81 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 82 of 98

of

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

Pending accounting pronouncements

In February 2016, FASB issued Accounting Standards Update (ASU) No. 2016-02, Leases (Topic 842). The
guidance in this ASU supersedes the leasing guidance in Topic 840, Leases. Under the new guidance, lessees
are required to recognize lease assets and lease liabilities on the statement of financial position for all leases
with terms longer than 12 months. Leases will be classified as either finance or operating, with classification
affecting the pattern of expense recognition in the statement of activities. The new standard is effective for fiscal
years beginning after December 15, 2019.In May 2014, the FASB issued ASU No, 2014-09, Revenue from
Contracts with Customers (Topic 606), requiring an entity to recognize the amount of revenue to which it expects
to be entitled for the transfer of promised goods or services to customers. The updated standard will replace
most existing revenue recognition guidance in generally accepted accounting principles in the United States of
America (U.S. GAAP) when it becomes effective and permits the use of either a full retrospective or retrospective
with cumulative effect transition method. In August 2015, the FASB issued ASU No. 2015-14, which defers the
effective date of ASU No. 2014-09 one year, making it effective for annual reporting periods beginning after
December 15, 2018. The NRA has not yet selected a transition method and is currently evaluating the effect
that the standard will have on the financial statements.

In June 2018, the FASB issued ASU No. 2018-08, Not-for-Profit Entities (Topic 958): Clarifying the Scope and
the Accounting Guidance for Contributions Received and Contributions Made, which provides additional
guidance on characterizing grants and similar contracts with resource providers.as either exchange transactions
or contributions, as well as distinguishing between conditional contributions and unconditional contributions. The
updated standard will be effective for resource recipients for annual reporting periods beginning after December
15, 2018 and resource providers one year later. Management is currently evaluating the effect on the financial
statements.

Tax Status

The NRA is exempt from federal income taxes under Section 501(c)(4) of the Internal Revenue Code and from
state income taxes. The NRA activities that cause imposition of the unrelated business income tax provision of
the Code result in no significant tax liability.

The NRA follows the accounting standard on accounting for uncertainty in income taxes, which addresses the
determination of whether tax benefits claimed or expected to be claimed on a tax return should be recorded in
the financial statements. Under this guidance, the NRA may recognize the tax benefit from an uncertain tax
position only if it is more-likely-than-not that the tax position will be sustained on examination by taxing
authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements
from such a position are measured based on the largest benefit that has a greater than 50% likelihood of being
realized upon ultimate settlement. The guidance on accounting for uncertainty in income taxes also addresses
de-recognition, classification, interest and penalties on income taxes, and accounting in interim periods.

Management evaluated the NRA’s tax positions and concluded that the NRA had taken no uncertain tax
positions that require adjustment to the financial statements to comply with the provisions of this guidance.

Subsequent Events x

The NRA evaluated subsequent events through March 13, 2019, which is the date the financial statements were
available to be issued.

10
Appx. 378

UST EXH G - Page 82 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 83 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

2. AVAILABILITY AND LIQUIDITY

The following represents NRA's financial assets and liquidity resources at December 31, 2018 and 2017:

 

 

Financial assets at year-end: 2018 2017
Cash and cash equivalents $ 23,780,301 $ 17,123,743
Accounts receivable available within one year, net 14,310,969 12,463,413
Due from affiliates 5,315,563 7,854,291
Investments 45,094,991 48,702,736

Total financial assets '$ 88,501,824 $ 86,144,183

Less amounts not available to be used within one year:
Net assets with donor restrictions 28,927,335 32,431,451
28,927,335 32,431,451

 

 

Financial assets available to meet general expenditures
over the next twelve months $ 59,574,489 $ 53,712,732

 

The NRA maintains a policy of structuring its financial assets to be available as its general operating expenses
come due, In addition, to manage liquidity the NRA maintains a line of credit with a bank that is drawn upon as
needed during the year to manage cash flows.

3. INVESTMENTS

Investments as of December 31, 2018 and 2017 consist of:

 

2018 2017
Money market funds $ 157,520 $ 640,820
Equity securities 32,640,202 38,484,411
Fixed income securities 8,021,148 3,056,353
Altemative investments 3,405,044 5,874,330
Other 871,077 646,822

 

“$ 45,094,991 $48,702,736

 

Investment (loss) income for the years ended December 31, 2018 and 2017 includes the following: ;
2018 2017

 

 

Realized gains, net $ 998,336 $ 4,053,363
Dividends and interest 1,131,372 762,293

2,129,708 4,815,656
Unrealized (losses) gains, net (5,029,267) 2,260,061

 

$ (2,899,559) $ 7,075,717.

 

Interest income of $120,000 and $120,000, eamed from notes receivable for 2018 and 2017, respectively, is
included in dividends and interest. ‘

11
Appx. 379

UST EXH G - Page 83 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 84 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

4. PLEDGES RECEIVABLE

At December 31, 2018 and 2017, donors to the NRA have unconditionally promised to give amounts as follows:

 

 

 

2018 2017

Within one year $ 112,900 $ 197,286
One to five years 116,537 298,006
More than five years ‘s 621,799 753,169

851,236. 1,248,461
Less: discount of pledges receivable (362): . (18,595)

850,874 4,229 866
Less: allowance for uncollectible pledges (9,312). , (45,273)

 

 $ 841,562 $ 1,184,593

Pledges due in more than one year have been recorded at the present value of estimated cash flows, discounted
by rates ranging from 0.88% to 2.22%.

5. | ACCOUNTS RECEIVABLE

Accounts receivable as of December 31, 2018 and 2017 consist of:

 

 

2018 2017
Membership $ 48,428,577  $ 40,354,236
Contributions 3,603,517 3,119,379
Advertising . 3,149,717 3,412,352
Other 4,274,664 1,353,358
56,456,475 48,239,325
Less: allowance for doubtful accounts 14,998 434 12,110,150

 

$ 41,458,041 $ 36,129,175

Following are the changes in the allowance for doubtful accounts during the years ended December 31, 2018
and 2017, respectively:

 

 

 

2018 2017
Allowance at beginning of year $ 12,110,150 $ 16,478,863
Provision for losses on accounts receivable 4,671,652 6,324,662
Write-offs, net of recoveries (1,783,368) (10,693,375) -
Allowance at end of year $ 14998434 $ 12,110,150
12
Appx. 380

UST EXH G - Page 84 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 85 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

6. INVENTORIES AND SUPPLIES

Inventories and supplies as of December 31, 2018 and 2017 consist of:

 

 

 

 

 

2018 2017
Sales inventories $ 2549261 $ 3,667,792
Supplies:
Magazine paper 1,997,175 1,650,439
Fulfiliment and promotional materials 6,066,869 9,048,870
Other 967,588 63,664
. 4 11,580,893 14,430,765
Less: obsolescence allowance 948,716 791,711
$ 10,632,177 $ 13,639,054
7. NOTES RECEIVABLE
Notes receivable as of December 31, 2018 and 2017 consist of:
Interest Rate 2018 2017
‘NRA Special Contribution Fund 40% $ 3,000,000 $ 3,000,000

 

The note receivable from the SCF is a demand nate, collateralized by a first deed of trust on approximately
33,300 acres of land south of Raton, New Mexico. During the years ended December 31, 2018 and 2017,
interest in the amount of $120,000 and $120,000 respectively, was recorded. The total interest receivable
remaining at December 31, 2018 and 2017, respectively, is $3,639,073 and is included in other assets in the
statements of financial position.

 

 

PROPERTY AND EQUIPMENT
Property and equipment as of December 31, 2018 and 2017 consist of:
2018 ; 2017

Land $ 5,380,792 $ 5,380,792
Buildings and improvements 55,410,753 54,253,187
Fumiture, fixtures and equipment 18,634,456 17,994,728
79,426,001 77,628,707
Less: accumulated depreciation 46,716,970 43,153,547

 

$_ 32,709,031 _$ 34,475,160

Depreciation expense for the years ended December 31, 2018 and 2017 was $4,879,550 and $4,718,295,
respectively.

13
Appx. 381

UST EXH G - Page 85 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 86 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

9. NOTES PAYABLE AND CREDIT AGREEMENTS

At December 31, 2018 and 2017, $17,680,174 and $18,787,182, respectively, was payable under a credit
agreement with a bank, which expires on October 1, 2019. Under the terms of this agreement, the NRA pays a
fixed rate of 6.08%.

This credit agreement incorporates an interest rate swap agreement. This swap agreement is recognized on
the statements of financial position in accrued liabilities at its fair value of $429,922 and $1,175,704 as of
December 31, 2018 and 2017, respectively.

The NRA maintained a $25,000,000 line of credit agreement which expired on September 27, 2018. Under the
terms of this agreement, the NRA made monthly interest payments on the daily outstanding principal at a
variable rate based on the 30-day LIBOR rate, plus 0.60%. On September 27, 2018, the NRA entered into a
$28,000,000 line of credit agreement which expires September 27, 2021. Under the terms of this agreement,
the NRA makes monthly interest payments on the daily outstanding principal at a variable rate based on the 30-
day LIBOR rate, plus 0.70%. At December 31, 2018 and 2017, $25,458,238 and $23,333,918 was payable
under the different agreements at interest rates of 3.10% and 2.16%, respectively.

During 2017, the NRA entered a secured loan agreement with the Foundation where the NRA’s accounts
receivable served as collateral, which expired on February 2, 2018. Under the terms of this agreement, the
NRA made annual interest payments of 7.00%. In January 2018, the agreement was amended to extend the
loan to June 2, 2018 with interest to be paid monthly. The loan, however, was repaid in March 2018. During
2018, the NRA entered another secured loan agreement with the Foundation where the NRA's accounts
receivable serve as collateral, which expires October 3, 2019. Under the terms of this agreement, the NRA
makes monthly interest payments of 7.00%. At December 31, 2018 and 2017, $5,000,000 was payable under
the agreement.

On the $28,000,000 line of credit agreement, the NRA has pledged as collateral $34,741,486 al December 31,
2018, in cash and investments held in certain custodial accounts by the bank. For the credit agreement, the
NRA has also pledged as collateral a Deed of Trust on the NRA Headquarters Building.

The NRA is subject to financial covenants associated with the credit agreement and lines of credit agreements.
The NRA must maintain minimum cash and investment balances.

The annual minimum payments related to these obligations at December 31, 2018 are as follows:

2019 $ 22,680,173
2020 -
2021 __ 25,458,239
Total minimum
future payments $ 48,138,412

Interest expense for the years ended December 31, 2018 and 2017, was $1,830,724 and $1,585,858,
respectively.

14
Appx. 382

UST EXH G - Page 86 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 87 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

10. FAIR VALUE MEASUREMENTS

The NRA follows the Codification on Fair Value Measurement, which defines fair value as the price that would
be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at
the measurement date and sets out a fair value hierarchy. The fair value hierarchy gives the highest priority to
quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable
inputs (Level 3). Inputs are broadly defined as assumptions market participants would use in pricing an asset
or liability. The three levels of the fair value hierarchy are described below:

Level 1: Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity
has the ability to access at the measurement date.

Level 2: Inputs other than quoted prices within Level 1 that are observable for the asset or liability, either
directly or indirectly; and fair value is determined through the use of models or other valuation methodologies.

Level 3: Inputs are unobservable for the asset or liability and include situations where there is little, if any,
market activity for the asset or liability. The inputs into the determination of fair value are based upon the best
information in the circumstances and may require significant management judgment or estimation.

In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.
In such cases, an investment's level within the fair value hierarchy is based on the lowest level of input that is
significant to the fair value measurement. The NRA’s assessment of the significance of a particular input to the
fair value measurement in its entirety requires judgment, and considers factors specific to the investment.

In determining the appropriate levels, the NRA performs a detailed analysis of the assets and liabilities that are
subject to fair value measurements. At each reporting period, all assets and liabilities for which the fair value
measurement is based on significant unobservable inputs are classified as Level 3.

The estimated fair values of the NRA’s short-term financial instruments, including receivables and payables
arising in the ordinary course of operations, approximate their individual carrying amounts due to the relatively
short period of time between their origination and expected realization.

The carrying value of the NRA's note payable and credit agreement approximates fair value as the interest rate
on the credit agreement’s underlying instruments fluctuate with market rates.

15
Appx. 383

UST EXH G - Page 87 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 88 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The tables below present the balances of each class of assets and liabilities measured at fair value on a
recurting basis by level within the hierarchy.
As of December 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Level 4 Level 2
Available-for-sale equity securities:
Consumer discretionary $ 254630 $ 254630 $ -
Consumer staples 425,035 425,035 -
Energy 945,645 945,645 .
Financial services 97,545 97,545 -

Healthcare 382,118 382,118 -

Industrials 246,862 246,862 .

Information technology 815,491 815,491 -

Materials 1,594,010 1,594,010 -

Multi-strategy mutual funds 27,601,940 27,601,940 .
Telecommunications 276,926 276,926 -
Total available-for-sale
equity securities 32,640,202. 32,640,202. -
Available-for-sale fixed income secunties:

Multi-strategy bond funds 8,021,148 8,021,148 -
Money market 157,520 157,520 -
Alternative investments:

Multi-strategy fund-of-funds (measured using a net

asset value per share (or its equivalent) practical expedient] 3,405,044 - -
Investments at fair value $ 44,223,914  $ 40818870 $ -
Other investments 871,077
Total investments $ 45,094,991. :
Other assets — multi-strategy mutual funds:
Deferred compensation plan $ 2,949,908 $ 2,949,908 $ -
Supplemental executive
retirement plan 1,055,242 1,055,242 -
Total other assets $ 4,005,150 $ 4005150 $ -
Total assets $ 49,100,141 $ 44,824,020 $ .
Interest rate swap $ (429,922) $ - $ (429,922)
Deferred compensation liability (2,949,908) - (2,949,908)
Supplemental executive
retirement liability ___ (1,055,242) . (1,055,242)
Total liabilities -$ (4,435,072) §$_ - $ (4,435,072)
16
Appx. 384

UST EXH G - Page 88 of 98
NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

Available-for-sale equity securities:
Consumer discretionary
Consumer staples
Energy
Financial services
Healthcare
Industrials
Information technology
Materials
Multi-strategy mutual funds
Telecommunications

Total available-for-sale
equity securities

Available-for-sale fixed income securities:
Multi-strategy bond funds

Money market

Altemative investments:
Multi-strategy fund-of-funds {measured using a net

asset value per share (or its equivalent) practical expedient].

Investments at fair value

Other investments
Total investments

Other assets — multi-strategy mutual funds:
Deferred compensation plan
Supplemental executive

retirement plan
Total other assets

Total assets

Interest rate swap

Deferred compensation liability
Supplemental executive
retirement liability
Total liabilities

As of December 31, 2017

Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 89 of 98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UST EXH G - Page 89 of 98

Total Level 4 Level 2
$ 312920 $ 312920 §$
583,095 583,095
441,004 441,004
21,721 21,724
355,704 355,704
347,757 347,757
1,356,506 1,356,506
1,837,405 1,837,405
33,097,623 33,097,623 ,
130,676. 130,676
38,484,411 38,484,411
3,056,353 3,056 353 :
640,820 640,620
5,874,330 .
$  48,055914 —$ 42,1015 §  -
646,822
$48,702,736
$ 2886533 $ 2886533 $ -
1,156,982 1,156,982 ;
$ 4043515 $ 4043515 $  -
$ 52,746,251 $ 46,225099 $  -
$ (1,175,704) § - $ (1,175,704)
(2,886,533) : (2,886,533)
(1,156,982) 5 ___ (1,156,982)
$ (5219219) $  - $ (5,219,219)
17
Appx. 385
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 90 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

Money market funds, equity securities and fixed income securities are classified as Level 1 instruments as they
are actively traded on public exchanges.

Deferred compensation plan and supplemental executive retirement plan assets are based upon the fair market
value of those assets, which are observable inputs and classified as Level 1. The deferred compensation liability
is not publically traded and is, therefore, considered Level 2.

The NRA's swap agreement is valued based on quoted values stated by the bank's mark-to-market estimate
using stated fixed rate and LIBOR interest ratings. The interest rate is observable at commonly quoted indexes
for the full term of the instrument and is, therefore, considered a Level 2 item.

The table below presents additional information regarding the alternative investments.

 

Redemption
2018 2017 Unfunded Redemption Notice
Fair Value Fair Value Commitments Frequency, Period
Multi-strateay
fund-of-funds (a) $ - $ 2,408,648 $ : quarterly 65 days
Multi-strategy semi-
fund-of-funds (b) 3,020,588 3,043,894 - annually 105 days
Multi-strategy
fund (c) 384,456 424,788 . daily 1 day

 

$3,405,044 $5,874,330 $ >

(a) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
hedge funds’ composite portfolio for this class includes investments in long, short equity portfolio funds
(investments in emerging markets and multiple sectors), directional macro strategy funds (investments in
trade futures, options, futures and foreign exchange contracts, and diversified markets), event driven
portfolio funds (investments in risk arbitrage, distressed and special situations, and opportunistic investing),
relative value portfolio funds (investments in arbitrage, commodity trading advisors and market neutral

_ Strategies), and global asset allocation portfolio funds (investment in currencies, bonds, global equities and
equity indices). The fair value of the investments in this class have been estimated using the net asset
value per share of the investments. -

(b) This class invests in hedge funds that pursue multiple strategies to diversify risks and reduce volatility. The
hedge fund-of-funds’ composite portfolio for this class includes investments in private investment
companies (investment in global, distressed/credit, domestic healthcare and other) and securities (common
stock). The fair value of the investments in this class have been estimated using the net asset value per
share of the investments.

(c) This class invests in a managed futures product that pursue multiple strategies to diversify risks and reduce
volatility. The multi-strategy fund composite portfolio for this class includes investments in private
investment companies (investment in currency, bonds, interest rates, commodities and other) and securities
(common stock). The fair value of the investments in this class have been estimated using the net asset
value per share of the investment.

18
Appx. 386

UST EXH G - Page 90 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28

Th.

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

NET ASSETS WITH DONOR RESTRICTIONS AND DONOR RESTRICTED ENDOWMENT

Net assets with donor restrictions are available for the following purposes:

 

 

; 2018 2017
Legislative programs $ 21,246,525 $ 21,468,256
._ National Firearms Museum 9,101,835 10,139,854
Education and training 6,298,991 6,641,962
Recreational Shooting 2,973,902 3,270,389
Hunter services 5,546,494 5,769,085
Competitions 1,492,184 1,481,987
Field services 255,055 283,422
Law enforcement 819,764 712,791
Community outreach 76,385 61,663
Other 4,424,698 4,687,453
Other, passage of time 72,472 792,273
Total $ 52,308,305 $ 55,309,135 |

 

The NRA follows the Codification subtopic Reporting endowment funds. The Codification addresses accounting
issues related to guidelines in the Uniform Prudent Management of Institutional Funds Act of 2006 (UPMIFA),
which was adopted by the National Conferences of Commissioners on Uniform State Laws in July 2006 and
enacted in the Commonwealth of Virginia on July 1, 2008 and by the State of New York on September 17, 2010.
The Management of the NRA has interpreted UPMIFA as requiring the preservation of the fair value of original
donor-restricted endowment gifts as of the date of the gift absent explicit donor stipulations to the contrary. As
a result of this interpretation, the NRA classifies as net assets with donor restrictions (a) the original value of cash
gifts donated to permanent donor restricted endowment and (b) the discounted value of future gifts promised to
permanent donor restricted endowment, net of allowance for uncollectible pledges. The remaining portion of
donor restricted endowment funds not classified in net assets with donor restrictions is classified as net assets
with donor restrictions until those amounts are appropriated for expenditure by the NRA in a manner consistent
with the standard of prudence prescribed by UPMIFA. In accordance with UPMIFA, the NRA considers the
following factors in making a determination to appropriate or accumulate donot-restricted endowment funds:

= The duration and preservation of the fund

= The purposes of the NRA and donor-restricted endowment fund

» General economic conditions

= The possible effect of inflation and deflation

» The expected total retum from income and the appreciation of investments
= Other resources of the NRA
= The investment policies of the NRA

The NRA has adopted investment and spending policies for donor-restricted endowment assets that attempt to
provide a predictable stream of funding to the programs supported by its endowment while seeking to maintain
purchasing power of the endowment assets. The investment policy of the NRA is to achieve, at a minimum, a
real (inflation adjusted) total net return that exceeds spending policy requirements. Investments are diversified
both by asset class and within asset classes. The purpose of diversification is to minimize unsystematic risk and
to provide reasonable assurance that no single security or class of securities will have a disproportionate impact
on the total portfolio. The amount appropriated for expenditure ranges from 1% to 5% of the endowment fund's
fair value as of the end of the preceding year, as long as the value of the endowment does not drop below the
original contribution(s). All earnings of the endowment are reflected as net assets with donor restrictions until
appropriated for expenditure in the form of program spending.

19
Appx. 387

UST EXH G - Page 91 of 98

Page 91 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 92 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The NRA's endowment is composed solely of donor restricted funds. The changes in endowment net assets for
the years ended December 31, 2018 and 2017 are as follows:

 

2018 2017
Endowment net assets, beginning of year $51,889,998 $ 46,569,526
Interest and dividends, net 475,047 1,725,921
Net (depreciation) appreciation (3,618,641) 3,279,468
Contributions 1,708,726 2,107,078
Amount appropriated for expenditure (1,780,774) (1,791,995)
Endowment net assets, end of year _ $48,674,356 $ 51,889,998

 

The related assets are included in due from affiliates, investments and pledges receivable.

From time to time, the fair value of assets associated with individual donor-restricted endowment funds may fall
below the level that the donor or UPMIFA requires the NRA to retain as a fund of perpetual duration. In
accordance with accounting principles generally accepted in the United States, deficiencies of this nature that
are reported in net assets with donor restrictions as of December 31, 2018 and 2017, were $2,053,356 and
$396,736, respectively. The deficiencies in the donor-restricted endowment funds at December 31, 2018 and
2017, resulted from unfavorable market fluctuations and the continued appropriation of endowment assets, which
was deemed prudent by the NRA. The total amount of the original gifts that have fallen below the level that the
donor requires as of December 31, 2018 and 2017, were $21,058,804 and $17,735,887, respectively.

The NRA has reclassified $1,420,647 of underwater endowments, from net assets without donor restrictions to
net assets with donor restrictions as of January 1, 2017 to conform with the new standards as required by ASU
2016-14,

12. RETIREMENT PLANS

Certain NRA employees participate in a non-contributory, defined benefit retirement plan (the Plan). Benefits
under the Plan are generally based on years of service and final average pay. The NRA’s policy is to fund
pension costs as accrued. Effective January 1, 2008, the NRA amended the Plan so that employees hired on
or after January 1, 2008, will not be eligible to participate in the Plan. Effective December 31, 2018, the NRA
froze the Plan and employees will no longer eam additional benefits under the Plan.

The primary investment objectives of the Plan are to provide a long-term, risk-controlled approach using

diversified investment options. The NRA may consider all asset classes allowed by the Employee Retirement
Income Security Act of 1974 and other applicable law as acceptable investment options.

20
Appx. 388

UST EXH G - Page 92 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 93 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The net periodic pension costs for the years ended December 31, 2018 and 2017 consist of the following:

Service cost - benefits earned during the year
Interest cost on projected benefit obligation
Return on plan assets
Recognized net actuarial loss
Net amortization and deferral
Net periodic benefit cost
Recognized curtailment loss
Other changes
Net recognized curtailment loss and other changes
Total recognized in statements of activities

 

 

 

 

2018 2017
‘$3,344,289 «= $ ~—«3,303,061
6,011,108 5,648,941
(7,552,421) (6,244,120)
2,253,340 3,450,270
1,362,712 98,035
5,419,028 6,256,187
8,718,656 ‘
(13,645,761) (6,778,316)
(4,927,105) (6,778,316)
$ 491923 $ (522,129)

 

The following table sets forth the changes in the defined benefit pension plan's funded status and the amount
of accrued pension costs for the plan years ended December 31, 2018 and 2017 (utilizing a measurement date

of December 31):

Change in benefit obligation:
Projected benefit obligation at beginning of year
Service cost
Interest cost
Actuarial (gain) loss
Benefits paid
Plan amendments
Plan curtailments
Projected benefit obligation at end of year

Change in plan assets:

Fair value of plan assets at beginning of year
Actual return on plan assets
Employer contributions
Benefits paid

Fair value of plan assets at end of year

Accrued pension costs reflected in the statements of
financial position in accrued liabilities

Accumulated benefit obligation

Amounts recognized in net assets without donor restrictions:
Total net loss

Prior service cost
Total

 

 

 

 

2018 2017

$ 147,957,262 $ 137,051,874
3,344,289 3,303,061
6,011,108 5,648,944
(13,322,876) 5,519,857
(6,452,460) (3,771,868)
- 9,309,837 205,397
(12,728,696) :

$ 134,118,464 —$ 147,957,262

$ 98,260,092 $ 86,832,575
(7,878,261) 15,199,385
7,600,000 s
(6,452,460) (3,771,868)
91,529,371. 98,260,092

 

$ (42,589,093) $ (49,697,170)
$ (134,118,464) $ (132,178,862)

$ 19,611,103 $ 32,485,333

771,531

 

$19,611,103 $

33,256,864

The total net loss and prior service cost for the defined pension plan that will be amortized from net assets into
the net periodic benefit cost over the next year are $880,576 and $0, respectively.

21

Appx. 389

UST EXH G - Page 93 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 94 of 98
NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The following weighted-average assumptions were used in calculating the above benefit obligations, net periodic
benefit cost and fair value of plan assets at December 31, 2018 and 2017:

2018 ___2017
Discount rate used to determine benefit obligation 4.45% 3.90%
Discount rate used to determine net periodic benefit cost 3.90% 4.15%
Rate of compensation increase 4.00% 4.00%
Expected return on plan assets 8.00% 8.00%

The basis used to determine the overall expected long-term rate of return on assets utilizing the target asset
allocations established within the plan is based on historical retums.
The asset allocation strategy is based on several factors including:

= The relationship between the current and projected assets of the Plan and the projected actuarial liability
stream;

= — The historical-performance of capital markets adjusted for the perception of future short- and long-term
capital market performance;

= The perception of future economic conditions, including inflation and interest rate assumptions.

The asset allocation strategy shall identify target allocations to eligible asset classes and, where appropriate,
suitable ranges within which each asset class can fluctuate as a percent of the total fund. Each asset class is
to remain suitably invested at all times in either cash (or cash equivalents) or permitted securities within each
asset class. The asset classes may be rebalanced from time to time to take advantage of tactical misvaluations
across major asset classes or investment styles, or to align the current asset mix with strategic targets.

Following is a description of the valuation methodologies used for assets measured at fair value at December
31, 2018 and 2017.

Multi-strategy equity and fixed income mutual funds and Pooled separate accounts: Primarily valued at the
net asset value (NAV) per share based on quoted market prices of the underlying investments as reported by
the investment advisor using the audited financial statements of the underlying investments. The individual
annuities invest in separate accounts, which track the performance of the specific underlying mutual funds. A
valuation agent is selected for each mutual fund and PSA. The valuation of the net assets is calculated on
each open market day.

The methods described above may produce a fair value calculation that may not be indicative of net realizable
value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are
appropriate and consistent with other market participants, the use of different methodologies or assumptions to
determine the fair value of certain results in a different fair value measurement at the reporting date.

Investments measured at net asset value (or equivalent) as a practical expedient have not been classified in the
fair value hierarchy. The amounts of investments are included below.

22
Appx. 390

UST EXH G - Page 94 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 95 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

At December 31, 2018 and 2017, the fair value and the asset allocation of the NRA's pension plan assets was

 

as follows:
2018 2017
Asset category:
Multi-strategy equity Mutual funds/PSAs $ 55,411,934 60.5% $ 61,965,743 63.0%
Multi-strategy fixed income Mutual funds/ PSAs 35,569,933 38.9 36,014,604 36.7

Cash 547,504 0.6 279,745 0.3
; $ 91,529,371 100.0% $ 98,260,092 100.0%

The NRA contributes to the plan based on actuarially determined amounts necessary to provide assets sufficient
to meet benefits to be paid to plan members. NRA annually funds the minimum required contribution. Expected
contributions for the plan year ending December 31, 2019 are $4,500,000.

The following plan year benefit payments, which reflect expected future service, as appropriate, are expected

to be paid over the next 10 fiscal years:
2019 $ 6,012,421
2020 $ 6,246,760
2021 $ 6,700,276
2022 . $ 6,849,292
2023 $ 7,182,166
2024 — 2028 (total) $ 38,557,012

In addition, in 1997, the NRA established a 401(k) plan for employees. The plan, available to all employees
after 90 days of service, permits participants to contribute a portion of their salary on a pre-tax basis. The NRA
matches participant contributions based on plan provisions. Participants are 100% vested in employer
contributions after three years of service. The vested balance is available to participants at termination,
retirement, death, disability, hardships or through eligible loans. Employer contributions to the 401(k) plan
totaled $2,569,393 and $2,430,068 for the years ended December 31, 2018 and 2017, respectively.

The NRA also maintains a deferred compensation agreement (the Agreement) for certain officers and
employees. The Agreement is offered at the sole discretion of its Board of Directors, which may amend or
terminate the Agreement at any time. The Agreement is funded through whole life insurance policies on the
plan beneficiaries. The NRA is the policy owner and beneficiary,

Currently, several key employees are enrolled in the Agreement. Management believes that no unfunded liability
exists under the Agreement. At December 31, 2018 and 2017, the NRA had assets relating to the cash
surrender values of the whole life insurance policies of $4,406,082 and $4,182,192, respectively. At December
31, 2018 and 2017, the NRA had loans against the whole life insurance policies of $3,535,004 and $3,535,370,
respectively, with the net included in investments on the statement of financial position. The policies serve as
the underlying collateral for the loans and interest on the loans is accrued at rates between 4.20% and 4.25%.
The NRA had an accrued postretirement liability of $278,958 and $275,795 at December 31, 2018 and 2017,
respectively. Deferred compensation expense for the years ended December 31, 2018 and 2017 was $(30,955)
and $71,973 respectively.

23
Appx. 391

UST EXH G - Page 95 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 96 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The NRA has established a 457(b) deferred compensation plan for the benefit of certain employees. This plan
is employee funded, and therefore, the NRA did not contribute to this plan during the years ended December
31, 2018 and 2017. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating
to this plan of $2,949,908 and $2,886,533, respectively.

The NRA has also established a 457(f) supplemental executive retirement plan for the benefit of certain
executives. At December 31, 2018 and 2017, the NRA held assets, and had related obligations, relating to the
plan of $1,055,242 and $1,156,982, respectively. The NRA incurred deferred compensation expense of
$206,700 for the years ended December 31, 2018 and 2017.

For both plans, the assets are included in other assets and the liabilities are included in accrued liabilities on the
statements of financial position.

13. | RENTAL OPERATIONS AS LESSOR
The NRA leases a portion of its headquarters building and adjacent property to tenants under various operating
leases. These leases include renewal options and escalation clauses and require that the tenants pay for their

prorated share of the building operating expenses.

The following is a schedule of minimum future rentals on non-cancellable operating leases as of December 31,

2018:

2019 $ 1,179,547
2020 878,796
2021 775,193
2022 752,222
2023 913,527
2024 & Thereafter 2,079,638

Total minimum
future rentals $ 6,578,923

' Total rental income for the years ended December 31, 2018 and 2017 was $1,357,108 and $1,255,235,
respectively.

14. COMMITMENTS AND CONTINGENCIES
Leases
The NRA leases warehouse, office space and equipment under non-cancellable operating leases with terms

expiring through 2022. The lease agreements for various office space include renewal options and escalation
clauses and require that the NRA pay for shared operating expenses.

24
Appx. 392

UST EXH G - Page 96 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 97 of 98

NATIONAL RIFLE ASSOCIATION OF AMERICA
NOTES TO FINANCIAL STATEMENTS

The annual minimum payments related to these obligations as of December 31, 2018 are as follows:

2019 $ 1,414,035
2020 821,277
2021 458,502
2022 194,912
Total minimum payments required — $ 2,888,726

Total lease expense for the years ended December 31, 2018 and 2017 was $1,410,079 and $1,298,089,
Tespectively.

Litigation and claims -

NRA is subject to various legal proceedings as well as federal and state government agency inquires. In the
opinion of the management of the NRA, there are no material pending legal proceedings to which the NRA will
be found liable. Management also believes the federal and state inquiries have no merit and will be resolved to
the benefit of the NRA.

15. RELATED PARTIES

The NRA and the NRA-Foundation are financially interrelated entities as the NRA is able to influence the
Foundation's operating and financial decisions as well as the NRA having ongoing economic interest in the net
assets of the Foundation. The NRA is affiliated with CRDF, SCF and the FAF by virtue of the contro! vested
with the NRA's Board of Directors to appoint the Board of Trustees of each affiliate. The PVF is a separately
unincorporated political action committee of the NRA whose five officers are NRA employees. The NRA
provides certain benefits to the affiliates at no cost, among which are the use of office space and other
administrative and support services. Management has determined that the fair value of these benefits is
minimal, and accordingly, no amounts are reflected in these financial statements.

The Foundation reimburses the NRA for certain expenses, such as salaries, benefits, and general operating
expenses, paid by the NRA on the Foundation's behalf. These expenses totaled $17,482,315 and $6,017,801
for the years ended December 31, 2018 and 2017, respectively. As of December 31, 2018 and 2017,
$28,501,182 and $29,542,563 respectively, was owed to the NRA and included in due from affiliates for
reimbursements and pass through funds still held by the Foundation. In addition, certain qualified NRA programs
were funded by Foundation grants totaling $13,498,464 and $18,812,141 for the years ended December 31,
2018 and 2017, respectively.

The CRDF reimburses the NRA for general operating expenses paid by the NRA on the CRDF's behalf. As of
December 31, 2018 and 2017, $3,161 and $1,040,733, respectively, was owed to the NRA for general operating
expenses and included in due from affiliates.

All permanent employees of the SCF are maintained as employees of the NRA and the SCF reimburses the
NRA for the total employee costs including benefits. The SCF reimburses the NRA for certain other expenses
paid by the NRA on the SCF's behalf. As of December 31, 2018 and 2017, $192,190 and $148,679,
respectively, was owed to the NRA for salaries, insurance and benefits net of certain other expenses owed by
the NRA to the SCF and included in due from affiliates. See also Note 6.

The NRA paid administrative and fundraising expenses of $5,105,006 and $2,968,011 for the years ended
December 31, 2018 and 2017, respectively, on behalf of the PVF.

25
Appx. 393

UST EXH G - Page 97 of 98
Case 21-30085-hdh11 Doc 180-7 Filed 02/18/21 Entered 02/18/21 23:40:28 Page 98 of 98

CORY SF Wisi Supe
ei APER

ROW 2S Apo

WE ORGE SE RHE satay eau
Sete aay ee

Appx. 394

UST EXH G - Page 98 of 98
